rc prmran

Asignación de dro

se

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
_DE HIDROCARBUROS ESP
AREA CONTINENTAL VMM 49

ENTRE
AGENCIA NACIONAL DE HIDROCARBUROS
Y
CNE OIL 8: GAS S.A.S

Celebrado en la ciudad de Bogotá D.C., el día 20 de diciembre del año 2019

Sl
Tabla de contenido

CAPÍTULO l. REGLA GENERAL. cncciccioninncnninanooss
CAPÍTULO Il. OBJETO, ALCANCE Y DURACIÓN.
CAPÍTULO lll. ACTIVIDADES DE EXPLORACIÓN
CAPÍTULO IV. ACTIVIDADES DE PRODUCCIÓN.
CAPÍTULO V. CONDUCCIÓN Y OPERACIONES..
CAPÍTULO VI. REGALÍAS

CAPÍTULO IX. RESPONSABILIDAD, INDEMNIDAD, GARANTÍAS Y SEGUROS .52
CAPITULO X3GARANTÍAS coiciosiónasrnonerescranans rancios riot diri eroetsaricieioicaotads 57

CAPÍTULO XII. VIGILANCIA DE LA EJECUCIÓN CONTRACTUAL ..

CAPÍTULO XIII. MECANISMOS PARA GARANTIZAR EL CUMPLIMIENTO
CONTRACTIA re rocisnocdnnoosroriiorovacsi cinco iRO nba coDIOS UR IONE Eo Son caes eoeNOn ie caos aa aaiaoae

CAPÍTULO XV. SOLUCIÓN DE CONTROVERSIAS
CAPÍTULO XVI. ASPECTOS AMBIENTALES Y SOCIALES ó
CAPÍTULO XVII. DISPOSICIONES VARIAS. ocraiosoaroconcipaaradocioninesonsacicnona intra

El futuro

Página 1 de 112 de tod

¡E
= ce ANH=

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS, ESP

Área Asignada VMM 49
Cuenca: VALLE MEDIO DEL | Localización | Continental Prospectividad
MAGDALENA

; Acumulaciones en
Tipo MADURA Trampas
Contratista CNE OIL 8 GAS S.A.S.
Operador CNE OIL 8 GAS S.A.S.
Facha 20 de diciembre de 2019

PREÁMBULO
Las Partes Contratantes:

Agencia Nacional de Hidrocarburos, en adelante ANH, entidad estatal del sector
descentralizado de la Rama Ejecutiva del orden nacional, con personería jurídica, patrimonio
propio y autonomía administrativa, técnica y financiera, adscrita al Ministerio de Minas y
Energía; creada por el Decreto Ley 1760 de 2003 y modificada su naturaleza jurídica por el
distinguido como 4137 de 2011, desarrollado por el Decreto 714 de 2012; con domicilio
principal en la ciudad de Bogotá, D.C.; representada legalmente por su Presidente, doctor
Luis Miguel Morelli Navia, identificado con cédula de ciudadanía No. 13.447.267 expedida
en Cúcuta, departamento de Norte de Santander, cargo para el cual fue designado mediante
Decreto 1788 del 19 de septiembre de 2018 y del que tomó posesión el 24 siguiente, según
consta en Acta No. 60; debidamente facultado para celebrar este negocio jurídico por los
numerales 1, 3 y 17 del artículo 10 del referido Decreto Ley 4137 del 2011; con fundamento
en los Acuerdos 4 del 27 de julio y 5 y 6 del 11 de septiembre de 2017, los tres de 2017, del
Consejo Directivo de la ANH, mediante los cuales se seleccionaron las Áreas y se delegó en
el Presidente su delimitación, el primero, y se aprobaron los Términos de Referencia y la
Minuta de los correspondientes Contratos de Exploración y Producción de Hidrocarburos,
ESP, el segundo, en desarrollo de la Resolución de Apertura del 5 de febrero de 2019,
identificada como No. 36 de 2019, y de la Resolución de Adjudicación 809 de 2019, de una
parte, y, de la otra, CNE OIL 8 GAS S.A.S. (en adelante "CNE”) sociedad constituida y
registrada bajo las leyes de Colombia, conforme al Acta de Accionistas Único de 25 de
febrero de 2014, inscrita en la cámara de comercio el 3 de marzo de 2014 bajo No. 01812358
del Libro IX de la Cámara de Comercio de Bogotá, con matrícula mercantil No. 02422120 del
3 de marzo de 2013, con NIT 900713658-0, representada legalmente por Andrés

57

uba: E
ed Página 2 de 112

Valenzuela Pachón, identificado con cédula de ciudadanía No. 79.657.288, como
representante legal de CNE OIL 8 GAS S.A.S., celebran el presente Contrato de
Exploración y Producción, ESP VMM 49, contenido en las estipulaciones que se consignan
más adelante, previas las siguientes

CONSIDERACIONES:

Primera: Que en sesión del 1” de febrero de 2019, según consta en Acta No. 2, el Consejo
Directivo de la ANH impartió autorización para iniciar el Procedimiento Competitivo Abierto
de Selección de Contratistas y Asignación de Áreas denominado “Proceso Permanente de
Asignación de Áreas”, y delegó en el Presidente de la Entidad la facultad para expedir los
Términos de Referencia Definitivos del Proceso, incluidas las Minutas de Contrato de
Exploración y Producción de Hidrocarburos, E8P Continental y Costa Afuera, y la
delimitación de las Áreas por asignar en desarrollo de dicho Procedimiento de Selección,
que se llevó a cabo en el Anexo A de los citados Términos de Referencia.

Segunda: Que con sujeción al artículo 38.1 del Acuerdo 2 de 2017, mediante Resolución No
36 de 5 de febrero del 2019, se ordenó la apertura del referido “Proceso Permanente de
Asignación de Áreas”

Tercera: Que, surtidas todas las actuaciones correspondientes al citado Procedimiento de
Selección conforme a las reglas de los Términos de Referencia, por Resolución de
Adjudicación 809 de 2019, se asignó el Área VMM 49, Continental, de acuerdo con su
naturaleza y localización geográfica, madura, según sus características geológicas y la
información técnica disponible sobre el subsuelo, ubicada en la Cuenca VALLE MEDIO DEL
MAGDALENA, a CNE OIL 8 GAS S.A.S. a la que se adjudicó el Contrato de Exploración y
Producción, ESP correspondiente, Resolución que fue notificada en los términos de los
artículos 67, 68 y 69 del Código de Procedimiento Administrativo y de lo Contencioso
Administrativo.

Cuarta: Que conforme a la providencia de fecha 8 de noviembre de 2018, dictada por la
Subsección B, Sección Tercera del Consejo de Estado, que ordenó la suspensión provisional
del Decreto 3004 de 2013 y de la Resolución 90341 del Ministerio de Minas y Energía, no
es posible desarrollar actividades de exploración y explotación de hidrocarburos en
Yacimientos en Rocas Generadoras, todas las menciones que se hagan en este Contrato a
dicha clase de actividades, estarán condicionadas a que las normas suspendidas recobren
su vigencia.

Página 3 de 112

CLAUSULADO

CAPÍTULO l. REGLA GENERAL.

Cláusula 1 DEFINICIONES E INTERPRETACIÓN.
1.1. Expresiones términos y conceptos.

Para efectos de la interpretación, ejecución, terminación y liquidación de este contrato y sus
anexos, los términos y las expresiones que se consignan con mayúscula inicial en su texto,
tienen el significado que a cada uno se asigna en el anexo no. 1 al acuerdo 2 de 18 de mayo
de 2017, cuyos conceptos técnicos fueron tomados de los reglamentos expedidos por el
Ministerio de Minas y Energía, contenidos en las Resoluciones 181495 del 2009, modificada
por la distinguida como 40048 de 2015, 180742 de 2012, modificada por la identificada como
90341 de 2014, y 4 1251 de 2016, de manera que ha de acudirse a las mismas, y, en eventos
de reforma o sustitución, deben aplicarse las últimas. También se emplearon como fuente
de información algunos textos de referencia de geología del petróleo.

1.2. Interpretación.

Salvo que el contexto del presente Contrato lo requiera de manera diferente, las siguientes
reglas serán utilizadas para interpretar el Contrato:

1.2.1. Salvo disposición expresa en contrario, cuando en el presente Contrato se haga
referencia a la ANH se entenderá que se refiere a dicha entidad en su calidad de
contratante dentro del presente Contrato;

1.2.2. Las referencias a un género incluyen todos los géneros;

1.2.3. Los términos que denoten singular también incluyen el plural y viceversa, siempre y
cuando el contexto así lo requiera;

1.2.4. Los términos incluidos en este Contrato se entenderán en su sentido natural y obvio,
según el uso general de dichos términos, salvo que las normas establezcan un
significado especial para ciertas materias, caso en el cual se aplicará el significado
establecido en la regulación respectiva, o salvo que se trate términos técnicos de
cierta ciencia o arte, caso en el cual se tomarán en el sentido que les den los que
profesan la misma ciencia o arte;

1.2.5. Cuando se mencionen las palabras “cláusulas”, “secciones”, “puntos”, “numerales”,
“parágrafos, y “anexos”, se entiende que se está haciendo referencia a las cláusulas,
secciones, puntos, numerales, parágrafos y anexos del presente Contrato, salvo que
expresamente se indique lo contrario;

o
AL Página 4 de 112
E
221 ANH

(
O za ron ti

Alinación de ke

1.2.6. Los encabezamientos y títulos de los artículos y secciones que se utilicen en este
Contrato servirán sólo para referencia y facilidad de consulta, pero no afectarán la
interpretación del texto del mismo;

1.2.7. Cualquier referencia a un documento incluye cualquier modificación o adición a dicho
documento, pero sin tener en cuenta cualquier modificación o adición hecha en
violación de dicho documento;

1.2.8. Cualquier referencia a una parte de un documento incluye a los sucesores y
cesionarios permitidos de dicha parte;

1.2.9. “Incluyendo” deberá entenderse como "incluyendo sin limitación”, salvo que del texto
se desprenda que se trata de una enunciación taxativa;

1.2.10. Las referencias a leyes aplicables o a disposiciones legales, incluyen todas las leyes
aplicables o disposiciones legales adicionadas, extendidas, consolidadas,
modificadas o remplazadas de tiempo en tiempo y a cualquier orden, regulación,
instrumento u otra disposición realizada en virtud de los mismos;

1.2.11. Todos los términos contables que no se encuentren específicamente definidos en
este Contrato deberán ser interpretados de acuerdo con los principios de contabilidad
generalmente aceptados y las leyes aplicables a las Partes.

CAPÍTULO !l. OBJETO, ALCANCE Y DURACIÓN

Cláusula 2 OBJETO:
2.1. Enunciación.

Consiste en la asignación del Área denominada VMM 49, Continental, de acuerdo con su
naturaleza y localización geográfica, Madura, según sus características geológicas y la
información técnica disponible sobre el subsuelo, y prospectiva para Yacimientos con
Acumulaciones en Trampas, en función de los procesos de migración y entrampamiento de
los Hidrocarburos, ubicada en la Cuenca VALLE MEDIO DEL MAGDALENA, dentro de cuya
delimitación el Contratista tiene derecho exclusivo y obligación de acometer y desarrollar
Actividades Exploratorias, conforme a los Programas Mínimo y Adicional pactados; a realizar
las inversiones requeridas para el efecto, así como a Producir los Hidrocarburos propiedad
del Estado que se descubran en el subsuelo de dicha Área, todo lo cual realiza en nombre
propio y por su cuenta y riesgo, con arreglo a Programas específicos, y a cambio de
retribuciones consistentes en el pago de Regalías y de Derechos Económicos en favor de la
ANH.

Tiene, además, el Contratista derecho a la parte de la Producción de Hidrocarburos que le
corresponda, proveniente del Área Asignada, en los términos del presente Contrato.

2.2. Condiciones.

STo
dp Página 5 de 112

X=

200 ANH=

roca Prmaara de AGENCIA NACIONAL |

En ejercicio de los derechos y en cumplimiento de las obligaciones de que trata la presente
estipulación, el Contratista ha de desarrollar las actividades y ejecutar las Operaciones
inherentes a la Exploración y Producción de Hidrocarburos en el Área Asignada, en su
nombre, por su cuenta y a sus exclusivos costos, gastos y riesgo, al tiempo que ha de
proporcionar los recursos de todo orden que resulten necesarios para proyectar, preparar y

llevar a

cabo todas las actividades y Operaciones de Exploración, Evaluación, Desarrollo y

Producción.

2.3. Al
2d.

2:3:1,1,

2.3.1.2.

2.3.1.3,

2.3.2.

'cance:

Extensión de la Exclusividad.

La exclusividad que se otorga al Contratista por razón de este negocio jurídico se
circunscribe al Tipo de Yacimientos para cuya Exploración y Producción ha sido
celebrado, es decir, a los denominados Convencionales o provenientes de
acumulaciones en Trampas, conforme a las reglas de Habilitación establecidas en
los Términos de Referencia del “Proceso Permanente de Asignación de Áreas”.

Por consiguiente, la asignación del Área y la celebración de este Contrato no impide
que la ANH desarrolle directamente labores destinadas a obtener información
técnica adicional respecto del otro Tipo de Yacimientos en ella, ni que la asigne a
otro interesado para el desarrollo de actividades de Exploración y Explotación de
Hidrocarburos provenientes de ese otro Tipo. Siempre que la ley y el Reglamento
de Contratación para Exploración y Explotación de Hidrocarburos de propiedad de
la Nación, permitan el desarrollo de Yacimientos en Roca Generadora por parte del
Contratista, se podrá suscribir un Contrato Adicional, salvo que se esté en
presencia de alguno de los siguientes casos: (i) que las condiciones de Capacidad
no permitan al Contratista extender sus actividades a otro Tipo de Yacimientos, y
éste no se asocie con un Operador que sí las cumpla; (ii) cuando aquél decida no
Explorarlos y/o Producirlos, según se estipula más adelante, o (ii) que se trate de
Hidrocarburos excluidos expresamente de este negocio jurídico.

En efecto, ni el Objeto ni el Alcance del presente Contrato comprenden la posibilidad
de Explorar ni de Producir Gas Metano Asociado a Mantos de Carbón (CBM),
Hidrocarburos provenientes de Hidratos de Metano, ni Arenas Bituminosas. Por
consiguiente, si el Contratista encuentra este Tipo de Yacimientos en
Acumulaciones en Rocas Generadoras, debe informarlo inmediatamente a la ANH.

Limitación: Adicionalmente, los derechos otorgados al Contratista en razón de este
negocio jurídico se refieren en forma exclusiva a los Hidrocarburos de propiedad del
Estado que se descubran dentro del Área Asignada y, por consiguiente, no se
extienden a cualquier otro recurso que pueda existir en la misma ni en el Bloque
correspondiente a ella.

Página 6 de 112

2.3.3.

2.3.4
2.3.4.1.

2.3.4.2.

Separación: Conforme a lo pactado precedentemente, en el evento de que el
Contratista se encuentre Habilitado por la ANH para Explorar y Producir tanto
Hidrocarburos provenientes de Yacimientos en Trampas, como de acumulaciones
en Rocas Generadoras en la misma Área Asignada, cada proceso de Exploración,
Evaluación, Desarrollo y Producción debe mantenerse separado e independiente
uno del otro y se regirá por Contrato Adicional sometido a lo que sobre el particular
disponga el Reglamento de Contratación para Exploración y Explotación de
Hidrocarburos de propiedad de la Nación, vigente al momento de su celebración.
Además, ninguno de los compromisos, obligaciones, plazos y términos de uno,
pueden extenderse ni se aplican al otro. Las anteriores circunstancias no impiden
que el Contratista pueda emplear elementos de infraestructura comunes, ni compartir
procedimientos técnicos, información y facilidades de superficie para el desarrollo de
los dos (2) Tipos de Yacimientos. En todo caso, la infraestructura de fiscalización
debe ser independiente, por las diferencias en materia de Regalías y Derechos
Económicos.

Excepciones:

Si durante el Período de Exploración o en el de Producción del presente Contrato,
celebrado para desarrollar Yacimientos de Hidrocarburos provenientes de
acumulaciones en Trampas, el Contratista concluye que en el Área Asignada existe
prospectividad para Acumulaciones de Hidrocarburos en Rocas Generadoras, y no
se trata de porciones ya retornadas a la ANH o de un Área Devuelta a la Entidad,
aquel debe informarlo así por escrito, dentro de los veinte (20) Días Hábiles
siguientes a la fecha en que concluya tal prospectividad, y acompañar los estudios
que soporten sus conclusiones. Puesta en conocimiento de la ANH, y siempre que
la ley y el Reglamento de Contratación para Exploración y Explotación de
Hidrocarburos de propiedad de la Nación vigente para ese momento lo permita, el
Contratista cuyas condiciones de Capacidad lo faculten para desarrollar este Tipo
especial de Yacimientos, podrá acometer las Operaciones de Exploración,
Evaluación, Desarrollo y Producción correspondientes a los mismos, en los términos
del Contrato Adicional que se celebre entre las Partes para regular las
particularidades correspondientes.

De lo contrario, solamente podrá hacerlo de reunir las siguientes condiciones
concurrentes: (i) Que se asocie con un nuevo Operador que sí cumpla dichas
condiciones de Capacidad, Económico Financiera, Técnica y Operacional,
Medioambiental y de Responsabilidad Social Empresarial, de acuerdo con la
Cláusula 64, denominada Cesión y Otras Transacciones; (ii) Que asegure a la ANH,
por escrito y con plena sustentación técnica y económica, que esta posibilidad no
afectará el cumplimiento de las demás obligaciones y compromisos contractuales,
y, (iii) Que la ANH imparta autorización escrita para el efecto, además de que las
Partes suscriban el correspondiente Contrato Adicional, para regular los asuntos

Página 7 de 112

especiales propios de la Exploración y Explotación de Hidrocarburos provenientes
de Acumulaciones en Rocas Generadoras, sin perjuicio de la eventual incorporación
de uno o varios nuevos asociados.

2.3.5. ÁREA ASIGNADA:
2.3.5.1. Concepto:

2.3.5.1.1. Superficie Continental, que determina el o los Bloques del subsuelo en los cuales
se otorgan al Contratista derechos exclusivos a Explorar Hidrocarburos
provenientes de Yacimientos en Trampas, con estricta sujeción al alcance del
Contrato; removerlos de su lecho natural; transportarlos hasta un punto en la
superficie, y adquirir la propiedad de la parte que corresponda a aquel, alinderada
en el Anexo A.

2.3.5.1.2. Ha sido objeto de Propuesta adjudicada, sin perjuicio de las excepciones
aplicables a la exclusividad. De acuerdo con la etapa contractual en ejecución, se
subdivide en Área en Exploración y/o Área en Producción.

2.3.6. Delimitación: Comprende la superficie delimitada por las coordenadas que se
consignan en el Anexo A

2.3.7. Restricciones.

2.3.7.1. Si con posterioridad a la celebración del presente Contrato-, una o más porciones
del Área Asignada es o son restringida(s) o limitada(s) por disposición normativa
de obligatorio acatamiento que así lo imponga, o por la pretensión de título de
propiedad sobre los Hidrocarburos provenientes del subsuelo de la misma, a favor
de terceros, mediante determinación adoptada por sentencia judicial ejecutoriada
y en firme, el Contratista se obliga irrevocablemente a respetar en su integridad
las condiciones y reglas a las que se someta el Área de que se trate, y a cumplir
las obligaciones y requisitos derivados de tal condición, con arreglo al régimen
jurídico y al presente Contrato. La ANH no asume responsabilidad alguna por los
anteriores conceptos.

2.3.7.2. Las limitaciones de que trata la presente Cláusula pueden surgir, entre otras
razones, por la existencia de zonas comprendidas en el Sistema de Parques
Nacionales y Regionales Naturales, de Ecosistemas Estratégicos, o de otras
superficies reservadas, excluidas o restringidas, delimitadas geográficamente por
la autoridad correspondiente, o porque sobre el Área Asignada se extiendan zonas
con las mismas o similares características y limitaciones.

To
Par Página 8 de 112
2.3.8.

Efectos de la Reducción del Área

2.3.8.1. La reducción del Área Asignada, por cualquiera de los motivos relacionados en el

2.3.8.2.

Numeral 2.3.7 precedente, NO genera responsabilidad alguna a cargo de la ANH,
ni será considerada como desacuerdo entre las Partes, de manera que no podrá
ser sometida a Arbitraje conforme a la Cláusula 60; no obstante, si la afectación
es total, procede la terminación de este Contrato por imposibilidad de ejecutarlo,
debido a un acto de autoridad.

Además, si el Contratista demuestra mediante estudios debidamente soportados,
que la afectación sobreviniente parcial impide la ejecución contractual o la torna
inviable técnica y/o económicamente, en función de la superficie afectada y de las
limitaciones impuestas, las Partes pueden (i) acordar que aquel desarrolle las
actividades Exploratorias en otras Áreas Asignadas al mismo; (ii) convenir una
reducción proporcional de tales actividades; (iii) la ANH ofrecerle un Área
Disponible de la misma naturaleza, categoría y prospectividad, para negociar un
Contrato destinado a su Exploración y Producción, que imponga, cuando menos,
compromisos y prestaciones equivalentes, o, (iv) terminar el Contrato por
consenso, todo ello sin consecuencia alguna adversa para el Contratista. No
obstante, las inversiones correspondientes a las actividades Exploratorias ya
ejecutadas no son susceptibles de devolución.

2.4. Término de vigencia, plazo de ejecución y períodos.

2.4.1

2.4.2.

2.4.3

Vigencia: El presente Contrato se extiende desde la fecha de firma de su texto escrito
por los representantes autorizados de las Partes, y culmina con la liquidación
definitiva de los derechos, obligaciones y compromisos recíprocos, salvo aquellos
que por su naturaleza se extienden más allá, conforme a la ley y a los términos de la
Garantía de Obligaciones Laborales y del Seguro de Responsabilidad Civil
Extracontractual.

Plazo de Ejecución: Comienza en la Fecha Efectiva y termina vencido el Período de
Exploración, sin que se haya presentado Descubrimiento, salvo las excepciones
pactadas, o culminado el Período de Producción, sin perjuicio también de las
excepciones estipuladas en este Contrato.

Duración de los Períodos: El término de cada Período y -respecto del de

Exploración, salvo la denominada Fase Preliminar-, el de cada una de las
identificadas como 1 y 2, se regulan como se estipula a continuación

Página 9 de 112

NACIONAL DE MIDROCARBUROS.
COLOMBIA

¿Cea ANHE

Cláusula 3 FASE PRELIMINAR:

Tiene duración de hasta veinticuatro (24) Meses, contados a partir de la fecha de suscripción de
este Contrato y hasta la Fecha Efectiva, prorrogable por términos consecutivos de seis (6) meses
en los términos de la Cláusula 3.4 siguiente del presente Contrato:

3.1. Obligaciones a cargo del Contratista en la Fase Preliminar:

3.1.1. Tratándose de personas jurídicas extranjeras, establecer sucursal en Colombia o
extender el objeto y término de vigencia de la existente, de ser ello aplicable, a más
tardar dentro del mes siguiente a la suscripción del Contrato, prorrogable hasta por
un (1) mes más.

3.1.2. Iniciar, dentro de los primeros noventa (90) Días Calendario o comunes, contados a
partir de la suscripción del presente Contrato, todos los trámites de verificación,
confirmación y/o certificación acerca de la posible presencia de grupos o
comunidades étnicas en la Zona de Influencia de las actividades de Exploración, y,
en todo caso, en forma previa al comienzo de cualquiera de ellas.

3.1.3. En caso afirmativo, emprender las actividades y los trabajos inherentes a la
realización o confirmación de la o las Consultas Previas a que haya lugar, con el lleno
de todos los requisitos establecidos en el ordenamiento superior para el efecto.

3.1.4. Someter a la ANH un Cronograma con el detalle de las actividades que el Contratista
se propone desarrollar durante el plazo de la Fase Preliminar y los tiempos previstos
para llevarlas a cabo, dentro de los quince (15) Días Calendario siguientes a la
obtención de la certificación de presencia de Comunidades Étnicas.

3.2. Durante la Fase Preliminar no se generan Derechos Económicos a favor de la ANH, de
que trata el Capítulo VII.

3.3. El Contratista reconoce que el tiempo es factor esencial para la ejecución del Contrato
y para los intereses de la Entidad. En consecuencia, es responsable de impulsar
diligentemente y con profesionalidad el cumplimiento oportuno, eficaz y eficiente de las
obligaciones de su resorte durante la Fase Preliminar.

3.4. Prórroga del Período de Fase Preliminar: El Contratista puede solicitar a la ANH
prorrogar la Fase Preliminar, mediante petición escrita debidamente motivada, con
expresión de las razones que la justifiquen y fundamenten. Corresponde a la Entidad
analizar la procedencia de otorgar la extensión solicitada, siempre que se cumplan las
siguientes condiciones concurrentes: :

qe
LEAL P A
pides Página 10 de 112
3.4.1. Que la solicitud sea presentada con una antelación no inferior a treinta (30) Días
Calendario anteriores al vencimiento de la Fase Preliminar.

3.4.2. Que el Contratista demuestre haber actuado oportuna y diligentemente en procura
de satisfacer en tiempo y en forma eficaz y eficiente las obligaciones de su cargo,
inherentes a la Fase Preliminar.

3.4.3. Que acompañe a la solicitud de prórroga un cronograma con el detalle de las
actividades que pretende adelantar durante la misma, y los tiempos previstos para
llevarlas a cabo.

3.4.4. Que, con fundamento en tal demostración, la ANH valore como necesaria y
conveniente la extensión solicitada, que no podrá exceder de seis (6) meses cada
una.

3.4.5. Lo dispuesto en el presente numeral debe entenderse sin perjuicio naturalmente de
la aplicación de las instituciones jurídicas de fuerza mayor y hechos exclusivos de
terceros, que eximen de responsabilidad cuando a ellas haya lugar, conforme a la
legislación común, civil y comercial, y a la Cláusula 65 del presente Contrato.

3.5. Terminación de la Fase Preliminar
3.5.1. Son causales de terminación de la misma:

3.5.1.1. Cuando conforme al régimen jurídico aplicable, se concluya que NO es necesario
adelantar consulta previa alguna, o,

3.5.1.2. Una vez satisfechos todos los requisitos legales de verificación y certificación acerca
de la presencia de grupos o comunidades étnicos y, en su caso, surtida la o las
correspondientes consultas previas con el lleno de las formalidades inherentes a las
mismas, siempre que se hayan realizado dentro del plazo de la Fase Preliminar o
de su prórroga.

3.5.2. Corresponde al Contratista informar por escrito a la ANH acerca del cumplimiento de
las obligaciones inherentes a la Fase Preliminar, y someterle los soportes
correspondientes, sin perjuicio de presentarle comunicaciones con datos sobre el
estado de ejecución de las distintas actividades y compromisos, y de las pruebas
documentales que lo demuestren, en el curso de su desarrollo.

3.5.3. Efectos de la Terminación de la Fase Preliminar:
3.5.3.1. Es determinante de la Fecha Efectiva del Contrato, una vez radicado en la Entidad

el escrito que dé cuenta del cumplimiento de las obligaciones y compromisos
inherentes a la Fase Preliminar, junto con sus soportes, dentro de los quince (15)

o
¡AL
SUENO. Página 11 de 112

2211 ANH=

qe

Días Calendario siguientes a la terminación de dicha Fase, y que la ANH los
encuentre satisfechos a cabalidad, para cuya constancia debe emitir al Contratista
certificación acerca de la Fecha Efectiva, dentro de los treinta (30) Días Calendario
siguientes al recibo de escrito y soportes.

3.5.3.2. Si por alguna razón vence el plazo de la Fase Preliminar o de sus prórrogas, sin que
se hayan satisfecho las obligaciones inherentes a la misma; obtenido las
autorizaciones requeridas o surtidos los trámites legales para iniciar el Período de
Exploración, y entregados a la ANH informe y soportes sobre su ejecución, por
causas imputables a la responsabilidad y diligencia del Contratista, se entiende que
el Contrato termina por cumplimiento de esta precisa condición resolutoria, y el Área
Asignada será considerada como Área Disponible para todos los efectos. Además,
el Contratista contrae la obligación de pagar a la ANH el valor equivalente a las
actividades de los Programas Mínimo y Adicional no ejecutadas de la Fase 1. Previa
a la declaración que efectúe la ANH sobre la ocurrencia de dicha condición
resolutoria, el Contratista podrá someter a consideración de la Entidad las razones
de la situación presentada.

3.5.4. Actividades e Información: Mensualmente, durante la Fase Preliminar, el
Contratista debe dar cuenta a la ANH acerca del desarrollo de las actividades
inherentes a la misma y hacerle entrega de la información obtenida en la medida de
su ejecución. En todo caso, dentro de los quince (15) Días Calendario o comunes
siguientes a la terminación de la Fase Preliminar, toda la referida información debe
ser consolidada y puesta a disposición de la Entidad.

3.5.5. Responsabilidad:

3.5.5.1. La Certificación de la ANH acerca de la Fecha Efectiva, NO puede ser interpretada
como liberación de responsabilidad por concepto del cumplimiento de las
obligaciones a cargo del Contratista, en cuanto corresponde a la certificación sobre
la existencia de grupos o comunidades étnicos, ni respecto de sus deberes en
materia de ejecución de la o las consultas previas. Tampoco se tendrá como
culminación del ejercicio de las atribuciones asignadas por el ordenamiento jurídico
a las autoridades estatales competentes en estas materias.

3.5.5.2. En el evento de que alguna o algunas de las Operaciones de Exploración,
Evaluación, Desarrollo y Producción de Hidrocarburos en el Área Asignada, afecte
a grupos o comunidades étnicos cuya existencia haya sido certificada por la
autoridad competente, la ANH evaluará la procedencia de otorgar plazo adicional
destinado al cumplimiento de las actividades correspondientes a la Fase en
ejecución. La extensión respectiva procede siempre que el Contratista haya llevado
a cabo en forma oportuna y diligente las actividades inherentes al desarrollo de la o
las correspondientes consultas previas.

q Página 12 de 112
Eno

EC
JA
Á

2211 ANH=

eses pemanert de AGENCIA NACIONAL

pan

Cláusula 4 PERÍODO DE EXPLORACIÓN:

4.1.

4.1.1.

4.2.

4.3.

Duración.

Tiene término de seis (6) Años, contados a partir de la Fecha Efectiva, sin perjuicio
de eventuales extensiones o prórrogas autorizadas por la ANH y formalizadas
mediante Otrosí.

. Se divide en dos (2) Fases de treinta y seis (36) Meses cada una, como se estipula

en el Anexo B. La primera, denominada Fase |, comienza en la Fecha Efectiva. La
segunda, Fase ll, el Día Calendario inmediatamente posterior al de finalización de la
Fase que la precede.

. No obstante, el término de duración de cada Fase puede ser materia de extensión o

prórroga, por causas fundadas, ajenas a la responsabilidad y diligencia del
Contratista, con arreglo al ordenamiento superior y las estipulaciones de este negocio
jurídico. Para el efecto, ha de suscribirse Otrosí con el ajuste pertinente.

. También puede haber lugar a restituciones de tiempo, si las Partes acuerdan

suspensiones de plazos, también debidamente justificadas, por razones de fuerza
mayor o caso fortuito, o por causas atribuibles exclusivamente a terceros. Las
restituciones se disponen por la ANH, mediante acta que ponga término a la
suspensión convenida.

Prospectividad para otro tipo de Yacimiento: En el evento de que el Contratista
determine que en el Área asignada originalmente como prospectiva para el desarrollo
de Yacimientos de Hidrocarburos en Trampas, existe potencial para Acumulaciones de
Hidrocarburos provenientes de Rocas Generadoras, según lo dispuesto en la Cláusula
2.3 denominada Alcance, y sin perjuicio del derecho de renuncia consagrado más
adelante, podrá celebrar un Contrato Adicional en los términos del numeral 2.3.4.1 de
la Cláusula Segunda, siempre que el Reglamento de Contratación para Exploración y
Explotación de Hidrocarburos de propiedad de la Nación vigente para ese momento lo
permita.

Programa Exploratorio Mínimo: Consiste en el conjunto de actividades técnicas de
Exploración fijado por la ANH y que el Contratista se compromete a desarrollar en el
curso de cada una de las dos (2) Fases que integran el Período de Exploración,
valoradas en por lo menos MIL TRESCIENTO CINCUENTA Y SIETE (1.357) Puntos,
conforme al inciso quinto del Artículo 33 del Acuerdo 2 de 2017, invirtiendo los recursos
que demande su cumplida y oportuna ejecución. Actividades y puntaje que se
consignan en el Anexo B.

Página 13 de 112

Eee A ANH=

4.4. Programa Exploratorio Adicional:

4.4.1. Además del desarrollo y ejecución de las actividades técnicas que integran el
Programa Exploratorio Mínimo exigido por la ANH, el Contratista asume la obligación
de acometer y de llevar a cabo aquellas que integran el Programa Exploratorio
Adicional, también valoradas en Puntos, de acuerdo con la Propuesta que dio lugar
a la asignación del Área y a la celebración del presente negocio jurídico, consignadas
también en el Anexo B.

4.4.2. Salvo los Pozos Estratigráficos y Exploratorios, que deben ejecutarse integralmente
una vez iniciado cada uno, al menos el cincuenta por ciento (50%) de las actividades
correspondientes al Programa Exploratorio Adicional debe desarrollarse
necesariamente en el curso de la Primera Fase del Período de Exploración. El
restante en la Segunda.

4.5. Programa Exploratorio Posterior:

4.5.1. Consiste en el Plan de Operaciones de Exploración que el Contratista somete a la
ANH y se compromete a ejecutar con posterioridad a la finalización de las dos (2)
Fases que integran del Período de Exploración. Por consiguiente, culminadas
aquellas y siempre que exista por lo menos un (1) Área Asignada en Evaluación, un
(1) Área Asignada en Producción, o un (1) Descubrimiento debidamente informado a
la ANH, el Contratista está facultado retener la superficie de su interés, excluidas
aquellas que conformen Áreas Asignadas en Evaluación y/o en Producción y/o
correspondientes al Descubrimiento, existentes, con el fin de ejecutar Programa
Exploratorio Posterior, de acuerdo con el procedimiento y con los requisitos pactados
en la Cláusula 4.5.

4.5.2. Por consiguiente, si finalizado el Periodo Exploratorio y ejecutadas todas las
actividades inherentes al mismo, el Contratista opta por desarrollar un Programa
Exploratorio Posterior, debe ofrecer a la ANH y comprometerse a ejecutar las
actividades que hayan de integrarlo, incluida la perforación de un (1) Pozo
Exploratorio A3, que se considera como Mínima requerida.

4.5.3. El Período Exploratorio Posterior tiene duración de hasta veinticuatro (24) Meses.
4.6. Reglas Comunes.
4.6.1. Las actividades del Programa Exploratorio Adicional deben corresponder a

cantidades expresadas en número de Pozos Estratigráficos y/o Exploratorios; de
Adquisición, Procesamiento e Interpretación, o de Reprocesamiento e Interpretación

Po
a Página 14 de 112
Po
S o

4.7.

4.8.

4.8.1

4.8.2

de kilómetros (km) de Sísmica 2D; de kilómetros (km) de Adquisición Aerogeofísica;
de Adquisición, Procesamiento e Interpretación, o de Reprocesamiento e
Interpretación de kilómetros cuadrados (km?) de Sísmica 3D; de Geoquímica de
Superficie en kilómetros cuadrados (km?), y/o de kilómetros cuadrados (km?) de
Adquisición, Procesamiento e Interpretación de Imágenes de Sensores Remotos.

Valoración de Actividades Exploratorias: Para efectos de determinar el valor de las
Actividades Remanentes de los Programas Exploratorios Mínimo, Adicional y Posterior;
de las Garantías de Cumplimiento; de multas y sanciones pecuniarias; de eventuales
indemnizaciones de perjuicios, y de los Programas en Beneficio de las Comunidades,
los puntajes totales correspondientes al Programa Exploratorio, tanto Mínimo como
Adicional, o al Programa Exploratorio Posterior, en su caso, obtenidos como resultado
de la aplicación de la Tabla consignada en el Artículo 33 del Acuerdo 2 de 2017, deben
multiplicarse por el valor correspondiente a cada Punto, para cuya determinación ha de
emplearse como factor de conversión la cotización promedio de la referencia Cushing,
OK WTI “Spot Price" FOB, tomada de la Base de Datos "US Energy Information
Administration, ElA", de los seis (6) Meses calendario inmediatamente anteriores a la
fecha de valoración de las Actividades Remanentes, del otorgamiento de la
correspondiente Garantía, de la imposición de multas, sanciones pecuniarias o
indemnizaciones de perjuicios, o de sometimiento del correspondiente Programa en
Beneficio de las Comunidades a la ANH, según la Tabla consignada en el último inciso
del mismo artículo 33.

Derecho de Renuncia durante el Período de Exploración o en el curso del
Programa Exploratorio Posterior:

En cualquiera de las Fases del Período de Exploración, el Contratista tiene potestad
para renunciar al negocio jurídico, siempre que haya dado cumplimiento satisfactorio
a las obligaciones y compromisos de su resorte, incluida la ejecución de las
actividades inherentes al Programa Exploratorio Mínimo de la Fase de que se trate,
y por lo menos el cincuenta por ciento (50%) de las que integran el Programa
Exploratorio Adicional, sin perjuicio de lo previsto en el Artículo 34 del Acuerdo 2 de
2017. Para tal efecto, debe dar aviso escrito a la ANH, con anticipación no inferior a
treinta (30) Días Calendario anteriores a la fecha de vencimiento del término de
duración de la Fase de que se trate.

En curso del Programa Exploratorio Posterior el Contratista podrá renunciar siempre
que haya dado satisfactorio cumplimiento a las obligaciones y compromisos a su
cargo, incluida la ejecución de por lo menos el cincuenta por ciento (50%) de las
actividades que integran dicho Programa, sin perjuicio de lo previsto en el Artículo 34
del Acuerdo 2 de 2017. En este caso el Contratista debe poner en conocimiento de
la ANH su determinación, también por lo menos treinta (30) Días Calendario antes de
la fecha de vencimiento del término de duración del Programa Exploratorio Posterior.

Página 15 de 112

j (E
SN

(
á

21 ANH=

Asigracin de reas

4.8.3

4.8.4

4.8.5

4.8.6

4.8.7

4.8.8

4.8.9

En caso de renuncia en el curso del Programa Exploratorio Posterior, el Contratista
debe devolver a la ANH toda la superficie del Área Asignada que haya sido retenida
para acometerlo, excluidas las Áreas en Evaluación, en Producción y las
correspondientes a los Descubrimientos oportuna y debidamente informados a la
ANH, existentes para esa oportunidad.

La ANH debe comunicar su determinación sobre la renuncia, dentro de los treinta
(30) Días Calendario siguientes a la radicación del correspondiente aviso.

En todos los casos anteriores es obligación del Contratista entregar a la ANH el valor
equivalente de aquellas actividades inherentes a los Programas Exploratorios Mínimo
y Adicional o del Programa Exploratorio Posterior, que no hayan sido íntegra y
satisfactoriamente ejecutadas, conforme a los Numerales 4.8.1 y 4.8.2 precedentes,
dentro de los treinta (30) Días Hábiles siguientes al pronunciamiento de la Entidad
sobre la renuncia.

Para establecer el valor equivalente materia de devolución, debe aplicarse el Artículo
33 del Acuerdo 2 de 2017.

No obstante, una vez iniciados, los Pozos Estratigráficos o Exploratorios deben
ejecutarse integralmente. De lo contrario y salvo que se trate de los eventos previstos
en el Artículo 34 del referido Acuerdo 2 de 2017, procede el reconocimiento y pago
del monto total del Pozo correspondiente, valorado conforme al citado Artículo 33.

La realización de Actividades Exploratorias en Áreas Libres o Disponibles de Interés
de la ANH, permite al Contratista participar en el Proceso Permanente de Asignación
de Áreas y selección de Contratistas que se encuentre en curso, con el fin de optar
por Área o Áreas de la misma naturaleza, localización geográfica, grado de
conocimiento geológico, potencial y prospectividad, de acuerdo con la Habilitación
que haya obtenido u obtenga para el efecto, en las mismas condiciones previstas
para el Proponente Inicial o Primer Oferente, conforme al Artículo 38.1 del Acuerdo 2
de 2017.

Para el efecto, junto con la comunicación de renuncia, se debe presentar solicitud
escrita de autorización, debidamente motivada.

4.8.10 De aceptar la renuncia, las dos (2) Partes deben acordar el Programa Exploratorio

4.9.

por desarrollar y el plazo de ejecución correspondiente, al tiempo que suscribir los
negocios jurídicos adicionales a que haya lugar.

Propiedad de la Información: Toda la Información obtenida por el Contratista en
ejecución del Programa Exploratorio, corresponde a la ANH, en condición de
Contratante, y debe ser entregada para efectos de almacenamiento y custodia a quien

El futuro

Página 16 de 112

esta última determine, dentro de los treinta (30) Días Calendario siguientes al
vencimiento de la respectiva Fase o a la terminación del Contrato, según el caso.

4.10. Prórroga de Fases del Período de Exploración.

4.10.1. Previa solicitud del Contratista, la ANH está facultada para autorizar la extensión del
término de cualquiera de las Fases del Período de Exploración, que se encuentre en
ejecución, hasta que finalicen las actividades de perforación, pruebas y
completamiento de Pozos Exploratorios, la Adquisición de Programas Sísmicos, así
como su correspondiente Procesamiento e Interpretación, lo mismo que la ejecución
de las demás actividades Exploratorias pactadas, siempre que se hayan cumplido las
siguientes condiciones concurrentes y el Contratista se comprometa a cumplir con
los compromisos, según el caso:

4.10.1.1. Que las actividades mencionadas formen parte del Programa Exploratorio y se
hayan iniciado por lo menos tres (3) Meses antes de la fecha de terminación de la
respectiva Fase del Período de Exploración.

4.10.1.2. Que el Contratista haya ejecutado en forma ininterrumpida tales actividades.

4.10.1.3. Que, a pesar de la responsabilidad y diligencia de su proceder, en el cumplimiento
de las prestaciones y compromisos de su cargo, el Contratista considere
razonablemente que el tiempo restante es insuficiente para concluirlas, antes del
vencimiento de la Fase en curso,

4.10.1.4. Que se extiendan proporcionalmente las garantías que respalden el cumplimiento
de las obligaciones, la ejecución de las actividades y la realización de las
inversiones correspondientes a la Fase de que se trate, así como la Garantía de
Obligaciones Laborales y el Seguro de Responsabilidad Civil Extracontractual, de
resultar procedente conforme al Acuerdo 2 de 2017 y al presente Contrato, de
manera que este esté siempre debidamente amparado, y

4.10.1.5. Que el Contratista cancele el valor de los Derechos Económicos por concepto del
Uso del Subsuelo y el Aporte para Formación, Fortalecimiento Institucional y
Transferencia de Tecnología, correspondientes al término de la prórroga, dentro
de los 30 Días Calendario siguientes a su iniciación.

4.10.2. Con la solicitud de extensión, el Contratista debe someter a la ANH los documentos
en los que fundamenta su petición, acompañados de un cronograma de actividades
que asegure la finalización de los trabajos y la entrega de la Información técnica
dentro del término de la prórroga.

4.10.3.Las solicitudes deben formularse con antelación no inferior a quince (15) Días
Calendario respecto de la fecha de terminación de la Fase en curso.

4.10.4. La prórroga de las garantías, conforme a los requisitos estipulados en las Cláusulas
35 a 38, debe ser sometida a la ANH, dentro de los diez (10) Días Hábiles siguientes
a la aprobación de la correspondiente extensión, so pena de entenderse revocada.

JM To
El fu
ch Página 17 de 112 det

e

Po
UfpaL
Sur NO

21 ANH=

hirió elos
[runa eo]

4.10.

4.11.

COLOMBIA

5. Para aplicar de lo dispuesto en esta estipulación, las Operaciones de Exploración
Sísmica inician con el registro continuo, y la perforación de Pozos con taladro
comienza cuando este último se encuentre en funcionamiento y se haya avanzado
un pie en profundidad

imposibilidad de realizar las actividades del Programa de Exploración: En el
evento de que el Contratista no pueda realizar las actividades del Programa de
Exploración por causas no imputables a su responsabilidad y diligencia, se dará
aplicación a lo dispuesto en la Cláusula 2.3.8.

Cláusula 5 PERÍODO DE PRODUCCIÓN:

5.1.

5.2.

5.2.1.

5.2.2.

5.2.3,

5.2.4.

Término de Duración: Se extiende por lapso de veinticuatro (24) Años, contados a
partir del Día en que la ANH reciba Declaración de Comercialidad del Campo o Campos
de que se trate; por consiguiente, el Período de Producción se predica separadamente
respecto de cada Área en Producción, de manera que todas las menciones sobre la
duración, extensión o terminación del mismo se refieren a cada Área en Producción en
particular, sin perjuicio de lo previsto en el Numerales 13.2 de la Cláusula 13 y 2.4. de
la Cláusula 2 del presente Contrato, sobre Englobe de Campos y Separación.

Prórroga del Período de Producción: Por solicitud del Contratista, la ANH está
facultada para prorrogar el Período de Producción por lapsos sucesivos que no superen
diez (10) Años, y hasta el Límite Económico del Campo. No obstante, para acometer el
estudio de solicitudes de extensión, para cada una debe acreditarse el cumplimiento
efectivo de las siguientes condiciones concurrentes:

Que el Contratista formule la correspondiente petición por escrito, con antelación no
superior a cuatro (4) Años, pero tampoco inferior a un (1) Año, con respecto a la fecha
de vencimiento inicial del Período de Producción de la respectiva Área Asignada en
Producción.

Que el Área de que se trate se encuentre en Producción continua de Hidrocarburos,
durante los dos (2) Años anteriores a la fecha de la respectiva solicitud.

Que el Contratista demuestre fehacientemente a la Entidad que durante los cuatro
(4) Años anteriores a la fecha de la solicitud, ha ejecutado efectiva y
satisfactoriamente: (i) un (1) proyecto de mantenimiento de presión o de recuperación
secundaria, terciaria o mejorada, y (ii) un (1) programa de perforación, que incluya -
por lo menos- dos (2) Pozos de Desarrollo por cada Año, para el caso de Yacimientos
de Hidrocarburos en Trampas.

Que durante la o las prórrogas, se ponga a disposición de la ANH, en el Punto de
Entrega, como mínimo, un diez por ciento (10%) adicional de la Producción de
Hidrocarburos Líquidos, o un cinco por ciento (5%) también adicional de la de Gas no
Asociado o de Hidrocarburos Líquidos Pesados o Extrapesados, en ambos casos

Página 18 de 112

5.2.5.

después de Regalías y otros Derechos Económicos, en los términos de la Cláusula
27, Numeral 27.4 sobre Participación Adicional en la Producción.

Queda entendido que la negativa a otorgar cualquier prórroga, no se considera
desacuerdo entre las Partes, de manera que no se somete al Arbitraje de que trata la
Cláusula 60.

5.3. Formalización: En todos los casos, la prórroga del Período de Producción ha de

pactarse mediante Otrosí a este contrato suscrito por los representantes autorizados
de las Partes, debidamente facultados.

Cláusula 6 SUPERPOSICIÓN CON OTROS TÍTULOS:

6.1.

6341

6.1.3.

Procedimiento:

Si todo o parte del Área corresponde a superficies sobre las cuales se desarrollen
actividades de Exploración y Explotación de Hidrocarburos provenientes de otro Tipo
de Yacimientos, o existen títulos mineros, de manera que se presente superposición
parcial o total de actividades en materia de Hidrocarburos y/o de minería, deben
aplicarse las reglas y los procedimientos previstos en la Resolución 180742 del 16 de
mayo de 2012, del Ministerio de Minas y Energía, o en las normas que la modifiquen
o sustituyan.

. Por consiguiente, con el fin de evitar que las Operaciones de Exploración, Evaluación,

Desarrollo y/o Producción en el Área Asignada, interfieran con o sean interferidas por
programas de trabajo e inversiones aprobados a otros Contratistas por la ANH, o a
terceros por la autoridad competente, correspondientes a contratos para la
exploración y explotación de: (i) minerales que puedan encontrarse en la misma Área;
(ii) otro Tipo de Yacimiento para cuyo desarrollo no se encuentre Habilitado el
Contratista, asume la obligación de hacer su mejor esfuerzo y de emplear toda su
diligencia y Capacidad Técnica y Operacional para suscribir con los Contratistas de
tales negocios jurídicos o los terceros con título para el desarrollo de actividades
mineras, uno o varios Acuerdos Operacionales, en los términos del artículo 18 de la
Resolución 180742 de 2012, del Ministerio de Minas y Energía, o de las disposiciones
que lo sustituyan, modifiquen o adicionen.

No obstante, si no se alcanza consenso al respecto, la o las diferencias se someterán
al procedimiento previsto en el artículo 19 de la citada Resolución, o en las
disposiciones que lo sustituyan, modifiquen o adicionen.

En todo caso, durante el término previsto para llevar a cabo la correspondiente
negociación y el fijado para la resolución de la o las diferencias, en su caso, se
suspenderá el cumplimiento de las obligaciones inherentes a aquellas actividades de
Exploración, Evaluación, Desarrollo y/o Producción real y efectivamente afectadas
con la discrepancia.

Página 19 de 112

6.1.5. Además, el lapso durante el cual se extienda tal suspensión será restituido y
adicionado al plazo que falte para satisfacer las obligaciones de Exploración,
Evaluación, Desarrollo y/o Producción que se vieron afectadas, siempre que el
Contratista demuestre haber procedido con diligencia y responsabilidad en la gestión
de la negociación y resolución del desacuerdo con el otro contratista o con el o los
terceros.

CAPÍTULO III. ACTIVIDADES DE EXPLORACIÓN

Cláusula 7 PROGRAMA EXPLORATORIO:

7.1. Propósito.

7.1.1. Durante el Período de Exploración, el Contratista asume la obligación de ejecutar las
actividades y los trabajos que integran el Programa Exploratorio, tanto el Mínimo
exigido por la ANH, como el Adicional ofrecido en desarrollo del Proceso Permanente
de Asignación de Áreas y determinante de la adjudicación, correspondiente a cada
una de las dos (2) Fases en que se divide aquel, con arreglo a lo estipulado en el
Anexo B, para cuyo efecto se compromete a realizar las inversiones que demande su
cumplida y oportuna ejecución.

7.1.2. En general, todos los Pozos Exploratorios deben ser del Tipo A3, salvo que previa
solicitud acompañada de la correspondiente justificación técnica y económica, la ANH
autorice su sustitución por Pozos Exploratorios Tipo A2.

7.2. Planes de Exploración:

7.2.1. Con antelación no inferior a treinta (30) Días Calendario respecto de la fecha de inicio
de la Primera Fase (Fase |), o a diez (10) días Hábiles respecto de la correspondiente
a la Segunda (Fase ll), el Contratista debe someter a la ANH el Plan de Exploración
correspondiente a la Fase por comenzar, acompañado de cronograma de
actividades, en cuyo texto ha de describir la forma como se propone cumplir las
obligaciones derivadas del mismo.

7.2.2. Los Planes de Exploración deben sujetarse al ordenamiento superior, en especial, a
los reglamentos técnicos contenidos en las Resoluciones 181495 del 2009,
modificada por la distinguida como 40048 de 2015, y 180742 de 2012, modificada por
la identificada como 90341 de 2014, y 4 1251 de 2016, todas del Ministerio de Minas
y Energía, o a las normas que las sustituyan, adicionen o modifiquen, y ser
consistentes con las Buenas Prácticas de la Industria del Petróleo.

El futuro

Página 20 de 112

ZAR ANH=

7.3. Modificaciones al Programa Exploratorio: Se rigen por las siguientes estipulaciones:

7.3.1.

En el transcurso de la primera mitad del término de duración de cualquiera de las dos
(2) Fases del Período de Exploración, previa autorización escrita de la ANH, el
Contratista puede sustituir la Adquisición y Procesamiento de un (1) Programa
Sísmico contenido en el Programa Exploratorio aprobado para la Fase en ejecución,
por alguna de las siguientes opciones:

7.3.1.1. La perforación de uno (1) o más Pozos Exploratorios A3, salvo lo previsto en el

último inciso del Numeral 7.1.2 precedente, o,

7.3.1.2. La Adquisición y Procesamiento de otro tipo de Programa Sísmico, siempre que el

ESA:

7.3.3.

7.3.4.

7.3.5,

valor equivalente sea igual o superior al del que pretende sustituirse para la
respectiva Fase.

Con el fin de obtener la autorización de la ANH, es preciso someter previamente a la
Entidad propuesta escrita de modificación, debidamente sustentada desde el punto
de vista técnico, y con la correspondiente valoración de conformidad con el Artículo
33 del Acuerdo 2 de 2017, adecuadamente soportada. La ANH dispone de sesenta
(60) Días Calendario para pronunciarse, vencidos los cuales sin que se haya
comunicado respuesta, se entenderá que la autorización ha sido negada.

Perforado un Pozo Exploratorio que resulte seco, el Contratista puede valorar si las
perspectivas del Área Asignada justifican o no la perforación de otro previsto en el
Programa Exploratorio. En caso negativo, debe solicitar por escrito a la ANH
autorización para sustituir la perforación de hasta un (1) Pozo Exploratorio por la
Adquisición y el Procesamiento de un (1) Programa Sísmico, siempre que la inversión
sea equivalente, según valoración debidamente soportada, también de acuerdo con
el Artículo 33 del Acuerdo 2 de 2017.

Con el fin de obtener la autorización de la ANH, es preciso también someter
previamente a la Entidad propuesta escrita de modificación, debidamente sustentada
desde el punto de vista técnico, con la correspondiente valoración. La ANH dispone
igualmente sesenta (60) Días Calendario para pronunciarse, vencidos los cuales sin
que se haya comunicado respuesta, se entenderá que la solicitud ha sido improbada.

En el transcurso de la ejecución de este Contrato, los Pozos Estratigráficos pueden
ser sustituidos por Pozos Exploratorios, previa aprobación escrita de la ANH y
siempre que la inversión requerida sea igual o superior a la prevista originalmente,
según valoración debidamente soportada, de acuerdo con el Artículo 33 del Acuerdo
2 de 2017.

El futu

Página 21 de 112

¿0
= e ANHE

7.4. Programas Exploratorios Mínimo y Adicional:

7.4.1. Además del desarrollo y ejecución de las actividades técnicas que integran el
Programa Exploratorio Mínimo exigido por la ANH para el Área asignada, que debe
tener lugar en cada una de las dos (2) Fases que integran el Período correspondiente,
el Contratista asume la obligación de acometer y llevar a cabo aquellas que integran
el Programa Exploratorio Adicional. Corresponden a las ofrecidas en la Propuesta
favorecida con la adjudicación, de manera que son determinantes de la asignación
del Área y del presente Contrato.

7.4.2. Las actividades del Programa Exploratorio deben corresponder a cantidades
expresadas en número de Pozos Estratigráficos y/o Exploratorios; de Adquisición,
Procesamiento e Interpretación, o de Reprocesamiento e Interpretación de kilómetros
(km) de Sísmica 2D; de kilómetros (km) de Adquisición Aerogeofísica; de Adquisición,
Procesamiento e Interpretación, o de Reprocesamiento e Interpretación de kilómetros
cuadrados (km 2) de Sísmica 3D; de Geoquímica de Superficie en kilómetros
cuadrados (km 2), y/o de kilómetros cuadrados (km2 ) de Adquisición, Procesamiento
e Interpretación de Imágenes de Sensores Remotos.

Salvo los Pozos Estratigráficos y Exploratorios, que deben ejecutarse integralmente
una vez iniciado cada uno, al menos el cincuenta por ciento (50%) de las actividades
correspondientes al Programa Exploratorio Adicional debe desarrollarse
necesariamente en el curso de la Primera Fase del Período de Exploración. El
restante en la Segunda.

7.5. Programa Exploratorio Posterior:

Corresponde al Plan de Operaciones de Exploración que el Contratista somete a la ANH y
se compromete a ejecutar con posterioridad a la finalización del Período Exploratorio. Por
consiguiente, culminado este último, y siempre que exista por lo menos un (1) Área en
Evaluación, un (1) Área en Producción, o un (1) Descubrimiento debidamente informado a la
ANH, el Contratista puede retener aquella superficie del Área Asignada de su interés,
excluidas las superficies que conformen Áreas en Evaluación y/o en Producción y/o
correspondientes al Descubrimiento, con el fin de ejecutar un Programa Exploratorio
Posterior, de acuerdo con el procedimiento y con los requisitos pactados en el este negocio
jurídico.

7.6. Procedimiento:

Si el Contratista proyecta desarrollar un Programa Exploratorio Posterior, integrado por una
(1) Fase de hasta veinticuatro (24) meses, ha de surtirse el siguiente procedimiento:

So
Sufeno Página 22 de 112
7.6.1.

7.6.2.

7.6.3.

7.6.4.

7.6.5.

7.6.6.

a
res ANH=

(
"A

COLOMBIA

Con antelación no inferior a sesenta (60) Días Calendario respecto de la fecha de
terminación de la última Fase del Período de Exploración, debe radicar aviso escrito
a la ANH, acerca de su intención de acometer Programa Exploratorio Posterior.

El aviso debe describir las Operaciones de Exploración que integran el Programa
propuesto, que el Contratista se compromete a desarrollar a partir de la terminación
de la última Fase del Período Exploratorio, el Cronograma correspondiente, así como
la superficie de su interés.

El Programa Exploratorio Posterior debe contener, como mínimo, la perforación de
un Pozo Exploratorio del Tipo A-3.

Las actividades que hayan de integrar el Programa Exploratorio Posterior, su
duración, así como la extensión y la localización del Área correspondiente, deben ser
revisados por la ANH dentro de los dos (2) Meses siguientes a su presentación por
el Contratista. Vencido este término sin respuesta de la Entidad, se entenderá que el
Programa Exploratorio Posterior ha sido aprobado en los términos propuestos por
aquel.

En adición a la actividad a que refiere el numeral 7.6.3, las actividades del Programa
Exploratorio Posterior podrán consistir en la Adquisición, Procesamiento e
Interpretación de Sísmica 2D y/o 3D.

Finalizado el Programa Exploratorio Posterior, el Área materia de Contrato quedará
reducida a las Asignadas en Evaluación y/o en Producción, y/o correspondientes a
los Descubrimientos oportuna y debidamente informados a la ANH, existentes en la
correspondiente oportunidad.

7.7. Exploración Adicional:

TAN

PTE?E

El Contratista está facultado para llevar a cabo Operaciones de Exploración en el
Área Asignada, adicionales a las contenidas en el Programa Exploratorio y en el
Programa Exploratorio Posterior, sin que por razón de las mismas se modifique el
plazo pactado para la ejecución de uno u otro. Tales Operaciones pueden
desarrollarse en la Fase que se encuentre en curso o en la subsiguiente, si se trata
del Período de Exploración, o en el término del Programa Exploratorio Posterior. Para
el efecto, debe informar previamente y por escrito a la ANH acerca de las
Operaciones de Exploración adicionales que se propone acometer.

Si dichas Operaciones corresponden a las previstas en el Programa Exploratorio de
la siguiente Fase, y el Contratista tiene interés en que le sean acreditadas al
cumplimiento de los compromisos exploratorios de esa Fase siguiente, debe
solicitarlo así por escrito motivado a la ANH, quien a su sola discreción determinará
si acepta o no dicha acreditación, en el plazo máximo de veinte (20) Días Hábiles

Página 23 de 112

contados a partir del día siguiente de la solicitud. En caso de que la solicitud sea
aceptada por parte de la ANH, ésta determinará la forma como se acreditarán en todo
o en parte las Actividades Adicionales de Exploración ejecutadas a la Fase siguiente
del Período de Exploración.

Cláusula 8 ACTIVIDADES EXPLORATORIAS REMANENTES:

8.1.

8.2.

Sada

8.2.2.

Concepto: Corresponden a aquellas a cargo del Contratista, que conforman tanto el
Programa Mínimo como el Adicional, si se trata del Programa Exploratorio, al igual que
las correspondientes al Programa Exploratorio Posterior, de haberlo, que no han sido
efectiva y satisfactoriamente ejecutadas al vencimiento del correspondiente Período o
Programa. Previa autorización y acuerdo con la ANH, aquellas que por su naturaleza
sean divisibles, como la adquisición Sísmica, o aquellas indivisibles como la
Perforación de Pozos, pueden ser desarrolladas en Áreas correspondientes a otro u
otros Contratos de Exploración y Producción, ESP, entre las mismas Partes, o, en
Áreas Disponibles de interés para la ANH, caso en el cual, la información recabada o
el resultado de las actividades Exploratorias son propiedad exclusiva de esta última, en
su condición de Contratante, y deben serle entregadas en el sitio que la Entidad
determine para recepción y custodia. De lo contrario, es decir, si no se opta y formaliza
alguna de las posibilidades señaladas, el Contratista debe entregar a la ANH, en dinero,
el valor equivalente a las actividades que no hubiera realizado íntegra y efectivamente,
bien las correspondientes al Programa Exploratorio y/o al Programa Exploratorio
Posterior, valoradas con arreglo al Artículo 33 del Acuerdo 2 de 2017.

Procedimiento: Por consiguiente, el Contratista debe informar a la ANH la opción
seleccionada, dentro de los quince (15) Días Hábiles siguientes a la terminación de la
Fase correspondiente del Período de Exploración o del término del Programa
Exploratorio Posterior, según el caso, y se procederá de la siguiente manera:

Por término de hasta treinta (30) Días comunes o Calendario siguientes a aquel en
que la ANH sea informada del interés del Contratista, las Partes negociarán y
acordarán la posibilidad de acometer las Actividades Remanentes, bien en Áreas
correspondientes a otro u otros Contratos de Exploración y Explotación, ESP o de
Evaluación Técnica, TEA entre ellas, o bien en Áreas Libres o Disponibles
administradas por la Entidad, en los términos del Artículo 30 del Acuerdo 2 de 2017.
En este último caso, toda la información técnica obtenida por el Contratista será de
propiedad de la ANH y debe serle entregada en su condición de Contratante, sin
perjuicio de la entidad responsable de su archivo y custodia, según la misma ANH lo
determine.

Alcanzado acuerdo entre esta última y el Contratista, se suscribirán los Otrosies y
Contrato Adicional a que haya lugar, según corresponda, en los que se consignarán

Página 24 de 112

A

15%
¡AL
o

NA ANH=

Pai
cad e

8.2.3.

8.3.

por escrito las actividades por emprender y los términos y condiciones para su
ejecución en Áreas administradas por la ANH.

De no obtener consenso, el Contratista queda en la obligación de transferir a la ANH
el valor equivalente a las Actividades Remanentes, establecido con arreglo al Artículo
33 del Acuerdo 2 de 2017, dentro de los treinta (30) Días Hábiles siguientes al
vencimiento del plazo de negociación. Expirado este término, sin que se haya
satisfecho integralmente este compromiso, se causarán intereses moratorios a favor
de aquella, a la tasa más alta fijada por la Superintendencia Financiera para eventos
de retardo en el pago de obligaciones dinerarias, además de que se podrá hacer
efectiva la correspondiente Garantía de Cumplimiento, sin perjuicio de la reparación
completa de los perjuicios irrogados a la Entidad.

Efecto: La circunstancia de que la ANH no autorice desarrollar las Actividades
Remanentes según las opciones estipuladas en la presente Cláusula, no será
considerada como diferencia entre las Partes, de manera que no es susceptible de ser
sometida al Arbitraje a que se refiere la Cláusula 60.

Cláusula 9 PROBLEMAS EN LA PERFORACIÓN DE POZOS EXPLORATORIOS

9.1.

9.2.

9.3.

Concepto: Si en el curso de la perforación de cualquier Pozo Exploratorio y antes de
alcanzar la profundidad objetivo, sobrevienen problemas de tipo operacional no
controlables, tales como cavidades, presiones anormales, formaciones impenetrables,
pérdidas severas de circulación, u otras condiciones de naturaleza técnica, que impidan
continuar los trabajos de perforación, a pesar de la diligencia con la que debe proceder
el Contratista con arreglo a las Buenas Prácticas de la Industria del Petróleo, lo mismo
que cuando la profundidad del Pozo en cuestión haya superado al menos el cincuenta
por ciento (50%) de la profundidad objetivo, aquel puede solicitar a la ANH considerar
cumplida la obligación de Perforación, mediante la presentación de un informe técnico
escrito, en el que se describan en detalle tanto la situación presentada como los
esfuerzos realizados para superar los problemas técnicos encontrados, en plazo no
mayor de quince (15) Días Calendario, contados desde su respectiva ocurrencia.

Efectos: En el evento de aceptar la ANH que el Contratista dé por terminadas las
Operaciones de Perforación del Pozo de que se trate, debe adquirir un registro de
resistividad y otro de rayos gama, hasta la máxima profundidad posible, y abandonar o
completar dicho Pozo hasta la profundidad alcanzada. En este caso, la obligación
contenida en el Programa Exploratorio al que corresponda el referido Pozo se
entenderá debidamente cumplida.

En el evento contrario, dentro de plazo razonable otorgado por la ANH, el Contratista
debe perforar el Pozo Exploratorio con desviación (“sidetrack”) o uno (1) nuevo.

Página 25 de 112

153
a

COLOMBIA

9.4. Además, puede igualmente solicitar por escrito a la Entidad la posibilidad de dar por
cumplida la obligación de perforación del Pozo a una profundidad distinta de la prevista
en esta Cláusula, siempre que así lo justifiquen razones técnicas, debidamente
comprobadas.

Cláusula 10 AVISO DE DESCUBRIMIENTO:
10.1. Enunciación:

Dentro de los cuatro (4) Meses siguientes a la fecha en que tenga lugar el hecho previsto en
el numeral 10.1.1, o dentro del Año siguiente al Día en que termine la perforación del Pozo
Exploratorio, cuando se trate del numeral 10.1.2, si los resultados indican que se ha
producido un Descubrimiento, el Contratista debe informarlo así por escrito a la ANH:

10.1.1. La finalización de la perforación de cualquier Pozo Exploratorio A-3, si se trata de
Yacimientos de Hidrocarburos en Trampas.

10.1.2.La perforación, estimulación, realización de análisis geológicos y completamiento
efectivos de -por lo menos- un (1) Pozo Exploratorio, con el fin de practicar pruebas
de Producción y llevar a cabo estimaciones de la extensión del recurso y de la
horizontal del mismo, como lo establezcan las Buenas Prácticas de la Industria del
Petróleo, en eventos de Acumulaciones de Hidrocarburos en Rocas Generadoras.

10.2. Procedimiento:

10.2.1. En todos los casos, el Aviso de Descubrimiento debe acompañarse de un Informe
Técnico que contenga los resultados de las pruebas practicadas, la descripción de
los aspectos geológicos y los análisis efectuados a fluidos y a rocas, acompañado de
los cálculos y de la información adicional de soporte presentada a la autoridad
competente para efectos de su clasificación, además de los requisitos establecidos
por el Ministerio de Minas y Energía o por la autoridad a quien se asigne esa facultad,
con sujeción a las normas técnicas expedidas por dicho Ministerio.

10.2.2. Si el Descubrimiento es de Gas Natural no Asociado o de Hidrocarburos Líquidos
Pesados o Extrapesados, el Contratista debe igualmente poner a disposición de la
ANH los cálculos y la información adicional de soporte presentada a la autoridad
competente, para efectos de su clasificación.

10.3. Omisión:

De omitir el Contratista la presentación del Aviso de Descubrimiento o de abstenerse de
someter a la Entidad cualquier información exigida en esta materia, dentro del plazo y en los
términos establecidos en la presente Cláusula, perderá todos los derechos sobre los

lo

LEBAL -
Página 26 de 112
Seno ia

Yacimientos contenidos en la estructura o trampa geológica que alberga el respectivo
Descubrimiento.

Cláusula 11 PROGRAMA DE EVALUACIÓN:
11.1. Concepto:

11.1.1. Consiste en el Plan de Operaciones de Evaluación destinado a analizar un
Descubrimiento y determinar su comercialidad. Su ejecución y el consiguiente
sometimiento del Informe de Resultados a la ANH son requisitos para la
correspondiente Declaración de Comercialidad.

11.1.2. Por lo tanto, si el Contratista estima que un determinado Descubrimiento tiene
potencial comercial, debe someter a la ANH Programa de Evaluación del mismo, en
la oportunidad y con los requisitos pactados en el presente Contrato

11.2. Presentación.

11.2.1. El Programa de Evaluación debe someterse a la ANH dentro de los cuatro (4) Meses
siguientes a la fecha de radicación del respectivo Aviso de Descubrimiento.

11.2.2.La demora o la omisión no justificada en presentar el referido Programa de
Evaluación, dentro del plazo y en los términos estipulados en la presente Cláusula,
comporta la pérdida de todos los derechos de Producción sobre el o los respectivos
Yacimientos, contenidos en la estructura o trampa geológica correspondiente al
Descubrimiento.

11.3. Contenido del Programa de Evaluación:

11.3.1. Debe contar, como mínimo, con los siguientes elementos:

11.3.1.1. Mapa Geológico con las coordenadas del Área Asignada en Evaluación, en el tope
de la formación objetivo.

11.3.1.2. Descripción y objetivos de cada una de las Operaciones de Evaluación, así como
detalle de la información que se propone obtener, en orden a determinar si el
Descubrimiento puede ser declarado como Comercial.

11.3.1.3. Plazo completo de dicho Programa, que no puede exceder de dos (2) Años, si
incorpora perforación de Pozos Exploratorios, o de un (1) Año, en los demás
casos, términos que se contarán a partir de la presentación del Programa de
Evaluación a la ANH. Dicho programa debe contemplar los tiempos estimados
requeridos para obtener los permisos que corresponda otorgar a otras
autoridades.

11.3.1.4. Cronograma para la realización de las Operaciones de Evaluación, dentro del
Plazo total.

To
AL
¿o Página 27 de 112

11.3.3.

. Información sobre la destinación de los Hidrocarburos y demás fluidos que el

Contratista espera recuperar, como resultado de las Operaciones de Evaluación.

. Propuesta de Punto de Entrega, para consideración de la ANH.

Adicionalmente, debe acompañarse la Garantía de Cumplimiento respecto a la
realización y cumplimiento del Programa de Evaluación, conforme a lo dispuesto
en este Contrato.

La ANH debe pronunciarse sobre el plazo del Programa de Evaluación propuesto,
dentro de los sesenta (60) Días Calendario siguientes a la fecha de su
sometimiento por el Contratista.

11.4. Prórroga del Plazo del Programa de Evaluación.

1141

11.4.1.1.

11.4.1.2.

11.4.1.3.

11.42.

11.4.3.

En el evento de que el Contratista decida perforar Pozos Exploratorios adicionales,
no previstos en el Programa de Evaluación, la ANH está facultada para extender
el término de duración del dicho Programa, por lapso adicional no superior a un
(1) Año, siempre que se cumplan las siguientes condiciones concurrentes:

Que la correspondiente solicitud escrita se radique en la Entidad, con por lo menos
dos (2) Meses de anticipación respecto de la fecha de terminación del Plazo total
originalmente convenido.

Que el Contratista haya adelantado diligentemente las Operaciones previstas en
el Programa de Evaluación, y,

Que la prórroga requerida se justifique por el tiempo necesario para llevar a cabo
la perforación y las pruebas del o de los Pozos adicionales de Exploración
proyectados.

Con la solicitud, deben someterse a la ANH los documentos que le sirvan de
fundamento y el Cronograma de actividades con los tiempos previstos para su
ejecución.

Adicionalmente, en el evento de que el Descubrimiento sea de Gas Natural no
Asociado o de Hidrocarburos Líquidos Pesados o Extrapesados, en cualquier
oportunidad durante la ejecución del Programa de Evaluación, el Contratista puede
solicitar a la ANH prorrogar dicho Programa, hasta por dos (2) Años adicionales,
con el propósito de llevar a cabo estudios de factibilidad para la construcción de
infraestructura; sobre métodos de Producción, o para el desenvolvimiento de
mercados. En estos casos, la solicitud debe incorporar en el Programa de
Evaluación, la información relacionada con esos estudios y actividades que el
Contratista considera necesario llevar a cabo. Al término de la prórroga, deben
entregarse a la ANH dichos estudios, junto con el resultado de las actividades
adelantadas en el curso de la misma.

Página 28 de 112

11.4.4. — Por su parte, la Entidad debe pronunciarse antes de dos (2) Meses, contados a
partir de la fecha de recepción de la documentación completa. De no hacerlo
oportunamente, se entiende que la petición ha sido aprobada.

11.5. Modificaciones al Programa de Evaluación:

En cualquier oportunidad durante los seis (6) Meses siguientes a la fecha de presentación
del Programa de Evaluación a la ANH, el Contratista puede modificarlo, para cuyo efecto
debe informar su intención oportunamente a la Entidad y adecuar el plazo total del mismo,
que, en ningún evento, puede exceder del término máximo de dos (2) Años, si incorpora
perforación de Pozos Exploratorios, o de un (1) Año, en los demás casos, sin que por razón
de tales ajustes se modifique la fecha de inicio de las actividades que integran dicho
Programa.

11.6. Informe de Evaluación: El Contratista asume la obligación de someter a la ANH
Informe completo sobre los resultados del Programa de Evaluación, dentro de los tres
(3) Meses siguientes a la fecha de terminación del referido programa. Debe contener -
como mínimo-:

11.6.1. Descripción y resultados de cada una de las Operaciones de Evaluación ejecutadas,
incluido el resultado de las pruebas practicadas;

11.6.2. Descripción geológica del Descubrimiento, así como de la trampa, por Yacimiento,
incluidos Mapas, con los respectivos contactos agua aceite (OWC), y/o último nivel
de aceite conocido (LKO), así como su configuración estructural;

11.6.3. Evaluación petrofísica y caracterización las propiedades físicas de las rocas y de
los fluidos presentes en el Tipo de Yacimiento, asociados al Descubrimiento;

11.6.4. Presión, volumen y análisis de temperatura de los fluidos de los Yacimientos;

11.6.5. Tipo de Yacimiento;

11.6.6. Resultados de las pruebas de presión;

11.6.7. Índices de productividad;

11.6.8. Estimado del Hidrocarburo in situ (OO/P-OGIP);

11.6.9. Factor de recobro con el detalle del análisis practicado para su determinación;

11.6.10. Capacidad de producción, por Pozo y la correspondiente a todo el Descubrimiento, y

11.6.11. Un estimado de las reservas recuperables de Hidrocarburos.

11.7. Limitación: Solamente dan lugar a la aplicación de lo establecido en esta Cláusula, los
Descubrimientos resultantes de Pozos Exploratorios descubridores, perforados por
fuera de las Áreas de Evaluación o de Producción. Por lo tanto, si los nuevos volúmenes
de Hidrocarburos encontrados forman parte de una misma Área en Evaluación o en
Producción, no habrá lugar a nuevo Período de Evaluación.

11.8. Exclusión: Si el Contratista estima procedente realizar Declaración de Comercialidad,
sin necesidad de llevar a cabo Programa de Evaluación, puede solicitar a la ANH

El futu

Página 29 de 112

DE
"e

22m ANH=

rose end pc

excluirlo, siempre que esté en condiciones de probarlo debida y suficientemente, con
la demostración del Tipo de Yacimiento, su tamaño y su delimitación, entre otros
elementos. Para el efecto, debe someter el correspondiente escrito.

Cláusula 12 DECLARACIÓN DE COMERCIALIDAD:

12.1

ee

. Procedencia: Dentro de los cinco (5) Meses siguientes al vencimiento del término

estipulado para la ejecución del Programa de Evaluación, prorrogable hasta por otros
tres (3) meses; en eventos de prórroga del mismo conforme al Numeral 11.4
precedente, o recibida decisión afirmativa de excluir Programa de Evaluación según el
numeral 11.8, debe someterse a la ANH Declaración escrita que contenga de manera
clara y precisa la determinación incondicional de Explotar Comercialmente el respectivo
Descubrimiento.

Descubrimiento No Comercial: Si el Contratista no entrega a la ANH la
correspondiente Declaración de Comercialidad dentro del plazo estipulado, o si
manifiesta a la Entidad que el Descubrimiento de que se trata no es Comercial, en
ambos casos, se considerará definitivamente que el Descubrimiento no es Comercial,
y aquel acepta que no se generó en su favor derecho alguno. En consecuencia,
renuncia a reclamar cualquier concepto sobre dicho Descubrimiento. En las anteriores
condiciones, el Área en Evaluación será objeto de devolución para lo cual la ANH
iniciará el trámite correspondiente, haciendo exigible al contratista el cumplimiento de
las obligaciones en materia de Abandono, estipuladas en la Cláusula 18.

CAPÍTULO IV. ACTIVIDADES DE PRODUCCIÓN

Cláusula 13 ÁREA ASIGNADA EN PRODUCCIÓN:

13.1.

13.2.

Concepto: Porción o porciones del Área Asignada, en las que se localizan uno o más
Campos y donde existe producción de Hidrocarburos. Está delimitada por un polígono
O por una o varias formas geométricas regulares, según el caso, que comprenden el
Campo o los Campos, o la porción de éste o de estos, que se localicen dentro del Área
Asignada, más un margen alrededor de cada Campo no mayor de un (1) kilómetro,
siempre que se encuentre dentro de aquella. Como quiera que el Área del Campo o de
los Campos contenidos en el Área en Producción puede variar, el Área en Producción
ha de permanecer inalterable, salvo lo estipulado en la siguiente subcláusula.

Englobe de Campos: Sin perjuicio de lo pactado en la Cláusula 2.3. del presente
Contrato, denominada Alcance, cuando dos (2) o más Campos se superpongan total o
parcialmente; estén separados en superficie por una distancia inferior a dos (2)
kilómetros, o compartan facilidades de Producción, deben ser englobados en una única
Área Asignada en Producción.

Página 30 de 112

ns
Sl

219 ANH=

Cláusula 14 DURACIÓN:
El Período de Producción aplicable al Área Asignada en Producción englobada, corresponde

al del

Área Asignada en Producción respecto de la cual se haya realizado primero la

correspondiente Declaración de Comercialidad.

Cláusula 15 AMPLIACIÓN DEL ÁREA ASIGNADA EN PRODUCCIÓN:

15.1.

15.2.

15.3.

15.4.

15.4.1
15.4.2
15.4.3

Si durante el Periodo de Producción, el Contratista evidencia que un Campo se
extiende más allá del Área Asignada en Producción, pero dentro de la superficie que
para la oportunidad tenga el Área Asignada, es decir, excluidas las porciones
devueltas, debe solicitar a la ANH la ampliación de aquella, mediante petición escrita,
acompañada de los soportes correspondientes.

Cumplidos a satisfacción estos requisitos, la ANH tiene la potestad de disponer la
ampliación del Área Asignada en Producción.

Queda en todo caso entendido que si como resultado de la ampliación del área, ésta
se superpone con otra Área Asignada en Producción, la duración del Periodo de
Producción aplicable al Área Asignada en Producción englobada también
corresponderá a la del Área Asignada en Producción respecto de la cual hubiera
tenido lugar primero la Declaración de Comercialidad.

Cuando el Área solicitada por el Contratista para la ampliación del Área Asignada en
Producción, se extienda al exterior del Área Contratada, la ANH podrá ampliar el Área
Contratada donde el Contratista llevará a cabo un Programa de Evaluación en los
terminos de la Cláusula 11 del presente Contrato, con el objetivo de delimitar el
Yacimiento y por consiguiente lograr definir el Campo Comercial y el Área Asignada
en Producción, a menos que sobre el área solicitada se presente alguna de las
siguientes situaciones:

Que se trate de un Área Asignada.

Que el área esté en proceso de asignación por parte de la ANH;

Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del contrato.

Cláusula 16 PLAN DE DESARROLLO:

16.1. Oportunidad y Contenido:

Dentro de los tres (3) Meses siguientes a la presentación de la Declaración de Comercialidad
de que trata la Cláusula 12, el Contratista debe entregar a la ANH el Plan de Desarrollo
inicial, que debe contener, como mínimo, la siguiente información:

16.1.1.

Mapa con las coordenadas del Área Asignada en Producción, delineado en detalle.

Página 31 de 112

SU
JA
N

221 ANH=

16.1.2. Cálculo de Reservas y de la Producción acumulada de Hidrocarburos, diferenciada
por Tipo de Yacimiento e Hidrocarburo.

16.1.3. Esquema general proyectado para el Desarrollo del Campo, que incluya una
descripción del Programa de Perforación de Pozos de Desarrollo; de los métodos de
extracción; de las facilidades proyectadas, y de los procesos a los cuales se
someterán los fluidos extraídos, antes del Punto de Entrega.

16.1.4. Pronóstico de Producción anual de Hidrocarburos y sus sensibilidades, mediante la
utilización de la tasa óptima de Producción, que permita lograr la máxima
recuperación económica de las reservas.

16.1.5. Identificación de los factores críticos para la ejecución del Plan de Desarrollo, tales
como aspectos ambientales, sociales, económicos y logísticos, así como las opciones
para su manejo.

16.1.6. Programa de Abandono, para efectos de la Cláusula 18, con el detalle de las
actividades que lo integran, los recursos requeridos para su completa ejecución, y el
Cronograma previsto para llevarlas a cabo.

16.2. Entrega del Plan de Desarrollo:

16.2.1. El Plan de Desarrollo se considera recibido por la ANH, cuando se radique toda la
información reseñada en el Numeral precedente, debidamente soportada.

16.2.2. Si la ANH no recibe el Plan de Desarrollo con la totalidad de la información exigida,
requerirá al Contratista remitir los datos faltantes, en término máximo de veinte (20)
Días Hábiles, contados desde la fecha de recibo del requerimiento. La ANH se
pronunciará dentro de los veinte (20) Días Hábiles siguientes a la radicación completa
del Plan de Desarrollo con todos sus anexos.

16.2.3, Si el Plan de Desarrollo no se somete a la ANH oportunamente, o si esta no recibe
en tiempo la documentación faltante requerida, se configura incumplimiento de
acuerdo con lo pactado en la Cláusula 41.

16.3. Actualización del Plan de Desarrollo:

16.3.1. Cuando se requiera modificar el Plan de Desarrollo, el Contratista debe ajustar y
someter a la ANH su texto completo, debidamente reformado para cada una de las
Áreas Asignadas en Producción, junto con sus anexos, con sujeción a lo dispuesto
en la presente Cláusula.

16.3.2. Cuando la Producción real de Hidrocarburos del Año Calendario inmediatamente
anterior, difiera en más de un quince por ciento (15%) con respecto al pronóstico de
Producción anual establecido en el Plan de Desarrollo, respecto de cualquier Área

Página 32 de 112

Asignada en Producción, el Contratista debe someter por escrito a la ANH las
explicaciones de rigor, dentro de los veinte (20) Días Calendario posteriores a aquel
en que se actualice el Plan de Desarrollo.

Cláusula 17 PROGRAMA ANUAL DE OPERACIONES:
17.1. Oportunidad de Presentación:

Dentro de los tres (3) Meses siguientes a la fecha en que haya tenido lugar la Declaración
de Comercialidad, y -a más tardar- el 1 de Abril de cada Año Calendario posterior, el
Contratista debe presentar a la ANH un Programa Anual de Operaciones para ese período
anual, que debe reunir los siguientes requisitos:

17.2. Contenido:
El Programa Anual de Operaciones para cada Área Asignada en Producción, debe contener,
como mínimo:

17.2.1. Descripción detallada de las Operaciones de Desarrollo y de Producción que se
proyectan llevar a cabo durante el mismo Año, con el respectivo Cronograma,
discriminado por proyecto y por trimestre calendario, y el detalle de los plazos
requeridos para obtener las autorizaciones y los permisos que procedan de las
autoridades competentes.

17.2.2. Pronóstico de Producción mensual del Área Asignada en Producción para el Año
Calendario correspondiente.

17.2.3. Pronóstico de Producción anual promedio hasta el final de la vida económica del o
de los Yacimientos que se encuentren dentro del Área Asignada en Producción, y

17.2.4. Estimado de egresos, gastos e inversiones para los cuatro (4) Años Calendario
siguientes, o hasta la terminación del Período de Producción, lo que sea más corto.

17.3. Ejecución y Ajustes:

17.3.1. Las Operaciones de Desarrollo y de Producción del Programa Anual de Operaciones
de los que trata el Numeral 17.2.1 precedente son de obligatoria ejecución. En caso
de no ejecutarse las actividades mencionadas se configura incumplimiento de
acuerdo con lo pactado en la Cláusula 41.

17.3.2. Durante su ejecución, pueden realizarse ajustes al Programa Anual de Operaciones
para el Año Calendario en curso, siempre que NO impliquen disminución en la
Producción, superior al quince por ciento (15%) respecto del pronóstico inicial. Tales
ajustes no pueden ser formulados con frecuencia inferior a tres (3) Meses, salvo
situaciones de emergencia. El Contratista asume la obligación de informar
previamente y por escrito cualquier ajuste que se proponga introducir al Programa
Anual de Operaciones.

Página 33 de 112

E

221 ANH=

(
PS

17.3.3. El primero de los Programas Anuales de Operaciones debe abarcar el período
restante del Año Calendario correspondiente. Cuando falten menos de tres (3) Meses
para la terminación del primer Año Calendario, el primer Programa Anual de
Operaciones debe incorporar el Año inmediatamente posterior.

Cláusula 18 ABANDONO.

18.1. Enunciación: Sin perjuicio de lo estipulado en la Cláusula sobre Reversión de Activos,
en todos los casos en que haya lugar a la devolución de Áreas, así como en todos los
eventos de terminación del presente negocio jurídico, el Contratista tiene la obligación
de programar y acometer en forma oportuna, eficaz y eficientemente, hasta su
culminación definitiva, todas y cada una de las actividades de Abandono, de
conformidad con la legislación sobre la materia, en especial el Acuerdo 2 de 2017 y los
reglamentos técnicos del Ministerio de Minas y Energía, así como con plena
observancia de las Buenas Prácticas de la Industria del Petróleo, en los términos y
condiciones establecidos en el Anexo No. 1 del referido Acuerdo”.

1 Abandono de Campos y Áreas: Conjunto de actividades que debe ejecutar el Contratista para dejar la
superficie en condiciones seguras y ambientalmente adecuadas, entre ellas, el taponamiento y cierre técnico de
Pozos, el desmantelamiento de construcciones, instalaciones y equipos de Producción, medición, tratamiento,
almacenamiento y transporte, así como la limpieza y restauración ambiental de las zonas donde se hayan
realizado Operaciones de Exploración, Evaluación, Desarrollo y/o Producción, con arreglo al ordenamiento
superior y las estipulaciones contractuales, y con plena observancia de las Buenas Prácticas de la Industria del
Petróleo.

Abandono de Pozos: Taponamiento y Cierre Técnico de Pozos. Corresponde al conjunto de operaciones que
deben ejecutarse a lo largo de la cavidad de los Pozos y en el espacio anular entre estos y los revestimientos,
para asegurar el aislamiento apropiado de las formaciones almacenadoras de Petróleo o Gas, así como de los
acuíferos existentes, con el fin de prevenir la migración de fluidos hacia la superficie del terreno o el fondo marino,
o entre las diferentes formaciones. Requiere autorización previa del Ministerio de Minas y Energía, Entidad que
delegó en la ANH las atribuciones de fiscalización.

Puede ser tanto Definitivo como Temporal

Es Definitivo aquel que impone la instalación de tapones mecánicos y/o de cemento para aislar intervalos
abiertos e impedir la migración de fluidos; el sellamiento del contrapozo; el desmantelamiento del cabezal de
Pozo, y la instalación de la placa de abandono con la información básica del Pozo.

Procede cuando un Pozo ha alcanzado su vida productiva, o cuando presenta problemas técnicos y no es posible
repararlo, no obstante haber empleado todos los medios disponibles para el efecto, o, finalmente, cuando es
imposible usarlo para otro fin útil En estos casos deben desmontarse igualmente facilidades, instalaciones y
equipos, y llevarse a cabo limpieza y restauración ambiental de la Zona donde se realizaron las Operaciones.

No obstante, en Operaciones Costa Afuera, cuando la lámina de agua sea superior a mil pies (1.000 ft) o
trescientos cuatro metros con ochenta centímetros (304,8 m) y el Operador haya asegurado apropiadamente el
Pozo, no es necesario el desmantelamiento de los equipos y facilidades de producción submarina instalados.

Es Temporal aquel que exige la instalación de tapones mecánicos y/o de cemento para aislar intervalos abiertos
e impedir la migración de fluidos, pero permite la permanencia del cabezal de Pozo con el fin de facilitar
intervenciones futuras. Ha de llevarse a cabo en los casos en que el Contratista puede tener interés de reingresar
al Pozo, previa autorización del Ministerio de Minas y Energía o la autoridad que haga sus veces en materia de
fiscalización.

Página 34 de 112

a
Xx

COLOMA

18.2. Regla General.

18.2.1. Con por lo menos cuarenta (40) Días Hábiles de anticipación a la fecha en que deba

tener lugar la devolución de Áreas Asignadas en Exploración o en Evaluación, el
Contratista debe presentar a la ANH un Programa de Abandono para su aprobación,
que incluya el cronograma para llevarlo a cabo. Este Programa de Abandono
clasificará e incluirá una lista de todos los Pozos, construcciones y/u otras
propiedades inmuebles ubicadas en el Área, así como de las maquinarias y demás
elementos que tengan el carácter de bienes muebles a ser retirados de acuerdo con
tal Programa de Abandono.

18.2.2. Solo después de la aprobación del Programa de Abandono por parte de la ANH, quien

contará con veinte (20) Días Hábiles para tomar una decisión de fondo, el Contratista
deberá iniciar el procedimiento de Abandono, desarrollarlo y culminarlo en las
condiciones y con los requisitos de que trata la cláusula 18.2.1 anterior, a satisfacción
de la ANH y de las demás autoridades competentes.

18.2.3. Dicho procedimiento no puede ser interrumpido sin plena justificación y previo aviso

escrito a la Entidad.

18.3. Abandono de Áreas Asignadas en Producción: El Plan de Desarrollo de cada Área

Asignada en Producción debe incluir el correspondiente Programa de Abandono, con
el detalle del Cronograma para llevarlo a cabo y de las actividades que lo integran. Así
mismo, en las actualizaciones de dicho Plan, de que trata el numeral 16.3 de la cláusula
16, deben incorporarse los ajustes requeridos al Programa de Abandono.

Cláusula 19 GARANTÍA DEL FONDO DE ABANDONO.

19.1. Obligación: El Contratista está en el deber de garantizar la ejecución de las actividades

inherentes al Programa de Abandono de Pozos y de restitución ambiental de las Áreas
Asignadas en Producción al finalizar el Período correspondiente a cada una de ellas, o
siempre que haya lugar a la devolución de tales Áreas por renuncia o extinción de los
derechos y obligaciones inherentes a las actividades de Operación y Producción en las
mismas, de acuerdo con el ordenamiento superior, las Resoluciones Nos. 181495 del
2009, modificada por la distinguida como 40048 de 2015, y 180742 de 2012, modificada
por la identificada como 90341 de 2014 y 41251 de 2016, todas del Ministerio de Minas
y Energía, o las que las modifiquen, sustituyan o complementen, y las Buenas Prácticas
de la Industria del Petróleo, con sujeción a las siguientes estipulaciones:

La ejecución de estas operaciones debe tener lugar de acuerdo con la reglamentación técnica del referido
Ministerio.

El futu

Página 35 de 112

19.2. Constitución, Objeto y Vigencia: El Contratista deberá entregar para aprobación de

la ANH, dentro de los doce (12) Meses siguientes a la Declaración de Comercialidad
de cada Área de Producción, la Garantía del Fondo de Abandono debidamente
constituida, efectuando el registro contable correspondiente, certificado por el Revisor
Fiscal.

La citada garantía debe tener por objeto garantizar la disponibilidad de los recursos
requeridos para adelantar las actividades de Abandono, cubrir el valor señalado en la
Cláusula 19.3, permanecer vigente siempre que existan obligaciones relativas a la
ejecución del Programa de Abandono y restitución ambiental de las Áreas Asignadas
en Producción.

La Garantía del Fondo de Abandono y las obligaciones del garante deberán mantener
su vigencia y producir plenos efectos de manera ininterrumpida, hasta la culminación
de las actividades de Abandono.

En caso de que la Garantía del Fondo de Abandono no satisfaga integralmente
cualquier requisito, la ANH solicitará al Contratista inmediatamente las enmiendas,
ajustes o correcciones pertinentes, con la determinación del plazo perentorio para
adoptarlos, de manera que no se presenten lapsos sin cobertura. La ANH rechazará
las garantías presentadas por el Contratista, cuando no reúnan la totalidad de los
requisitos legales o contractuales. La no obtención, renovación o ampliación por parte
del Contratista de la Garantía del Fondo de Abandono en los términos exigidos,
constituye una causal de incumplimiento grave del Contrato y facultará a la ANH para
ejecutar la Garantía del Fondo de Abandono vigente.

19.3. Valor:

19.3.1. Al finalizar cada Año Calendario durante el Período de Producción, el valor del Fondo

de Abandono debe corresponder al resultado de aplicar la siguiente fórmula:

A=(PIR)xC

Donde:

A Es el valor al que debe ascender el Fondo de Abandono para cada Área Asignada en
Producción, al finalizar cada Año Calendario.

2 Corresponde a la Producción acumulada de Hidrocarburos de cada Área Asignada
en Producción, a 31 de diciembre del Año Calendario para el cual se realiza el cálculo,
expresada en Barriles Equivalentes de Petróleo (BEP).

R Es el volumen de las reservas probadas desarrolladas de Hidrocarburos de cada Área

Asignada en Producción, expresado en Barriles Equivalentes de Petróleo (BEP) a 31

Página 36 de 112

j 200 ANH=

SR

de diciembre del Año Calendario para el cual se realiza el cálculo, más la producción
acumulada de Hidrocarburos (P).
Cc Es el costo estimado de las operaciones de Abandono del Área Asignada en

Producción, actualizado a la fecha de cálculo, expresado en el valor de moneda para
esta última fecha. Cuando se trate de reajustes anuales, el valor de C se reducirá en
el monto de los costos de Abandono ya invertidos en tales actividades.

19.3.2. Los cálculos de Producción y de Reservas de Hidrocarburos de la fórmula (P y R),
deben expresarse en Barriles Equivalentes de Petróleo (BEP). Para el efecto, las
Partes convienen que la equivalencia corresponde a cinco mil setecientos (5.700)
pies cúbicos de Gas, en condiciones estándar, por un (1) Barril de Petróleo.

19.3.3.Para los efectos del presente numeral, se consideran Reservas Probadas
Desarrolladas, aquellos volúmenes de Hidrocarburos por recuperar, a partir de
Pozos, facilidades de Producción y métodos operacionales existentes, de acuerdo
con el artículo 2.2.1.1.1.1.1.1 del Decreto Único No. 1073 de 2015, o las normas que
modifiquen o sustituyan este concepto.

19.3.4. El cumplimiento de las obligaciones de que trata esta Cláusula no exime al Contratista
del deber de ejecutar, oportuna, eficaz y eficientemente todas las operaciones de
Abandono en cada Área Asignada en Producción, a su costo y bajo su exclusivo
riesgo.

19.4. Moneda de denominación y pago de la Garantía Fondo de Abandono

La Garantía Fondo de Abandono deberá estar denominada en Dólares de los Estados
Unidos de América y será pagadera en pesos colombianos, liquidados a la Tasa
Representativa del Mercando vigente para la fecha de pago, certificada por la
Superintendencia Financiera de Colombia o quien haga sus veces.

19.5. Beneficiario de la Garantía Fondo de Abandono
Deberá designarse como beneficiario único y exclusivo de la Garantía del Fondo de
Abandono a la ANH.

19.6. No limitación de responsabilidad y derecho a indemnización plena

19.6.1. La ejecución total o parcial de la Garantía del Fondo de Abandono no constituye una
limitación de responsabilidad ni podrá interpretarse en ese sentido, y debe
entenderse sin perjuicio del derecho que asiste a la ANH a reclamar la indemnización
completa por todas las pérdidas, daños y perjuicios ocasionados por causas
imputables al Contratista

19.6.2. Adicionalmente, la ejecución de la Garantía del Fondo de Abandono por parte de la
ANH no exonera al Contratista del cumplimiento de todas sus obligaciones.

S7o
3 t Página 37 de 112
SN
L
E

To
AL
yo

19.7. Costos asociados con la Garantía Fondo de Abandono y gastos de ejecución

La totalidad de los gastos y costos asociados con la Garantía del Fondo de Abandono,
incluyendo los necesarios para su emisión, mantenimiento, renovación, prórroga y
modificaciones, así como comisiones, precios, primas y honorarios, serán asumidos en su
totalidad, sin excepción y exclusivamente por el Contratista.

19.8. Tipo de garantías Fondo de Abandono.

Con el fin de garantizar la disponibilidad de los recursos requeridos para el efecto, el
Contratista podrá escoger cualquiera de los siguientes tipos de garantía, siempre que las
mismas cumplan, además de los requisitos previstos en el presente Contrato para la
Garantía Fondo de Abandono, los especiales que se establecen a continuación:

Tipo de garantía Características mínimas del emisor Reglas aplicables

+ Debe ser un establecimiento
bancario colombiano vigilado por la
Superintendencia Financiera de

Colombia.

+ Debe tener a la fecha de emisión,

Carta de crédito EA
standby emitida en una calificación de contraparte de + ISP98 o UCP600
Colombia largo plazo de una agencia

calificadora de riesgo autorizada por
la Superintendencia Financiera de
Colombia, de reconocimiento
internacional, de mínimo: (i) AAA si
es una calificación local, o (ii) BBB- si
es una calificación de escala global.

Página 38 de 112

Carta de crédito
standby emitida
fuera de Colombia

+ Debe ser una entidad financiera en el
lugar de la emisión.

+ Debe tener a la fecha de emisión,
una calificación de escala global
mínimo de BBB-, de una agencia
calificadora de riesgo autorizada por
la Superintendencia Financiera de
Colombia, de reconocimiento
internacional.

Fiducia mercantil
con fines de
garantía

+ Debe tratarse de un fideicomiso en
garantía cuyo vocero sea una
sociedad fiduciaria colombiana;

+ La sociedad fiduciaria deberá expedir
un certificado de garantía a favor de
la ANH;

+ El fideicomiso no podrá tener ningún
otro beneficiario

« |SP98 o UCP600

«e Debe ser avisada por
un establecimiento
bancario colombiano.

« Código de Comercio

+ Circular Básica
Jurídica
Superintendencia
Financiera de
Colombia

«Ley 1176 de 2013

« Decreto 1038 de
2015

Mo

CAPÍTULO V. CONDUCCIÓN Y OPERACIONES

Cláusula 20 AUTONOMÍA:

20.1. Regla General: Corresponde al Contratista o al Operador si aquel es plural, ejercer la
dirección, el manejo, el seguimiento, la vigilancia y el control de todas las Operaciones
de Exploración, Evaluación, Desarrollo y Producción que se realicen en cumplimiento
y ejecución del presente Contrato. Por consiguiente, es de su exclusiva responsabilidad
planear, preparar, realizar y controlar el desarrollo de todas las actividades inherentes
a las mismas, con sus propios medios, y con plena autonomía directiva, técnica y en
materia de administración, de conformidad con el ordenamiento superior y con rigurosa
observancia de las Buenas Prácticas de la Industria del Petróleo.

Página 39 de 112

20.2.

20.3.

20.4.

Contratación con Terceros: La circunstancia de que alguna o algunas de las
actividades inherentes a la ejecución contractual se confíe a terceros, no libera al
Contratista de responsabilidad porque las mismas se desarrollen y lleven a cabo en
forma oportuna, eficaz y eficiente, con sujeción al régimen jurídico, a las estipulaciones
contractuales y a dichas Prácticas, de manera que aquel responde directamente ante
la ANH por todas las consecuencias y efectos de las actuaciones y las omisiones suyas,
de sus proveedores y subcontratistas, y por las de los empleados y trabajadores tanto
a su servicio, como al de estos últimos.

Autoridad: La autonomía de que trata esta Cláusula no obsta para que la ANH y las
demás autoridades competentes, ejerzan plenamente sus facultades legales,
reglamentarias y regulatorias, en todos los asuntos de su respectivo resorte, sin
limitación alguna.

Ninguna autorización de la ANH ni las instrucciones que imparta en desarrollo del
presente Contrato o de sus atribuciones legales, exime de responsabilidad al
Contratista, ni altera la autonomía con la que ha de cumplir sus obligaciones y ejecutar
las prestaciones a su cargo.

Cláusula 21 OPERADOR.

Zi

212.

Concepto: Como se establece en el Anexo No. 1 al Acuerdo 2 de 2017, sobre Glosario
de Términos, Unidades y Equivalencias, es el Contratista individual o la persona jurídica
integrante de Contratista plural, responsable de dirigir y conducir las actividades de
Exploración, Evaluación, Desarrollo y Producción de Hidrocarburos; de asumir el
liderazgo y la representación de aquellos, así como de dirigir y conducir la ejecución
contractual y las relaciones con la ANH. Individualmente debe contar con y mantener
los requisitos de Capacidad Jurídica, Técnica y Operacional, Medioambiental y en
materia de Responsabilidad Social Empresarial, de conformidad con el Reglamento de
Contratación para Exploración y Explotación de Hidrocarburos de la ANH y los
Términos de Referencia del Proceso Permanente de Asignación de Áreas. Para todos
los efectos, el Operador asume la representación del Contratista ante la ANH.

Operador en Contratistas Plurales: Siempre que la Parte Contratista esté integrada
por número plural de personas jurídicas, debe establecerse claramente cuál de ellas,
que reúna los requisitos de Capacidad, ha sido seleccionada para actuar en condición
de Operador, previa aprobación expresa y escrita de la Entidad.

Cláusula 22 COORDINACIÓN EN MATERIA DE SEGURIDAD:

Za

Sin perjuicio de las gestiones que se emprendan para administrar y dar cobertura
adecuada a los riesgos que puedan comprometer la seguridad de actividades,

El futur

Página 40 de 112

224 ANH=

NO aras rones

operaciones, equipos e instalaciones, conceptos que son de su responsabilidad
exclusiva, el contratista asume las siguientes obligaciones y compromisos en materia
de seguridad:

22.2. Cumplir las políticas, los estándares, procedimientos y protocolos correspondientes,
establecidos por el Ministerio de Defensa Nacional y la Fuerza Pública, con el objeto
de mitigar los riesgos de seguridad.

22.3. Establecer canales de comunicación con las autoridades departamentales y
municipales, locales, la Policía y las Fuerzas Militares, a fin de coordinar aquellas
actividades que, conforme a los estándares y protocolos adoptados, exijan o hagan
aconsejable tal coordinación.

Cláusula 23 PERMISOS.
23.1. Responsabilidad:

En nombre propio y por sus exclusivos costos, cuenta y riesgo, el Contratista asume las
obligaciones de solicitar, tramitar, reunir los requisitos, cumplir las condiciones impuestas,
obtener y respetar todas las licencias, autorizaciones, permisos y demás derechos que
resulten necesarios o procedentes conforme al ordenamiento superior para cumplir oportuna,
eficaz y eficientemente las prestaciones y compromisos objeto del presente Contrato.

23.2. Respeto del Régimen Jurídico:

Además, el Contratista garantiza observar puntualmente el ordenamiento jurídico
colombiano en el desenvolvimiento de las actividades de Exploración, Evaluación,
Desarrollo, Producción, Abandono y, en general, en todo el curso de la ejecución contractual,
particularmente, en materia de Hidrocarburos, protección del medio ambiente y de los
recursos naturales renovables, y relaciones con la comunidad y con los grupos étnicos
asentados en el Área Asignada

Cláusula 24 SUBCONTRATISTAS:

24.1. Procedencia:

24.1.1. Con excepción de todas aquellas funciones y responsabilidades inherentes a la
condición de Operador, que NO pueden ser subcontratadas ni total ni parcialmente
en ninguna oportunidad a lo largo de la ejecución contractual, para el desarrollo de
actividades, labores o prestaciones determinadas o con el fin de satisfacer
compromisos y responsabilidades específicos, vinculados a dicha ejecución, con
plena observancia del ordenamiento superior aplicable a la materia de que se trate y
por los exclusivos costos, cuenta y riesgo del Contratista, pueden celebrarse
subcontratos de todo orden con personas naturales y/o jurídicas tanto en el país como
en el exterior, en materia de obras, bienes y servicios, así como consultorías o

No
LEAL a
SILO Página 41 de 112

ÉL
Em ANH=

asesorías, siempre que aquellas dispongan de capacidad y experiencia comprobados
en el desarrollo del objeto correspondiente.

24.1.2. Para efectos del presente Numeral, se consideran funciones inherentes al Operador,
las de dirección, conducción, manejo y liderazgo de las Operaciones de Exploración,
Evaluación, Desarrollo, Producción de Hidrocarburos y Abandono, así como la
representación del Contratista ante la ANH.

24.2. Registro:

24.2.1. De todos los subcontratos debe abrirse, llevarse y mantenerse actualizado un registro
y un expediente, en el que se especifiquen y detallen nombre completo o razón social,
identificación, Registro Único Tributario, RUT, antecedentes y experiencia, objeto,
plazo, precio, forma de pago, y condiciones de cumplimiento de las prestaciones
recíprocas.

24.2.2. La ANH se reserva la facultad de solicitar información incorporada al registro.

24.3. Responsabilidad:

24.3.1. El Contratista asume plena, total y exclusiva responsabilidad por concepto de la
negociación, celebración, ejecución, terminación y liquidación de todos los negocios
jurídicos que emprenda para contar o disponer de obras, bienes y servicios
requeridos para la ejecución contractual, o para asumir el desarrollo de las
actividades objeto del Contrato, así como de eventuales reclamaciones o procesos
jurisdiccionales por diferencias o incumplimientos, sin que la ANH asuma
compromiso, obligación o responsabilidad alguna por ninguno de los anteriores
conceptos, ya que entre ella y los subcontratistas, así como los empleados,
trabajadores o contratistas de los mismos, no existe ni se genera vínculo o relación
de ninguna naturaleza.

24.3.2. Es responsabilidad del Contratista exigir a sus subcontratistas las garantías y seguros
que amparen el cumplimiento de sus obligaciones y eventos de responsabilidad civil
extracontractual.

24.3.3. A la terminación de los subcontratos, deben someterse a la Entidad certificados de
paz y salvo por concepto de los celebrados, ejecutados y liquidados.

Cláusula 25 PRODUCCIÓN:

25.1. Medición:

25.1.1. Corresponde al Contratista llevar a cabo la medición, el muestreo y el control de
calidad de los Hidrocarburos Producidos, y mantener calibrados los equipos o
instrumentos de medición, conforme a las normas y métodos aceptados por las
Buenas Prácticas de la Industria del Petróleo y a las disposiciones legales y
reglamentarias aplicables, en especial, las contenidas en la Resolución No. 41251
del 23 de diciembre de 2016, proferida por el Ministerio de Minas y Energía, o las
disposiciones que las modifiquen o sustituyan, así como practicar los análisis a que

El futur

Página 42 de 112

haya lugar y adoptar las correcciones pertinentes, con el fin de permitir la liquidación
de los volúmenes netos de Hidrocarburos recibidos y entregados, es decir,
descontados los volúmenes de Hidrocarburos utilizados en beneficio de las
operaciones de extracción y los que inevitablemente se desperdicien en ellas, así
como los de Gas que se reinyecten en el mismo Campo en Producción, en
condiciones estándar.

25.1.2. Es de su exclusiva responsabilidad acometer todas las acciones necesarias para

preservar la integridad, confiabilidad y seguridad de instalaciones, equipos e
instrumentos de medición o fiscalización.

25.2. Conservación:

25.2.1. Durante el término previsto en el artículo 60 del Código de Comercio y las demás

disposiciones pertinentes para los libros y papeles del comerciante, el Contratista
está en la obligación de conservar los registros de calibración periódica de tales
equipos o instrumentos, lo mismo que las mediciones diarias de Producción y
consumo de Hidrocarburos y fluidos en cada Campo, para revisión y control de la
ANH y las demás autoridades con competencia en la materia.

25.2.2.La Entidad se reserva el derecho de inspeccionar registros de calibración,

mediciones, y consumo, bien directamente o por intermedio de terceros contratistas,
en cualquier tiempo, lo mismo que los equipos de medición y, en general, todas las
unidades dispuestas para el efecto.

25.2.3. Siempre que dos (2) o más Campos se sirvan de las mismas instalaciones de

Producción, estas deben contar con un sistema de medición que permita determinar
aquella proveniente de cada Campo.

25.2.4.A partir del Punto de Fiscalización o de Medición Oficial y sin perjuicio de las

disposiciones legales que regulen la materia o de eventuales restricciones para
satisfacer el abastecimiento interno, el Contratista tiene libertad de vender en el país
o de exportar los Hidrocarburos que le correspondan, y, en general, de disponer de
los mismos según su criterio.

25.3. Unificación: Cuando uno o más Yacimientos de Hidrocarburos explotables

económicamente se extiendan en forma continua a otra u otras Áreas Contratadas o
Asignadas, por fuera de los límites de la que es objeto de este negocio, el Contratista
deberá poner en práctica, de acuerdo con los demás interesados y previa aprobación
de la autoridad competente, un Plan Unificado de Explotación, con sujeción a lo
establecido en la legislación colombiana.

25.4. Gas Natural: El Gas Natural presente en cualquier Área Asignada en Evaluación o en

Producción, se somete a las siguientes estipulaciones:

Página 43 de 112

25.5. Restricción de Desperdicio y Utilización:

Es responsabilidad del Contratista evitar el desperdicio del Gas Natural extraído de cualquier
Campo. Por consiguiente, siempre que sea antes del Punto de Fiscalización o de Medición
Oficial correspondiente y con estricta sujeción a las disposiciones legales y reglamentarias
sobre la materia, aquel está facultado para emplearlo como combustible para la ejecución de
las Operaciones; como fuente de energía, a fin de obtener la máxima recuperación final de
las reservas de Hidrocarburos, o, finalmente, para confinarlo en los mismos Yacimientos, con
el propósito de utilizarlo en los objetivos señalados, durante la vigencia del Contrato.

25.6. Daños y Pérdidas de Activos:

Todos los costos y/o gastos en que haya de incurrirse para reemplazar o reparar daños o
pérdidas de bienes y/o equipos, ocurridos por fuego, inundaciones, tormentas, accidentes u
otros hechos similares, corren por cuenta del Contratista y son de sus exclusivos cargo y
riesgo. Para cubrirlos deben contratarse los seguros pertinentes.

CAPÍTULO VI. REGALÍAS

Cláusula 26 NORMAS GENERALES.

26.1. Forma de Recaudo:

Es obligación esencial del Contratista poner a disposición de la ANH, en el Punto de Entrega,
el porcentaje de la Producción de Hidrocarburos establecido en la ley, por concepto de
Regalías. Su recaudo puede tener lugar en especie o en dinero, según lo determine la
Entidad.

26.2. En Especie:

Cuando el recaudo de las Regalías deba llevarse a cabo en especie, el Contratista está en
la obligación de entregar a la ANH en forma completa, técnica, oportuna y segura la cantidad
de Hidrocarburos correspondiente, para cuyo efecto las dos (2) Partes deben acordar por
escrito el procedimiento aplicable, la programación de las entregas y los demás aspectos
relevantes.

26.3. Almacenamiento:

26.3.1. En todo caso, la ANH dispone de un (1) Mes para retirar el volumen entregado.
Vencido este término, sin que la Entidad lo haya hecho, y siempre que exista
capacidad disponible de almacenamiento en las facilidades del Contratista, es
obligación suya almacenar los Hidrocarburos hasta por término máximo de tres (3)
Meses consecutivos.

Página 44 de 112

21m ANH=

TN rines da ACOICA NACIONAL
pontrapea
[erounoo cto]

26.3.2. Si el Contratista no cuenta con disponibilidad de almacenamiento, puede continuar la
Producción de Hidrocarburos y disponer del volumen de Regalías correspondiente a
la ANH, pero mantiene la obligación de poner a disposición de aquella posteriormente
el volumen correspondiente a las Regalías no entregadas en su oportunidad.

26.4. Comercialización:

26.4.1. Vencido el citado plazo de tres (3) Meses, sin que la ANH haya retirado los
Hidrocarburos correspondientes a las Regalías en Especie, el Contratista queda en
libertad de comercializarlos, con sujeción a lo dispuesto en el Numeral 26.6 y en el
deber de entregar el producido a la Entidad.

26.4.2.En igual forma, ocupado un ochenta por ciento (80 %) de la capacidad de
almacenamiento del Área Asignada en Producción, el Contratista queda facultado
para disponer del volumen de Regalías, y la ANH puede llevar a cabo los retiros
correspondientes a su mejor conveniencia, pero siempre a una tasa de entrega
compatible con la capacidad de Producción del o de los Campos en el Área Asignada
en Producción.

26.5. Recaudo en Dinero:

Siempre que el Contratista deba pagar a la ANH las Regalías en dinero, debe poner a su
disposición los montos correspondientes, en los plazos establecidos por la ley o por la
autoridad competente, o en los acordados entre las Partes, según el caso. Si incurre en mora,
asume la obligación de reconocer y pagar a la Entidad la cantidad necesaria para cubrir el
monto insoluto, los correspondientes Intereses Moratorios, y los gastos en que aquella haya
incurrido para hacer efectivos los pagos en su favor.

26.6. Comercialización del Volumen de Regalías en Especie:

26.6.1. Cuando la ANH lo estime conveniente y siempre que las disposiciones legales y
reglamentarias lo permitan, el Contratista debe comercializar la porción de la
Producción de Hidrocarburos que corresponda a las Regalías, y entregar a la Entidad
el dinero proveniente de las ventas.

26.6.2. Con este propósito, las Partes deben acordar por escrito los términos particulares de
la comercialización. En todo caso, el Contratista debe hacer su mejor esfuerzo para
comercializar la Producción correspondiente, al precio más alto posible en los
mercados disponibles, pero siempre con prioridad para el abastecimiento interno del
país.

26.6.3. En estos casos, la ANH reconocerá al Contratista los costos directos en que haya
incurrido para llevar a cabo la comercialización y/o un margen razonable, que debe
ser convenido previamente entre las dos (2) Partes.

LEfaL
o Página 45 de 112

To
LEGAL

Seno

en ANH=

retenes HOCICO

26.6.4. La cantidad de dinero final que el Contratista entregue a la ANH por concepto de la
comercialización, descontados costos y/o margen acordados por escrito con la
debida anticipación, NO podrá ser inferior -en ningún caso-, al valor de liquidación de
las Regalías, determinado según las disposiciones legales y reglamentarias
aplicables. A falta de acuerdo entre las Partes, hay lugar a aplicar la cláusula
Compromisoria pactada en la Cláusula 60.

26.7. Incumplimiento de la Obligación de Pago de las Regalías: El incumplimiento
injustificado del Contratista en satisfacer íntegra y oportunamente sus obligaciones de
reconocimiento, liquidación y pago efectivo de las Regalías, se considera insatisfacción
o incumplimiento grave del presente Contrato y da lugar tanto al reconocimiento y pago
de intereses de mora, como a la aplicación de las sanciones pactadas.

26.8. Precios para Abastecimiento Interno: Cuando el Contratista sea requerido para
vender Hidrocarburos Líquidos de su propiedad, con el fin de atender las necesidades
de refinación para el abastecimiento interno, los precios correspondientes han de
calcularse con base en el precio internacional, en la forma establecida en la Resolución
No. 18 1709 del 23 de diciembre de 2003, del Ministro de Minas y Energía, o en la
disposición que la modifique, adicione o sustituya. Tratándose de Gas Natural, ha de
aplicarse lo dispuesto por el artículo 27 del Decreto 2100 de 2011 y por la Resolución
CREG 041 de 2013, o en la norma legal o reglamentaria y regulatoria que los modifique,
adicione o sustituya.

CAPÍTULO VII. DERECHOS CONTRACTUALES DE LA ANH

Cláusula 27. DERECHOS ECONÓMICOS:

Por concepto de la asignación del Área materia del presente Contrato y de los derechos que
se otorgan al Contratista con motivo de su celebración y ejecución, se causan los Derechos
que se relacionan en la presente Cláusula.

Los Hidrocarburos obtenidos como resultado de la práctica de pruebas de Producción,
también causan Derechos Económicos por concepto del Uso del Subsuelo sobre la
Producción en cada Descubrimiento, Campo y Área asignada en Producción, de
Participación en la Producción (X%), de Participación Adicional en la Producción y de Precios
Altos, en su caso.

Los derechos económicos a que se refiere esta cláusula corresponden a los descritos en el
Acuerdo 2 de 2017, "Reglamento de Asignación de Áreas para Exploración y Producción de
Hidrocarburos", tal como se describen a continuación. Las eventuales modificaciones,
sustituciones, derogatorias del mencionado Reglamento, no alterarán las estipulaciones aquí
convenidas.

Página 46 de 112

LN! ANH=

rocon Prats de AGENCIA NACIONAL DE MIDROCARBUROS

Fair hom

27.1
27.1.1

LTD

az

27.2.1
27:22

27.3
27.3.1

27.3.2

27.4

27.4.1

274.2

27.4.3

27.44

Por concepto del Uso del Subsuelo:

Con arreglo al Artículo 82 del Acuerdo 2 de 2017 y al Anexo C, Numeral C.1 del
presente Contrato.

La Producción de Gas Natural destinada a operaciones de reinyección o a otros
procesos industriales directamente relacionados con la Producción del mismo
Yacimiento del cual se extrae, NO causa Derechos sobre la Producción del
Contratista.

Aportes por concepto de Formación, Fortalecimiento Institucional y
Transferencia de Tecnología:

Con arreglo al Artículo 83 del mismo Acuerdo 2 de 2017 y al Anexo C, Numeral C.2.
Las actividades científicas y tecnológicas a las que se destinen recursos provenientes
de estos Aportes han de regirse por las disposiciones de los convenios especiales de
cooperación previstos en la ley colombiana, así como por lo dispuesto en los
reglamentos de la ANH sobre la materia.

Por concepto de Participación en la Producción (x%):

Con arreglo al Artículo 84 del referido Acuerdo 2 de 2017 y al Anexo D, Numeral C.3
del presente Contrato.

Sobre esta Participación no se causan Derechos Económicos por concepto del Uso
del Subsuelo sobre la Producción del Contratista ni por concepto de “Precios Altos”,
de que tratan los numerales 29.1 y 29.4. Por consiguiente, tanto uno como otro han
de liquidarse una vez descontado el de Participación en la Producción de que trata
este Numeral.

Participación adicional en la producción durante eventuales prórrogas del
período de producción:

En todos los eventos de prórroga del Período de Producción, el Contratista debe
reconocer, liquidar y pagar a la ANH, un Derecho Económico a título de Participación
Adicional en la Producción, con arreglo al Artículo 85 del mismo Acuerdo 2 de 2017
y al Anexo C, Numeral C.4 del presente Contrato.

Esta Participación Adicional se liquida sobre la Producción Total obtenida a partir de
la fecha de vencimiento del Término de Duración inicial del Período de Producción,
valorizada en el Punto de Fiscalización o de Medición Oficial, después de descontar
el porcentaje correspondiente a las Regalías y a los Derechos Económicos por
concepto del Uso de Subsuelo sobre la Producción del Contratista.

Por consiguiente, sobre esta Participación Adicional en la Producción NO se causan
Derechos Económicos por concepto del Uso del Subsuelo cuando exista Producción
ni de “Precios Altos”.

Durante eventuales extensiones del Período de Producción, los Derechos
Económicos por concepto del Uso del Subsuelo y de “Precios Altos”, solamente se

ud El futul M
Página 47 de 112 es de t
To
LFBA!L
EN

E0RA ANH=

ss Perapernde— AGENCIA NACIONAL DE

Fin debes

causan sobre el volumen de Producción de propiedad del Contratista, una vez
descontados o restados los derechos de Participación en la Producción (X%) y de
Participación Adicional en la Producción.

27.5 Derecho Económico por concepto de “Precios Altos”:

Sobre la Producción de propiedad del Contratista, con arreglo al Artículo 86 del Acuerdo 2
de 2017, y al Numeral C.5 del Anexo C.

27.6 Aplicación de disposiciones reglamentarias:

Se aplican a los derechos económicos en favor de la ANH por concepto de la asignación del
área y de la celebración y ejecución del presente contrato, los artículos 87, sobre
actualización de tarifas y del precio base, Po; 88, en materia de intereses de mora; 89, sobre
costos deducibles; 90, en materia de formatos, y 91, sobre verificación y compensaciones,
todos del Acuerdo 2 de 2017, reglamento de exploración y explotación de hidrocarburos.

CAPÍTULO VIII. INFORMACIÓN Y CONFIDENCIALIDAD.

Cláusula 28. ENTREGA DE INFORMACIÓN TÉCNICA:

28.1 Obligación General:

El Contratista debe mantener oportuna y permanentemente informada a la ANH acerca del
progreso y de los resultados de las actividades de Exploración, Evaluación, Desarrollo,
Producción y Abandono; en torno a la ejecución de la o las consultas previas y la o las
licencias y permisos ambientales; sobre los trabajos de protección al medio ambiente y a los
recursos naturales renovables; respecto de la aplicación de los Programas en Beneficio de
las Comunidades, PBC, y, en general, acerca del cumplimiento de las obligaciones,
prestaciones y compromisos a su cargo y la ejecución del o de los Cronogramas.

28.2 Oportunidad:

Por consiguiente, además de los documentos requeridos en otras estipulaciones de este
Contrato, debe someter a la Entidad, en condición de Contratante, en la medida en que la
misma sea obtenida y, en todo caso, antes de la fecha de vencimiento del término de cada
una de las Fases en que se divide el Período de Exploración, el Programa de Evaluación y
por Año Calendario durante el Período de Producción, toda la información de carácter
científico, técnico y medioambiental obtenida en cumplimiento del presente negocio jurídico.
Dicha información ha de ser entregada en el sitio que la ANH disponga para efectos de
custodia y conservación.

28.3 Normativa:

Página 48 de 112

ea ANH=

La entrega de esta Información ha de llevarse a cabo con estricta sujeción al Manual de
Entrega de Información Técnica vigente en la oportunidad de iniciar la Fase del Período de
Exploración o Programa de Evaluación durante la cual se ejecutó la correspondiente
actividad. En lo que concierne al Período de Producción, la entrega de la Información
pertinente debe hacerse también con apego al referido Manual de Entrega de Información
Técnica también vigente en la oportunidad de su puesta a disposición. Para la fecha de
publicación de los presentes Términos de Referencia, dicho Manual está contenido en la
Resolución ANH No. 183 de 13 de marzo de 2013.

28.4 Demora Justificada:

Eventuales incumplimientos de las obligaciones inherentes a la entrega de Información,
debidamente justificados por escrito a la ANH, pueden dar lugar a la ampliación del o de los
plazos correspondientes.

Cláusula 29 CONFIDENCIALIDAD:

29.1 Premisa General:

29.1.1 Salvo mandato legal o disposición de autoridad competente, todos los datos y, en
general, la información técnica a que se refiere el Capítulo VIIl de este Contrato,
producidos, obtenidos o desarrollados como resultado de la ejecución contractual,
son estrictamente confidenciales y las dos (2) Partes se comprometen a guardar
reserva en torno a los mismos, durante cinco (5) Años Calendario, contados a partir
del vencimiento de aquel en el que se hubieran producido, obtenido o desarrollado,
o hasta la terminación del Contrato o la oportunidad de devolución parcial o total del
Área Asignada, en lo que se refiere a la Información adquirida en las porciones
devueltas, lo que ocurra primero.

29.1.2 En lo que corresponde a las interpretaciones basadas en los datos obtenidos como
resultado de las Operaciones, el plazo será de diez (10) Años Calendario, contados
a partir de la fecha en que deban ser entregados a la ANH, en condición de
Contratante, o hasta la terminación del Contrato o la oportunidad de devolución
parcial o total del Área Asignada en lo que se refiere a la información adquirida en las
porciones devueltas, lo que ocurra primero.

29.2 Excepción:

29.2.1 La regla del numeral precedente no se aplica a aquella información ni a los datos que
las Partes deban publicar o entregar a terceros, de acuerdo con el ordenamiento
superior; ni a los que requieran autoridades competentes con jurisdicción sobre
cualquiera de ellas; a los que impongan normas de cualquier bolsa de valores en la
que se encuentren inscritas o registradas acciones del Contratista, o de sociedades

Página 49 de 112

o
¡AL
LEN

vinculadas a estos; ni a los requeridos por matrices o subordinadas, auditores,
consultores, contratistas, asesores legales o entidades financieras, para las
funciones o los propósitos de su exclusivo resorte, o, finalmente, otros terceros, para
efectos de los Acuerdos Operacionales de que trata la Resolución 180742 de 2012,
modificada por la identificada como 90341 de 2014, ambas expedidas por el
Ministerio de Minas y Energía, o las disposiciones que la sustituyan o modifiquen.

29.2.2 No obstante, en todos estos casos, se debe poner inmediatamente en conocimiento
de la otra Parte tanto la información entregada, como su destinatario y propósito, y,
de requerirse, copia del o de los compromisos de confidencialidad correspondientes.

29.2.3 Además, las restricciones a la divulgación de Información no impiden que se
suministren datos pertinentes a terceros interesados en una eventual cesión de
derechos contractuales, siempre que se suscriban los correspondientes acuerdos de
confidencialidad.

Cláusula 30. DERECHOS SOBRE LA INFORMACIÓN.

30.1 Transferencia de la Propiedad: Transcurrido el lapso de confidencialidad establecido
conforme a la Cláusula precedente, se entiende que el Contratista transfiere a la ANH,
en condición de Contratante, la totalidad de los derechos sobre la información técnica
y los datos adquiridos completos, así como sobre sus interpretaciones, sin que por esta
circunstancia aquel pierda el derecho a utilizarlos.

30.2 A partir de entonces, la ANH está plenamente facultada para disponer de esa
información técnica libremente, sin perjuicio de lo que proceda según el ordenamiento
superior para efectos de depósito y custodia.

Cláusula 31 INFORMACIÓN AMBIENTAL Y SOCIAL.
31.1 Deber de Información:

El Contratista asume la obligación de mantener integral, oportuna y permanentemente

informada a la ANH acerca del avance de los trámites ambientales y sociales, inclusive

respecto de todo cuanto se relacione con:

31.1.1 Su iniciación;

31.1.2 La obtención de las respectivas licencias, permisos y demás pronunciamientos de
fondo de las autoridades competentes;

31.1.3 Eventuales actuaciones administrativas sancionatorias;

31.1.4 Imposición de medidas preventivas y/o sanciones, y, en general,

31.1.5 Cualquier otra información relevante para efectos de la cumplida y oportuna ejecución

El futur
Página 50 de 112 $

o

31.2

31.3

contractual.

Queda entendido que ninguno de los datos ni de la información a que se refiere la
presente Cláusula tiene naturaleza reservada ni carácter confidencial.

Cada Parte debe comunicar por escrito a la otra, tan pronto como tenga conocimiento
sobre cualquier tipo de reclamo o procedimiento judicial o administrativo que pueda
afectar los derechos de la otra Parte, derivados de este Contrato, para que esta última
pueda adoptar las medidas que estime más convenientes con el fin de defender sus
intereses.

Cláusula 32 INFORMES EJECUTIVOS SEMESTRALES Y ANUAL:

32.1

32.2

Enunciación: Además de la información a que se refieren otras estipulaciones del
presente Contrato, el Manual de Entrega de Información Técnica contenido en la
Resolución ANH No. 183 de 13 de marzo de 2013 o normas que la modifiquen o
sustituyan, y de la exigida por la legislación colombiana, el Contratista asume el
compromiso de entregar a la ANH la información básica y resumida de todos los
asuntos de interés relacionados con la ejecución de las actividades de Exploración,
Evaluación, Desarrollo, Producción y Abandono; en torno a la ejecución de la o las
consultas previas y la o las licencias ambientales; sobre los trabajos de protección al
medio ambiente y a los recursos naturales renovables; respecto de la aplicación de los
Programas en Beneficio de las Comunidades, PBC, y, en general, acerca del
cumplimiento de las obligaciones, prestaciones y compromisos a su cargo y la
ejecución del o de los Cronogramas.

Contenido: Estos informes deben contener, entre otros y sin limitarse a ellos, datos
acerca de:

32.2.1 Prospectividad;

32.2.2 Reservas;

32.2.3 Producción actual;

32.2.4 Ejecución y proyecciones para el Año Calendario siguiente;

32.2.5 Personal y seguridad industrial;

32.2.6 Medio ambiente;

32.2.7 Comunidades y grupos étnicos;

32.2.8 Estado de cumplimiento de los Programas en Beneficio de las Comunidades, PBC,

de acuerdo con el Anexo D, y

32.2.9 Participación local, regional y nacional en subcontratos.

32.3

Oportunidad:

Los Informes Ejecutivos Semestrales deben entregarse a la Entidad, dentro de los sesenta

Página 51 de 112

e
E A ANH=

COLOMBIA

(60) Días Calendario o comunes siguientes al vencimiento de cada semestre Calendario. El
correspondiente al Segundo Semestre se considera también Informe Anual de Operaciones.

32.4 Reuniones informativas, de seguimiento, verificación y control:

32.4.1 La ANH está facultada para convocar al Contratista a celebrar reuniones informativas
y de seguimiento, verificación y control, a las que debe concurrir un representante
suyo debidamente autorizado, con conocimiento y facultades para suministrar o
recibir información y para adoptar determinaciones que por su naturaleza y alcance
no requieran documento escrito o ajuste contractual.

32.4.2 Las citaciones deben tener lugar con anticipación razonable, en cualquier oportunidad
durante el término de vigencia del presente Contrato.

CAPÍTULO IX. RESPONSABILIDAD, INDEMNIDAD, GARANTÍAS Y SEGUROS

Cláusula 33 RESPONSABILIDAD:

Además de las establecidas en el ordenamiento superior y de las estipuladas en otras
cláusulas contractuales y en los documentos que integran el presente negocio jurídico, el
Contratista asume, por su exclusiva cuenta y riesgo, las que se determinan a continuación:

33.1. Responsabilidad Técnico Científica:

Corresponde a la derivada de la ejecución de las Operaciones de Evaluación Técnica,
Exploración, Evaluación, en su caso, Desarrollo, Producción y Abandono, que deben tener
lugar con estricta sujeción al ordenamiento superior, y a las Buenas Prácticas de la Industria
del Petróleo.

Las referidas Operaciones deben ser desarrolladas de manera oportuna, profesional,
diligente, responsable, eficaz y eficiente desde los puntos de vista jurídico, administrativo,
técnico científico y económico financiero.

El Contratista es responsable exclusivo por pérdidas, daños, perjuicios y sanciones
derivados de acciones u omisiones suyos, del personal a su servicio, de sus subcontratistas
y del personal vinculado a estos últimos, con ocasión de las actividades y de las Operaciones
inherentes a la ejecución contractual.

Las actividades, obras, bienes, servicios y demás prestaciones subcontratados, se entienden
realizados, construidos, suministrados, prestados o realizados en nombre y por cuenta y

Po
¡AL
Eno Página 52 de 112

A COLOMBIA

riesgo exclusivos del Contratista, de manera que éste asume responsabilidad directa por
todas las prestaciones y las obligaciones objeto de los correspondientes subcontratos, de
cuya ejecución no puede exonerarse por razón de los mismos.

La ANH no asume responsabilidad alguna por concepto o con ocasión de pérdidas, daños ni
perjuicios causados a la Entidad o a terceros, como consecuencia de acciones u omisiones
del Contratista, sus empleados y subcontratistas, o los empleados de estos últimos, ni por
eventuales sanciones de todo orden que en desarrollo de las Operaciones se impongan a
unos y otros.

33.2. Laboral:

Para todos los efectos legales y, particularmente, para la aplicación del Artículo 34 del Código
Sustantivo del Trabajo, el Contratista es único beneficiario del trabajo de los empleados y
Operarios que vincule al servicio de la ejecución contractual y titular exclusivo de todas las
actividades, obras y labores ejecutados en desarrollo de la misma. Las relaciones laborales
comprometen exclusivamente a las partes de los respectivos contratos de trabajo.Por
consiguiente, entre la ANH y el personal al servicio del Contratista o de sus subcontratistas,
no existe ni existirá relación ni vinculación jurídica de ninguna naturaleza, ni la Entidad asume
responsabilidad solidaria alguna por concepto de salarios, prestaciones sociales, aportes
parafiscales, al Sistema General de Seguridad Social, así como de eventuales
indemnizaciones laborales.

El Contratista es único empleador de los trabajadores que contrate para el desarrollo de las
actividades y, en consecuencia, es responsable exclusivo de la satisfacción oportuna, eficaz
y eficiente de las obligaciones laborales, conforme a la legislación colombiana.

Es responsabilidad exclusiva del Contratista capacitar y entrenar adecuada y diligentemente
al personal, en especial, al de nacionalidad colombiana que haya de reemplazar trabajadores
foráneos.

Es obligatorio dar estricto cumplimiento a las disposiciones legales que imponen una
determinada proporción entre empleados y operarios nacionales y extranjeros.

33.2.1. Es obligatorio, además, dar estricto cumplimiento a las disposiciones legales
referidas a la homologación de títulos y certificados de formación profesional y
técnica o tecnológica.

33.2.2. En cumplimiento de la Resolución 1796 de 2018, proferida por el Ministerio de la
Protección Social, el Contratista se compromete a no contratar menores de edad,
para desarrollar cualquier actividad o trabajo que por su naturaleza o por las
condiciones en que deba realizarse, genere riesgos de daño a la salud, la seguridad
o la moralidad, incluidas las labores relacionadas directamente con la extracción de
petróleo crudo y de gas natural.

S7o
[SAL
no Página 53 de 112

El futuro

33.2.3.

Además, debe cumplir las normas aplicables en materia de contratación de menores
de edad, incluidas las contenidas en las Convenciones 138 y 182 de la Organización
Internacional del Trabajo - OIT-, y la Convención de las Naciones Unidas sobre los
Derechos del Niño, el Código Sustantivo del Trabajo, la Ley 1098 de 2006, Código
de la Infancia y de la Adolescencia, y las normas que las modifiquen, adicionen o
sustituyan.

33.3. Responsabilidad Ambiental:

33.3.1.

33.3.2.

33.3.3.

33.3.4.

33.3.5.

Es obligación esencial del Contratista prestar la más exigente atención a la
protección y restauración del medio ambiente y de los recursos naturales
renovables, así como al cumplimiento estricto de la normatividad aplicable en
estas materias, incluidas las obligaciones derivadas de permisos y licencias
ambientales, así como a las Buenas Prácticas de la Industria del Petróleo.

Son deberes de su exclusivo resorte adoptar y ejecutar planes de contingencia
específicos para atender emergencias, así como mitigar, prevenir y reparar
daños, de manera eficiente y oportuna.

Corresponde al Contratista acometer los estudios de impacto ambiental
necesarios; obtener los permisos de esta naturaleza y de utilización de recursos
naturales renovables que imponga el ordenamiento superior; solicitar, tramitar y
conseguir las licencias ambientales que amparen el desarrollo de todas las
actividades inherentes a la ejecución contractual, requeridas para la realización
de las Operaciones de Exploración, Desarrollo y Producción de Hidrocarburos
que lo impongan; satisfacer los requisitos para el efecto; cumplir oportuna, eficaz
y eficientemente las actividades de Abandono, así como los términos y
condiciones de permisos, autorizaciones y licencias.

Para el desarrollo de actividades sometidas al otorgamiento de licencias,
permisos, concesiones 0 autorizaciones ambientales, los trámites
correspondientes deben iniciarse, a más tardar, dentro de los noventa (90) Días
Calendario siguientes a la Fecha Efectiva, y, en cualquier otra ocasión que se
deba obtener licencias ambientales, por lo menos un (1) Año antes de la fecha
programada en el respectivo Plan de Exploración para dar comienzo a la
ejecución de la actividad sometida al respectivo requisito, así como tramitarse
oportuna y diligentemente, con todos los requerimientos impuestos por el
ordenamiento superior y surtir las actuaciones de rigor ante las autoridades
competentes.

Deben tomarse en consideración los términos establecidos de licenciamiento
ambiental, para estar en condiciones de cumplir en tiempo las actividades
previstas en todas las Fases y Períodos de ejecución del Contrato. El trámite
establecido de licencias ambientales no puede oponerse como justificación para
solicitar prórrogas, restituciones o suspensiones de términos en los plazos
contractuales. En todo caso, durante el transcurso de dichos plazos, el
Contratista debe informar oportuna y documentalmente a la ANH acerca del inicio

Página 54 de 112

33.3.6.

33.3.6.1.

33.3.6.2.

33.3.6.3.

33.3.7

33.3.8.

33.3.9.

33.3.10.

y de los avances de las gestiones encaminadas al cumplimiento de las
obligaciones y deberes en materia de permisos y licencias ambientales.
Se considera oportunamente iniciado el trámite de solicitud de licencia ambiental,
cuando se sometan a la Entidad los siguientes documentos:
Constancia de solicitud de inicio del trámite de licenciamiento ambiental ante la
Autoridad Nacional de Licencias Ambientales -ANLA, y/o,
Constancia de solicitud de inicio de trámites para la obtención de permisos,
concesiones o autorizaciones, requeridos para la: obtención de la licencia
ambiental.
Para los que requieren permisos ambientales: Constancia de solicitud de inicio
de trámites para la obtención de permisos, concesiones o autorizaciones, para
el desarrollo de las actividades contractuales.

El incumplimiento de los plazos establecidos en la presente Cláusula, o la falta
de la diligencia debida en el curso de los trámites en materia ambiental, no
pueden invocarse para justificar retrasos en la obtención de licencias, permisos,
concesiones o autorizaciones ni como fundamento para acceder a la prórroga o
suspensión de las obligaciones contractuales.

Cuando el desarrollo de cualquier actividad u Operación requiera la obtención de
permisos, autorizaciones, concesiones o licencias ambientales, el Contratista
está en el deber de abstenerse de ejecutarla hasta que no los haya obtenido.
Además, sin la aprobación de los estudios de impacto ambiental y la expedición
de las licencias ambientales correspondientes, o la satisfacción de cualquier otro
requisito aplicable al caso, NO se puede iniciar la respectiva actividad u
Operación.

Mientras se respeten por las autoridades competentes los plazos establecidos
por dicho ordenamiento para la solicitud, trámite y obtención de Licencias
Ambientales, el Contratista no puede argumentar justificación para pedir
prórrogas, restituciones o suspensiones de términos en los plazos contractuales.
En todo caso, durante el transcurso de dichos plazos, el Contratista debe
informar oportuna y documentadamente a la ANH acerca del inicio y los avances
de las gestiones encaminadas al cumplimiento de las obligaciones y deberes en
materia de permisos y licencias ambientales.

Las sanciones y las medidas preventivas adoptadas por autoridad ambiental
competente, debidas al incumplimiento de obligaciones en materia de
preservación de recursos naturales renovables y protección del medio ambiente,
constituyen incumplimiento contractual, siempre que, como resultado de las
mismas, se vea o pueda verse afectada la satisfacción de las prestaciones y
compromisos inherentes a la ejecución contractual.

Página 55 de 112

(e
E eem ANH=

33.3.11. Es responsabilidad exclusiva del Contratista informar puntualmente a la ANH
acerca de la aplicación de planes preventivos y de contingencia, y sobre el estado
de las gestiones adelantadas ante las autoridades ambientales en materia de
permisos, autorizaciones, concesiones o licencias, según sea el caso, al cierre
de cada trimestre calendario, lo mismo que sobre los aspectos ambientales de
las Operaciones en curso.

33.4. Responsabilidad Social Empresarial:

En forma acorde con las disposiciones nacionales e internacionales sobre adopción y
ejecución de políticas corporativas en esta materia, el Contratista debe desarrollar las
actividades y Operaciones de Exploración y Producción de Hidrocarburos a su cargo,
fundados en valores éticos; el respeto al Estado, sus trabajadores y contratistas; la sociedad,
las comunidades y el ambiente, y la protección de la diversidad e identidad cultural de Grupos
Étnicos, así como emprender acciones que contribuyan al progreso económico y social de
unas y otros, y al desenvolvimiento sostenible e incluyente.

Cláusula 34 INDEMNIDAD.

Es responsabilidad del Contratista mantener indemne a la Nación, en condición de
propietaria de los recursos del subsuelo, y a la ANH, en la de Contratante, por concepto de
cualquier reclamo, acción, demanda, sanción y/o condena que llegue a iniciarse o
imponérseles y se deriven de acciones u omisiones en que incurran tanto aquel como sus
subcontratistas, o el personal al servicio de unos y otros, en el desarrollo y ejecución
contractual.

Corresponde por tanto al Contratista asumir las consecuencias de tales acciones u
omisiones, por concepto de daños o pérdidas de cualquier naturaleza, causados a la Nación,
la ANH, y a terceros, o a bienes de los que estos sean titulares, derivados de tales acciones
u omisiones, de manera que corresponde a aquel asumir la defensa judicial y administrativa
de la Nación y/o de la ANH, incluidos los costos y gastos asociados, así como cancelar
cualesquiera sanciones y condenas, lo mismo que la indemnización de perjuicios de todo
orden que llegue a imponerse, todo con arreglo al ordenamiento superior y las
correspondientes determinaciones, debidamente ejecutoriadas o en firme.

Para la efectividad de esta cláusula, el Contratista debe ser oportunamente informado de

todo reclamo, procedimiento, acción o demanda, que se inicie contra la Nación o la ANH, por
concepto de acciones u omisiones imputables a la diligencia y responsabilidad de aquel.

No

no Página 56 de 112

dci

34.1. Para efectos de satisfacer estas obligaciones, debe seguirse el procedimiento que se
enuncia a continuación:

34.1.1. La ANH pondrá en conocimiento del Contratista el reclamo, la demanda, la acción, la
sanción o, en general, la actuación correspondiente, dentro de los tres (3) Dias
Hábiles siguientes a su respectiva notificación, comunicación o recepción, o de la
fecha en que por cualquier medio tenga conocimiento de su existencia.

34.1.2.En todo caso, la ANH se reserva el derecho de asignar, a su propio costo, el
conocimiento o seguimiento del caso a cualquier profesional seleccionado por ella,
que tendrá el deber de interactuar con la firma o persona designada por el Contratista
para ejercer la representación administrativa o judicial del o los imputados y la
defensa de sus intereses.

34.1.3. En la medida en que el ordenamiento superior aplicable lo permita, el Contratista
asumirá directamente la reclamación, sanción, acción, demanda, condena o litigio,
de manera que se libere de toda responsabilidad a la Nación y/o a la ANH.

34.1.4. Si lo anterior no fuera posible, el Contratista tendrá derecho de participar en la
defensa de los intereses de aquellas, con la firma o los abogados que seleccione.

34.1.5. Son de cargo de aquel todas las sumas que resulten necesarias para cancelar
cualquier sanción, cumplir toda condena y reparar los perjuicios irrogados, inclusive
para atender eventuales embargos, requerimiento de cauciones o garantías, y
cualquier consecuencia de naturaleza económica o pecuniaria, dentro de los diez (10)
Días Hábiles posteriores a cualquier solicitud que en ese sentido formule la Entidad,
soportada en copia de acto administrativo, sentencia judicial u orden de autoridad
competente, debidamente ejecutoriada y en firme.

34.1.6. Todo lo anterior se entiende sin perjuicio de la utilización por cualquiera de las Partes,
de los instrumentos administrativos o procesales que resulten aplicables, siempre que
no comporten conflicto con la obligación de indemnidad estipulada en esta Cláusula.

CAPÍTULO X. GARANTÍAS

Corresponde al Contratista afianzar el cumplimiento oportuno, eficaz y eficiente de las
prestaciones que integran el objeto contractual, y de los compromisos y obligaciones que
adquiere con motivo de la celebración, ejecución, terminación y liquidación de este Contrato,
incluida la inversión efectiva de los recursos requeridos para desarrollar los Programas
Exploratorios, mediante los instrumentos que se relacionan a continuación.

El Contratista que, en aplicación de lo dispuesto en el artículo 13.3 del Acuerdo 2 de 2017,
adicionado porel artículo 3 del Acuerdo 3 de 2019, haya ofrecido en sustitución de la garantía
de deudor solidario certificación expedida por su Casa Matriz o Controlante, deberá hacer
entrega de esta última a la ANH dentro de los treinta (30) días siguientes a la Fecha Efectiva.
En dicha certificación, expedida por una aseguradora que tenga calificación crediticia de
grado de inversión otorgada por Standard 8. Poor's, Moody's, Fitch Ratings, AM Best o Weiss

Página 57 de 112

C
AGE»

COLOMBIA:
EsteunDo cicto]

Ratings, ha de constar la existencia de una o varias pólizas de seguro distintas de las
exigidas en el presente Contrato, que amparen los riesgos emanados de las operaciones de
la compañía en Colombia y sus coberturas.

Cláusula 35 GARANTÍA DE CUMPLIMIENTO

35.1. Obligación de constituir y mantener la garantía de cumplimiento

El Contratista está obligado a obtener y mantener vigente una garantía de cumplimiento en
los términos del presente Contrato y el no hacerlo constituye una causal de incumplimiento
grave del mismo.

35.2. Objeto de la garantía de cumplimiento y Periodo de Cubrimiento.

35.2.1.La garantía de cumplimiento debe tener por objeto caucionar y afianzar todas las
obligaciones contraídas por el Contratista en virtud del presente Contrato, que deban
ejecutarse entre (A) Fecha Efectiva Inicio Periodo de Exploración y (B) La duración
de cada una de las fases del Periodo Exploratorio, incluido el Posterior y seis (6)
meses más, y el Programa de Evaluación y seis (6) meses más, o la fecha de
liquidación del Contrato y seis (6) meses más, lo que ocurra primero. (“Periodo
Cubierto Garantía Cumplimiento”). Lo anterior sin perjuicio de la opción consagrada
en el primer inciso del numeral 53.4 del Acuerdo 2 de 2017, referida a su otorgamiento
por períodos anuales y seis (6) Meses más.

35.2.2. Por ello, en la medida que resulte aplicable, la garantía de cumplimiento debe tener
por objeto caucionar y afianzar todas las obligaciones contraídas por el Contratistas
en virtud del presente Contrato, que deban ejecutarse en el periodo exploratorio y en
el periodo exploratorio posterior, así como en cada una de sus fases y prórrogas,
incluyendo los periodos y plazos para dar avisos de descubrimiento, para presentar
los programas de evaluación, para dar aviso de descubrimientos, para ejecutar los
programas de evaluación individual, para entregar a la ANH la declaración de
comercialidad y para presentar el plan de desarrollo inicial.

35.2.3.Lo previsto en las Cláusulas 35.2.1 y 35.2.2, sin perjuicio de la posibilidad de
presentar garantías de cumplimiento independientes para cada fase del Contrato.

35.3. Cobertura de la Garantía de Cumplimiento.

La garantía de cumplimiento cubrirá al menos lo siguiente:

35.3.1. Los daños y perjuicios derivados o relacionados con el incumplimiento por parte del
Contratista de las obligaciones contraídas en virtud del presente Contrato, incluyendo
los daños y perjuicios derivados o relacionados con (i) el incumplimiento total o parcial
del Contrato por parte del Contratista; y (ii) el cumplimiento tardío o defectuoso del
Contrato por parte del Contratista;

35.3.2.Los valores que deba pagar el Contratista en virtud del presente Contrato por
concepto de multas y sanciones;

To
el. Página 58 de 112

EN

35.3.3. Los valores que deba pagar el Contratista en virtud del presente Contrato por
concepto de cláusula penal pecuniaria;

35.3.4. Los valores que deba pagar el Contratista en virtud del presente Contrato por
concepto de perjuicios.

35.4. Fecha en que debe emitirse o expedirse la garantía de cumplimiento y revisión y
aprobación por la ANH

35.4.1.La garantía de cumplimiento deberá expedirse, emitirse, renovarse y entregarse

formalmente a la ANH para su aprobación, con una antelación no inferior a un (1)

mes a la fecha en que deba iniciar su vigencia conforme a la Cláusula 35.4.6 del

presente Contrato. La garantía de cumplimiento que ampara las obligaciones de la

Fase 1 del Período de Exploración, deberá entregarse a la ANH dentro de los ocho

(8) Días hábiles siguientes a la declaración de Fecha Efectiva del Contrato. La que

ampara el cumplimiento de las obligaciones de la Fase del Programa Exploratorio

Posterior, deberá presentarse a la ANH dentro de los ocho (8) Días hábiles siguientes

a la aprobación de dicho Programa o, de la fecha en que se entiende que el mismo

fue aprobado, de conformidad con lo dispuesto en la cláusula 7.6.4, lo que ocurra

primero.

. Para efectos de aprobar o improbar la garantía de cumplimiento, la ANH deberá:

1. Constatar su autenticidad con quien la emite o expide;

354.2. 2. Verificar que la misma cumpla con todos los requisitos exigidos en el presente

Contrato.

35.4.3.En caso que la garantía de cumplimiento no satisfaga integralmente cualquier
requisito, la ANH solicitará al Contratista las enmiendas, ajustes o correcciones
pertinentes, otorgando un plazo de (8) Días hábiles para adoptarlos, de manera que
no se presenten lapsos sin cobertura. La ANH rechazará las garantías de
cumplimiento presentadas por el Contratista, cuando no reúnan la totalidad de los
requisitos legales o contractuales. La no obtención, renovación o ampliación por
parte del Contratista de la garantía de cumplimiento en los términos exigidos,
constituye una causal de incumplimiento grave del Contrato y dará derecho a la ANH
para ejecutar la garantía de cumplimiento vigente, en los términos de la Cláusula
35.11. del presente Contrato.

35.4.4. Garantía de cumplimiento frente a modificaciones del Contrato.

Si por cualquier causa se introducen ajustes o modificaciones al presente Contrato, el
Contratista está obligado, si fuere necesario, a (i) obtener la modificación de la garantía de
cumplimiento, y (ii) a surtir el trámite de aprobación frente a la ANH a que se refiere la
Cláusula 35.4 del presente Contrato.

470
LEAL
SyEno Página 59 de 112

35.4.5. Vigencia de la garantía de cumplimiento.

35.4.5.1. La garantía de cumplimiento y las obligaciones del garante deberán estar vigentes
y producir plenos efectos, de manera ininterrumpida, durante todo el Periodo
Cubierto Garantía Cumplimiento.

35.4.5.2. El Contratista podrá presentar garantías de cumplimiento independientes para
cada fase del Contrato, las cuales deberán estar vigentes y producir plenos
efectos, de manera ininterrumpida, mínimo durante la fase respectiva del Contrato.

35.4.5.3. Antes de la terminación de la vigencia y aplicando al efecto el procedimiento
previsto en la Cláusula 35.4 del presente Contrato, el Contratista está obligado a
obtener nuevas garantías de cumplimiento en los términos del presente Contrato,
garantizando que siempre haya una garantía de cumplimiento vigente que
produzca plenos efectos, de manera ininterrumpida, durante todo el Periodo
Cubierto Garantía Cumplimiento.

35.4.5.4. En todo evento de extensión o prórroga del plazo de ejecución de la fase o periodo
cubiertos, o por razón de restituciones de tiempos durante alguna fase o periodo,
el Contratista deberá ampliar el término de vigencia de la garantía de cumplimiento
respectiva, para que la misma esté vigente y produzca plenos efectos, de manera
ininterrumpida, durante todo el plazo de la fase o periodo respectivos, incluyendo
las extensiones o prórrogas.

35.4.5.5. Las garantías de cumplimiento se mantendrán vigentes y no se verán afectadas
como consecuencia de modificaciones al Contrato.

35.5. Monto:

35.5.1. La o las garantías destinadas a afianzar cada Fase del Período de Exploración, debe
ascender a suma equivalente al: (i) diez por ciento (10%) del valor total del Programa
Exploratorio Mínimo; (ii) el cincuenta por ciento (50%) del valor del Programa
Exploratorio Adicional, y, (iii) el cincuenta por ciento (50%) del valor del Programa
Exploratorio Posterior.

35.5.2. La Garantía de Cumplimiento del Programa de Evaluación, tendrá un monto fijo que
asciende a la suma de cien mil dólares de los Estados Unidos de América
(USD100.000).

35.5.3. Han de estar nominadas en dólares de los Estados Unidos de América y ser
pagaderas en la misma moneda.

35.5.4. En ningún caso, el valor de la Garantía correspondiente a cada Fase del Período de
Exploración puede ser inferior a cien mil dólares de los Estados Unidos de América
(USD 100.000). La garantía del Programa de Evaluación no podrá ser objeto de
reducción de que trata la cláusula 35.6 de este Contrato.

o
¡AL
SS Página 60 de 112

35.6. Reducción de la Garantía de Cumplimiento.

35.6.1.

35.6.2.

En la medida de la ejecución efectiva de las actividades correspondientes a las
inversiones exploratorias, una vez recibida en el Banco de Información Petrolera, BIP
o EPIS, la información técnica resultante, y previa autorización expresa y escrita de
la ANH, el Contratista puede reducir el monto de la correspondiente garantía de
cumplimiento, de acuerdo con la cuantía de las actividades real y totalmente
ejecutadas a satisfacción de aquella sin que en ningún caso, el valor de la Garantía
sea inferior al diez por ciento (10%) del valor de la inversión del Programa Exploratorio
Mínimo y Adicional, del Posterior o del de Evaluación, ni a la suma a que refiere la
cláusula 35.5.4.

Transcurridos dos (2) meses después de recibida la información técnica pertinente
por el BIP o EPIS, sin pronunciamiento del mismo y sin que éste haya expedido el
certificado de paz y salvo correspondiente, podrá tenerse en cuenta el valor total de
las inversiones exploratorias entregadas al Banco de Información Petrolera, BIP o
EPIS, para efectos del cálculo pertinente para la reducción respectiva.

Para efectos de establecer el valor en el que pueden ser reducidas las garantías de
cumplimiento, en lo que corresponde a actividades distintas de sísmica y de
perforación de pozos, es responsabilidad del Contratista presentar los documentos
de soporte que acrediten fehacientemente su valor, a satisfacción de la ANH, para lo
cual como mínimo deberá presentar a la ANH certificaciones (i) del representante
legal y (ii) del revisor fiscal o auditor externo, o cuando el Contratista no tenga revisor
fiscal o auditor externo, del contador del Contratista.

35.7. Moneda de denominación y pago de la garantía de cumplimiento.
La garantía de cumplimiento deberá estar denominada en dólares de los Estados Unidos de
América y será pagadera la misma moneda.

35.8. Beneficiario de la garantía de cumplimiento.
Deberá designarse como beneficiario único y exclusivo de la garantía de cumplimiento a la

ANH.

35.9. Causales de ejecución de la garantía de cumplimiento.

La AN

H tendrá derecho a ejecutar la garantía de cumplimiento cuando el Contratista

incumpla cualquiera de las obligaciones contraídas en virtud del presente Contrato,
incluyendo y/o además cuando ocurra y/o continúe cualquiera de los eventos que se
especifican a continuación (“Causales de Ejecución Cumplimiento”):

Página 61 de 112

35.9.1. Incumplimiento total o parcial del Contrato por parte del Contratista;

35.9.2. Cumplimiento tardío o defectuoso del Contrato por parte del Contratista;

35.9.3. Declaratoria de Caducidad;

35.9.4. Declaratoria de terminación unilateral del Contrato por incumplimiento del Contratista;

35.9.5. Incumplimiento total o parcial (incluyendo cumplimiento tardío o defectuoso) por parte
del Contratista, de sus obligaciones relacionadas con la garantía de cumplimiento.

35.10. Procedimiento de ejecución de la garantía de cumplimiento. Ante la ocurrencia
de cualquiera de las Causales de Ejecución Cumplimiento, la ANH procederá a ejecutar
la garantía de cumplimiento, para lo cual procederá así:

35.10.1. Dando plena aplicación al principio de debido proceso y a los demás principios
aplicables a las actuaciones administrativas, con plena garantía al Contratista de los
derechos de representación, defensa y contradicción, la ANH proferirá un acto
administrativo mediante el cual declarará la ocurrencia de las causales de
incumplimiento correspondientes, y cuando ello proceda, hará efectiva la cláusula
penal pecuniaria y las multas, cuantificará los perjuicios, ordenará los pagos a que
haya lugar por todos los conceptos al Contratista y a los garantes, y señalará con
precisión y claridad los hechos y las disposiciones legales y contractuales en que
fundamenta sus decisiones. Para el efecto, la ANH deberá surtir el procedimiento
previsto en la Cláusula 42 del presente Contrato.

35.10.2. El acto administrativo, junto con el Contrato y los documentos en que constan las
garantías de cumplimiento, constituye título ejecutivo y prestará mérito ejecutivo
para su cobro coactivo y mediante proceso ejecutivo, y por si sólo constituye prueba
de la ocurrencia del siniestro amparado por la garantía y título suficiente para su
ejecución frente al garante en los términos del acto administrativo correspondiente.

35.11. Ejecución de la garantía por falta de renovación oportuna.

35.11.1. Las Partes reconocen que la no renovación y entrega de la garantía de cumplimiento
dentro del término establecido en la Cláusula 35.4 constituye un incumplimiento
grave del Contrato que facultará a la ANH para ejecutar la garantía de cumplimiento
vigente, si el incumplimiento no ha sido subsanado faltando tres (3) Días Hábiles
para la fecha en que termine vigencia de la garantía vigente.

35.11.2. Cuando se ejecute la garantía en los términos de la Cláusula 35.11.1. anterior, el
valor objeto de la misma sólo podrá imputarse por la ANH en los términos del acto
administrativo ejecutoriado en los términos de la Cláusula 43 del presente Contrato.

35.12. No limitación de responsabilidad y derecho a indemnización plena.

35.12.1. La ejecución total o parcial de la garantía de cumplimiento no constituye una
limitación de responsabilidad ni podrá interpretarse en ese sentido, y debe
entenderse sin perjuicio del derecho que asiste a la ANH a reclamar la
indemnización completa por todas las pérdidas, daños y perjuicios ocasionados por
causas imputables al Contratista.

Página 62 de 112

deco

35.12.2. Adicionalmente, la ejecución de la garantía de cumplimiento por parte de la ANH no
exonera al Contratista del cumplimiento de todas sus obligaciones.

35.13. Costos asociados con la garantía de cumplimiento y gastos de ejecución.

35.13.1. La totalidad de los gastos y costos asociados con la garantía de cumplimiento,
incluyendo los necesarios para su emisión, mantenimiento, renovación, prórroga y
modificaciones, así como comisiones, precios, primas y honorarios, serán asumidos
en su totalidad, sin excepción y exclusivamente por el Contratista.

35.13.2. El Contratista estará obligado también a asumir, cubrir y pagar, en su totalidad, sin
excepción y exclusivamente, todos y cada uno de los deducibles a que haya lugar.

35.13.3. El Contratista también está obligado a asumir y reembolsar la totalidad de los gastos
en que deba incurrir la ANH para la ejecución de la garantía de cumplimiento.

35.14. Aplicación analógica de las normas de garantías de contratación estatal.

En lo no previsto específicamente por este Contrato en materia de garantías, se aplicarán
las normas en materia de garantías en contratación estatal, en especial la Ley 1150 de 2007
y el Decreto Único Reglamentario 1082 de 2015, o las disposiciones que los modifiquen,
complementen o sustituyan.

35.15. Tipos de garantías de cumplimiento

El Contratista podrá escoger cualquiera de los siguientes tipos de garantía, siempre que las
mismas cumplan, además de los requisitos previstos en el presente Contrato para todas las
garantías de cumplimiento, los especiales que se establecen a continuación:

Tipo de garantía Características mínimas del Reglas aplicables
emisor
e Debe ser un

establecimiento
bancario colombiano.
$. El establecimiento
bancario emisor debe
tener a la fecha de
= emisión, una calificación
caña da E Ea de contraparte de largo e |SP98 o UCP600
standby emitida en plazo de una agencia
Colombia e z
calificadora de riesgo
autorizada por la
Superintendencia
Financiera de Colombia,
de reconocimiento
internacional, de
mínimo: (i) AAA si es

Página 63 de 112

al

221 ANH=

se COLOMBIA

una calificación local, o
(ii) BBB- si es una
calificación de escala
global.

Carta de crédito
standby emitida fuera
de Colombia

Debe ser un
establecimiento
bancario colombiano.

El establecimiento
bancario emisor debe
tener a la fecha de
emisión, una calificación
de contraparte de largo
plazo de una agencia
calificadora de riesgo
autorizada por la
Superintendencia
Financiera de Colombia,
de reconocimiento
internacional, de
mínimo: (i) AAA si es
una calificación local, o
(ii) BBB- si es una
calificación de escala
global.

ISP98 o UCP600
Debe ser
confirmada por un
establecimiento
bancario
colombiano.

Garantía a primer
requerimiento emitida
en Colombia

Debe ser una entidad
vigilada por la
Superintendencia
Financiera.

Debe tener a la fecha de
emisión, una calificación
de contraparte de largo
plazo de una agencia
calificadora de riesgo
autorizada por la
Superintendencia
Financiera de Colombia,
de reconocimiento
internacional, de
mínimo: (i) AAA si es
una calificación local, o
(ii) BBB- si es una

e URDG758

Página 64 de 112

El futur

calificación de escala
global.

35.16. Obligaciones adicionales que debe asumir el garante.
Además de todas las obligaciones que debe asumir para cumplir con los requisitos y
exigencias del presente Contrato, el garante de la garantía de cumplimiento debe asumir las
siguientes obligaciones:

35.16.1. Obligación de pago del garante debe ser a primer requerimiento:

35.16.1.1.El garante deberá obligarse incondicional, absoluta, solidaria e irrevocablemente
a pagar a la ANH, las sumas que esta le exija hasta el valor total de la garantía de
cumplimiento, a primer requerimiento, en los términos previstos en la garantía y en
el presente Contrato;

35.16.1.2.El garante deberá obligarse a cumplir con sus obligaciones bajo la garantía de
cumplimiento ante la simple notificación de incumplimiento que le haga la ANH;

35.16.1.3.El garante deberá obligarse en el sentido que no podrá pedir o exigir
documentación o requisito adicional alguno al requerimiento de la ANH, para
cumplir con su obligación de pagar.

35.16.2. Obligaciones del garante deben ser irrevocables:

35.16.2.1.El garante deberá obligarse en el sentido que tanto la garantía de cumplimiento
como las obligaciones que asume en virtud de la misma son irrevocables, y que
cualquier cancelación, modificación o revocatoria de la garantía debe
necesariamente contar con el visto bueno previo, escrito y expreso de la ANH para
que proceda.

35.16.3. Obligaciones del garante deben ser autónomas e independientes de las del
Contratista y la ANH. El garante deberá obligarse en el sentido que:
35.16.3.1.La garantía de cumplimiento es autónoma e independiente de las obligaciones del
Contratista, y de cualquier otra garantía constituida a favor de la ANH y podrá
hacerse efectiva a primer requerimiento, con independencia de la ejecución de
cualquier otra garantía vigente otorgada por el garante y/o por el Contratista a favor
de la ANH.
35.16.3.2.Las obligaciones del garante son exigibles independientemente de cualquiera de
las siguientes circunstancias:
35.16.3.2.1. Cambios en la existencia corporativa del Contratista o del garante, de su
composición accionaria, u ocurrencia de cualquier otro procedimiento que
pueda afectar al Contratista o al garante;
35.16.3.2.2. La existencia de cualquier reclamación, compensación o derecho que el
garante pueda tener en cualquier momento contra del Contratista;
35.16.3.2.3. La existencia de cualquier reclamación, compensación o derecho que el
garante pueda tener en cualquier momento contra la ANH;

Página 65 de 112

35.16.3.2.4.

35.16.3.2.5.

35.16.3.2.6.

Cualquier controversia, independientemente de su naturaleza, que exista o
pueda existir entre el Contratista y/o la ANH y/o el garante, independientemente
de que dichas controversias estén o puedan estar sujetas a la decisión de una
autoridad judicial o arbitral;

Cualquier enmienda, extensión, renuncia, u otra modificación de las
obligaciones del Contratista o del Contrato, sea que hayan sido aprobadas o no
por el garante;

Cualquier proceso de quiebra, insolvencia, reorganización, reestructuración,
reajuste, cesión de pasivos a los acreedores, liquidación, cesión de activos y
pasivos o un proceso similar en relación con el Contratista o con cualquiera de
sus propiedades, ya sea voluntario o involuntario, o la acción tomada por el
agente, promotor o autoridad en dicho procedimiento.

35.16.3.3.No proposición de excepciones y renuncias mínimas:

35.16.3.3.1.

35.16.3.3.2.

El garante deberá obligarse a abstenerse de proponer a la ANH cualquier tipo
de excepción real o personal, incluyendo cualquiera relacionada con el
Contrato, la garantía o los actos administrativos que profiera la ANH en relación
con la ejecución de la garantía y del contrato.

El garante deberá renunciar irrevocablemente:

35.16.3.3.2.1. A cualquier derecho que impida, disminuya, desmejore, demore u objete los

derechos de la ANH al pago y ejecución de la garantía de cumplimiento,
renuncia que deberá incluir entre otras pero sin limitarse, el derecho a
retractarse o revocar su obligación, así como los derechos consagrados en
los artículos 2381, 2382, 2383, 2392 y 2394 del Código Civil colombiano, o las
normas que los modifiquen y sustituyan y cualquiera y todas otras situaciones
que puedan tener o no fundamento en la situación financiera, jurídica o
administrativa del Contratista y/o del garante, o en un reclamo directo o
indirecto al Contratista y/o al garante o del Contratista y/o el garante a la ANH.

35.16.3.3.2.2. Cualquier requerimiento judicial o extrajudicial para la constitución en mora.
35.16.3.3.2.3. A objetar o negarse al pago por cualquier circunstancia de hecho o de

derecho, distinta a la ausencia de requerimiento de pago por parte de la ANH.

35.16.3.3.2.4. A objetar o negarse al pago por inexactitudes o reticencias atribuibles a la

ANH o al Contratista.

35.16.4. Plazo para el pago.

El garante

deberá obligarse en el sentido que las sumas adeudadas con base en el

requerimiento de pago por la ANH deberán depositarse en la cuenta que la ANH determine
cuando haga el requerimiento de pago respectivo, en un plazo máximo de un (1) mes
siguiente a la recepción del requerimiento de pago.

Página 66 de 112

35.16.5. Pagos netos.

35.16.5.1.El garante deberá obligarse en el sentido que los pagos que haga a la ANH
deberán hacerse en la misma moneda en que fue emitida la garantía, libres de
toda deducción por impuestos presentes y futuros, cargos, contribuciones,
deducciones, tasas o retenciones, establecidos por cualquier jurisdicción
competente.

35.16.5.2.El garante deberá obligarse en el sentido que si la ley requiere que él o cualquier
entidad financiera deduzca y/o retenga cualquiera de estos rubros con respecto a
cualquier suma que deba ser pagada bajo la garantía de cumplimiento, la suma a
pagar deberá aumentarse tanto como sea necesario de modo que, luego de hacer
todas las deducciones y/o retenciones necesarias (incluyendo las deducciones y
retenciones aplicables a las sumas adicionales que se deban pagar de
conformidad con esta Cláusula), la ANH reciba un monto igual a la suma que
hubiera recibido si tales deducciones y/o retenciones no se hubieran efectuado.

35.16.6. Pago directo.
El garante deberá obligarse a pagar directamente a la ANH y a abstenerse de hacerlo por
intermedio de terceros salvo que la ANH lo haya autorizado expresa y previamente.

35.16.7. Obligaciones cambiarias.

El garante deberá obligarse a cumplir la totalidad de las obligaciones y realizar la totalidad
de los trámites aplicables y pertinentes conforme a las normas de cambios internacionales
previstas en las normas colombianas y/o de la jurisdicción de emisión y/o de cualquier otra
jurisdicción que establezca alguna exigencia en materia cambiaria.

35.16.8. Información a la ANH.

El garante deberá obligarse a informar de manera inmediata a la ANH, sobre cualquier hecho
o circunstancia que pueda afectar la existencia, validez, oponibilidad, cumplimiento o
ejecución de la garantía de cumplimiento.

Cláusula 36 PÓLIZA DE CUMPLIMIENTO DE OBLIGACIONES LABORALES

36.1. Obligación de constituir y mantener la póliza de cumplimiento de obligaciones
laborales.

El Contratista está obligado a obtener y mantener vigente una póliza de cumplimiento de

obligaciones laborales en los términos del presente Contrato y el no hacerlo constituye una

causal de incumplimiento grave del mismo.

36.2. Objeto y cobertura de la póliza de cumplimiento de obligaciones laborales y
Periodo de Cubrimiento

36.2.1. La póliza de cumplimiento de obligaciones laborales debe tener por objeto caucionar

y afianzar todas las obligaciones laborales, de seguridad social, y seguridad y salud

en el trabajo del Contratistas, derivadas de la contratación del personal utilizado

Página 67 de 112

36.2.2.

(incluyendo empleados y contratistas del Contratista así como contratistas de estos
últimos) para la ejecución del objeto del Contrato y/o el cumplimiento de las
obligaciones contraídas por el Contratista en virtud del presente Contrato,
incluyendo el pago de todos los valores que deba asumir la ANH por concepto de
cualquier pérdida, obligación, daño, expensa, costo y/o costa, ocasionados o
relacionados con cualquier acción, demanda o reclamación administrativa, judicial
o extrajudicial, que deba asumir la ANH como resultado de cualquier incumplimiento
del Contratista de sus obligaciones laborales, de seguridad social, y seguridad y
salud en el trabajo del Contratista, derivadas de la contratación del personal utilizado
(incluyendo empleados y contratistas del Contratista así como contratistas de estos
últimos) para la ejecución del objeto del Contrato y/o el cumplimiento de las
obligaciones contraídas por el Contratistas en virtud del presente Contrato,
causadas entre (A) la fecha de firma del presente Contrato, y (B) tres (3) años
después de la liquidación del Contrato (“Periodo Cubierto Obligaciones Laborales”).
Lo anterior, sin perjuicio de la posibilidad prevista en la Cláusula 36.5 de presentar
pólizas de cumplimiento independientes para cada fase del Contrato.

36.3. Fecha en que debe emitirse o expedirse la póliza de cumplimiento de
obligaciones laborales y revisión y aprobación por la ANH.

36.3.1.

36.3.2.

Dentro de los diez (10) Días Hábiles siguientes a la fecha de suscripción del
presente Contrato, el Contratista debe constituir póliza de cumplimiento de las
obligaciones laborales, y someterla a aprobación de la ANH en los términos de la
presente Cláusula. La póliza de cumplimiento de obligaciones laborales deberá
expedirse, emitirse, renovarse y entregarse formalmente a la ANH para su
aprobación, con una antelación no inferior a un (1) mes a la fecha en que deba
iniciar su vigencia.

Para efectos de aprobar o improbar la póliza de cumplimiento de obligaciones
laborales, la ANH deberá:

36.3.2.1. Constatar su autenticidad con quien la emite o expide;
36.3.2.2. Verificar que la misma cumpla con todos los requisitos exigidos en el presente

36.3.3.

Contrato.

En caso que la póliza de cumplimiento de obligaciones laborales no satisfaga
integralmente cualquier requisito, la ANH solicitará al Contratista, las enmiendas,
ajustes o correcciones pertinentes, con la determinación de un plazo de ocho (8)
Días hábiles para adoptarlos, de manera que no se presenten lapsos sin cobertura.
La ANH rechazará las pólizas de cumplimiento de obligaciones laborales
presentadas por el Contratista, cuando no reúnan la totalidad de los requisitos
legales o contractuales. La no obtención, renovación o ampliación por parte del
Contratista de la póliza de cumplimiento de obligaciones laborales en los términos
exigidos, constituye una causal de incumplimiento grave del Contrato y dará
derecho a la ANH para ejecutar la garantía de cumplimiento vigente, cuyo valor se
imputará en los términos de la Cláusula 36.11 del presente Contrato.

Página 68 de 112

en
y

loci

36.4. Póliza de cumplimiento de obligaciones laborales frente a modificaciones del
Contrato.

Si por cualquier causa se introducen ajustes o modificaciones al presente Contrato, el
Contratista está obligado, si fuere necesario, a (i) obtener la modificación de la póliza de
cumplimiento de obligaciones laborales, (ii) obtener constancia escrita emitida por la
aseguradora en la que conste expresamente que conoce la modificación contractual y la
eventual variación del estado del riesgo, si ese fuere el caso, y (iii) a surtir el trámite de
aprobación frente a la ANH a que se refiere la Cláusula 36.3 del presente Contrato.

36.5. Vigencia de la póliza de cumplimiento de obligaciones laborales.

36.5.1. La póliza de cumplimiento de obligaciones laborales y las obligaciones del garante
deberán estar vigentes y producir plenos efectos, de manera ininterrumpida, durante
todo el Periodo Cubierto Obligaciones Laborales.

36.5.2. El Contratista podrá presentar póliza de cumplimiento de obligaciones laborales
independientes para cada fase del Período Exploratorio o cada Período
subsiguiente del Contrato, las cuales deberán estar vigentes y producir plenos
efectos, de manera ininterrumpida, mínimo durante la fase respectiva del Contrato
y 3 años más.

36.5.3. Antes de la terminación de la vigencia y aplicando al efecto el procedimiento previsto
en la Cláusula 36.3 anterior, el Contratista está obligado a obtener nuevas póliza de
cumplimiento de obligaciones laborales en los términos del presente Contrato,
garantizando que siempre haya una póliza de cumplimiento de obligaciones
laborales vigente que produzca plenos efectos, de manera ininterrumpida, durante
todo el Periodo Cubierto Obligaciones Laborales.

36.5.4. En todo evento de extensión o prórroga del plazo de ejecución de la fase o periodo
cubiertos, o por razón de restituciones de tiempos durante alguna fase o periodo, el
Contratista deberá ampliar el término de vigencia de la póliza de cumplimiento de
obligaciones laborales respectiva, para que la misma esté vigente y produzca plenos
efectos, de manera ininterrumpida, durante todo el plazo de la fase o periodo
respectivos, incluyendo las extensiones o prórrogas.

36.5.5. La aseguradora deberá obligarse en el sentido de informar al asegurado y a la ANH
su intención de no renovar el seguro con una antelación no menor a sesenta (60)
Días Hábiles.

36.6. Valor de la póliza de cumplimiento de obligaciones laborales.

36.6.1. La póliza de cumplimiento de obligaciones laborales deberá emitirse por un valor
equivalente a los porcentajes que se señalan a continuación:

36.6.1.1. Durante la Fase Preliminar, el Período de Exploración o el término de eventual

Programa Exploratorio Posterior y el de posibles Programas de Evaluación: cinco

por ciento (5%) del valor de la inversión anual correspondiente al desarrollo de las

actividades técnicas de cada Fase y/o de Programas Posterior o de Evaluación, o

Página 69 de 112

diez por ciento (10%) de los costos totales anuales estimados del personal
destinado directamente a las ejecución actividades y labores en el Área Asignada
en Exploración o en Evaluación, también incluidos Programas Posterior y de
Evaluación, para cada Año Calendario, en ambos casos debidamente soportados
en documentos idóneos respaldados con certificación del Revisor Fiscal, Auditor
Externo, Auditor Interno o Controller, y, en defecto de todos ellos, por el Contador
responsable del registro de las Operaciones de la Empresa, a elección del
Contratista, con el compromiso de ajustarlos para el Año siguiente, de modificarse
dichos valores. Tratándose de la póliza que garantiza el cumplimiento de
obligaciones laborales de la Fase Preliminar, los mencionados porcentajes se
calcularán sobre el presupuesto de inversión de la Fase 1 del Período de
Exploración, o los costos totales anuales estimados del personal destinado a la
ejecución de las actividades propias de dicha Fase.

36.6.1.2. Durante el Periodo de Producción: diez por ciento (10%) de los costos totales
anuales del personal destinado directamente al desarrollo de las actividades y
labores en las Áreas Asignadas en Evaluación y/o Producción, para el primer Año
de vigencia de la Garantía o para cada Año subsiguiente, con el compromiso de
ajustarlo para cada renovación, también debidamente soportado en documentos
idóneos respaldados con certificación del Revisor Fiscal, Auditor Externo, Auditor
Interno o Controller, y, en defecto de todos ellos, por el Contador responsable del
registro de las Operaciones de la Empresa.

36.6.2. El Contratista debe restablecer o reponer el valor de las pólizas, siempre que éste
se haya visto reducido como consecuencia de la ejecución de la póliza, dentro de
los treinta (30) Días Hábiles siguientes a la fecha en que se profiere el acto
administrativo por medio del cual se ejecuta la póliza de cumplimiento de
obligaciones laborales.

36.7. Moneda de denominación y pago de la póliza de cumplimiento de obligaciones
laborales.

La póliza de cumplimiento de obligaciones laborales deberá estar denominada en pesos

colombianos o en dólares de los Estados Unidos de América. En caso de ser constituida en

dólares de los Estados Unidos de América será pagadera en pesos colombianos con base

en la tasa representativa del mercado vigente para la fecha de pago, según sea certificada

por la Superintendencia Financiera o por quien haga sus veces.

36.8. Asegurados y beneficiarios de la póliza de cumplimiento de obligaciones
laborales.

Deberán designarse como tomador afianzado al Contratista, como asegurado de la póliza de

cumplimiento de obligaciones laborales a la ANH y como beneficiario a la ANH.

Página 70 de 112

36.9. Causales de ejecución de la póliza de cumplimiento de obligaciones laborales.
La ANH tendrá derecho a ejecutar la póliza (i) cuando el Contratista incumpla cualquiera de
las obligaciones laborales, de seguridad social, y seguridad y salud en el trabajo del
Contratistas, derivadas de la contratación del personal utilizado (empleados y contratistas
del Contratista así como contratistas de estos últimos) para la ejecución del objeto del
Contrato y/o el cumplimiento de las obligaciones contraídas por el Contratistas en virtud del
presente Contrato, y (ii) como consecuencia de dicho incumplimiento la ANH resulte obligada
a pagar o indemnizar a cualquier empleado y/o contratista del Contratista y/o contratistas de
estos últimos (“Causales de Ejecución Obligaciones Laborales”).

36.10. Procedimiento de ejecución de la póliza de cumplimiento de obligaciones

laborales

36.10.1. Ante la ocurrencia de cualquiera de las Causales de Ejecución Obligaciones
Laborales, dando plena aplicación al principio de debido proceso y a los demás
principios aplicables a las actuaciones administrativas, con plena garantía al
Contratista de los derechos de representación, defensa y contradicción, la ANH
proferirá un acto administrativo mediante el cual declarará la ocurrencia de las
causales de ejecución, y cuando ello proceda, hará efectivas la cláusula penal
pecuniaria y multas, cuantificará los perjuicios, ordenará los pagos a que haya lugar
por todos los conceptos al Contratista y a los garantes, y señalará con precisión y
claridad los hechos y las disposiciones legales y contractuales en que fundamenta
sus decisiones. Para el efecto, la ANH deberá surtir el procedimiento previsto en la
Cláusula 42 del presente Contrato.

36.10.2. El acto administrativo, junto con el Contrato y los documentos en que consta la
póliza de cumplimiento de obligaciones laborales, constituye título ejecutivo y
prestará mérito ejecutivo para su cobro coactivo y mediante proceso ejecutivo, y por
si sólo constituye prueba de la ocurrencia del siniestro amparado por la póliza y título
suficiente para su ejecución frente al garante en los términos del acto administrativo
correspondiente.

36.11. Ejecución de la póliza por falta de renovación oportuna

36.11.1. Las Partes reconocen que la no renovación y entrega de la póliza de cumplimiento
de obligaciones laborales dentro del término establecido en la Cláusula 36.3
constituye un incumplimiento grave del Contrato que facultará a la ANH para
ejecutar la garantía de cumplimiento vigente, si el incumplimiento no ha sido
subsanado faltando tres (3) Días Hábiles para la fecha en que termine vigencia de
la póliza vigente.

36.11.2. Cuando se ejecute la póliza en los términos de la Cláusula 36.11.1 anterior, el valor
objeto de la misma sólo podrá imputarse por la ANH en los términos del acto
administrativo ejecutoriado en los términos de la Cláusula 42 del presente Contrato.

ai
El sd El futu
Seno Página 71 de 112 es de todc

ponte

36.12. No limitación de responsabilidad y derecho a indemnización plena

36.12.1. La ejecución total o parcial de la póliza de cumplimiento de obligaciones laborales
constituyen una limitación de responsabilidad ni podrán interpretarse en ese sentido,
y deben entenderse sin perjuicio del derecho que asiste a la ANH a reclamar al
Contratista la indemnización completa por todas las pérdidas, daños y perjuicios
ocasionados por causas imputables al Contratista.

36.12.2. Adicionalmente, la ejecución de la póliza de cumplimiento de obligaciones laborales
por parte de la ANH no exonera al Contratista del cumplimiento de todas sus
obligaciones laborales, de seguridad social, y seguridad y salud en el trabajo.

36.13. Costos asociados con la póliza de cumplimiento de obligaciones laborales y
gastos de ejecución

36.13.1. La totalidad de los gastos y costos asociados con la póliza de cumplimiento de
obligaciones laborales, incluyendo los necesarios para su emisión, mantenimiento,
renovación, prórroga y modificaciones, así como comisiones, precios, primas y
honorarios, serán asumidos en su totalidad, sin excepción y exclusivamente por el
Contratista.

36.13.2. El Contratista estará obligado también a asumir, cubrir y pagar, en su totalidad, sin
excepción y exclusivamente, todos y cada uno de los deducibles a que haya lugar.

36.14. Reglas adicionales por ser una póliza
Por tratarse de una póliza de seguros, se aplicarán las reglas previstas en los artículos
2.2.1.2.3.2.1 a 2.2.1.2.3.2.7 del Decreto Único Reglamentario 1082 de 2015 o las
disposiciones que los modifiquen, complementen o sustituyan, en aquello que no esté
expresamente regulado en el presente Contrato.

36.15. Aplicación analógica de las normas de garantías de contratación estatal

En lo no previsto específicamente por este Contrato en materia de garantías, se aplicarán
las normas en materia de garantías en contratación estatal, en especial la Ley 1150 de 2007
y el Decreto Único Reglamentario 1082 de 2015, o las disposiciones que los modifiquen,
complementen o sustituyan.

36.16. Características mínimas de la póliza de cumplimiento de obligaciones laborales
El Contratista deberá obtener y mantener vigente una póliza de seguros que cumpla con las
siguientes características:

36.16.1. Modelos registrados

Los modelos de las pólizas de seguro con sus anexos deben haber sido registradas por la
entidad aseguradora en la Superintendencia Financiera de Colombia, de acuerdo con lo
dispuesto en la Circular Básica Jurídica de dicha entidad (C.E. 029/14).

o
LEAL
EN Página 72 de 112

(
A

21m ANHS
221 ANI
pd

36.16.2. Características del emisor y requisitos

36.16.2.1.Las pólizas deben ser emitidas por compañías de seguros colombianas.

36.16.2.2.Cuando conforme a los términos de las pólizas de seguros la retención de riesgos

de las compañías de seguros colombianas que las emiten sea igual o superior al
10% del riesgo, deberán cumplirse los siguientes requisitos concurrentemente:

36.16.2.2.1. Las compañías de seguros colombianas emisoras deben tener a la fecha de
emisión, una calificación de fortaleza financiera, de una agencia calificadora de
riesgo autorizada por la Superintendencia Financiera de Colombia de
reconocimiento internacional de (i) AAA si es una calificación local, o de (ii)
mínimo BBB- si es una calificación de escala global;

36.16.2.2.2. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deben encontrarse inscritas en
el REACOEX y tener a la fecha de emisión, una calificación de fortaleza
financiera, de una agencia calificadora de riesgo autorizada por la
Superintendencia Financiera de Colombia de reconocimiento internacional, de
(i) AAA si es una calificación local, o de (ii) mínimo BBB- si es una calificación
de escala global, y

36.16.2.2.3. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deberán emitir una confirmación
del respaldo de reaseguro de los términos de las pólizas de seguros emitidas
por las compañías de seguros colombianas emisoras.

36.16.2.3. Cuando conforme a los términos de las pólizas de seguros la retención de riesgos
de las compañías de seguros colombianas que las emiten sea inferior al 10% del
riesgo, deberán cumplirse los siguientes requisitos concurrentemente:
36.16.2.3.1. Las compañías de seguros colombianas emisoras deben tener a la fecha de
emisión, una calificación de fortaleza financiera, de una agencia calificadora de
riesgo autorizada por la Superintendencia Financiera de Colombia de
reconocimiento internacional de (i) AA- si es una calificación local, o de (ii)
mínimo BB- si es una calificación de escala global,
36.16.2.3.2. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deben encontrarse inscritas en
el REACOEX y tener a la fecha de emisión, una calificación de fortaleza
financiera, de una agencia calificadora de riesgo autorizada por la
Superintendencia Financiera de Colombia de reconocimiento internacional, de
(1) AAA si es una calificación local, o de (ii) mínimo BBB- si es una calificación
de escala global, y
36.16.2.3.3. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deberán emitir una confirmación
del respaldo de reaseguro de los términos de las pólizas de seguros emitidas
por las compañías de seguros colombianas emisoras.

LINO
L
o Página 73 de 112

36.16.3. Plazo para el pago

El garante deberá obligarse en el sentido que las sumas adeudadas con base en el
requerimiento de pago por la ANH deberán depositarse en la cuenta que la ANH determine
cuando haga el requerimiento de pago respectivo, en un plazo máximo de un (1) mes
siguiente a la recepción del requerimiento de pago.

36.16.4. Pagos netos

36.16.4.1.El garante deberá obligarse en el sentido que los pagos que haga a la ANH
deberán hacerse en pesos colombianos, libres de toda deducción por impuestos
presentes y futuros, cargos, contribuciones, deducciones, tasas o retenciones,
establecidos por cualquier jurisdicción competente.

36.16.4.2.El garante deberá obligarse en el sentido que si la ley requiere que él o cualquier
entidad financiera deduzca y/o retenga cualquiera de estos rubros con respecto a
cualquier suma que deba ser pagada bajo la póliza de cumplimiento de
obligaciones laborales, la suma a pagar deberá aumentarse tanto como sea
necesario de modo que, luego de hacer todas las deducciones y/o retenciones
necesarias (incluyendo las deducciones y retenciones aplicables a las sumas
adicionales que se deban pagar de conformidad con esta Cláusula), la ANH reciba
en pesos colombianos un monto igual a la suma que hubiera recibido si tales
deducciones y/o retenciones no se hubieran efectuado.

36.16.5. Pago directo
El garante deberá obligarse a pagar directamente a la ANH y a abstenerse de hacerlo por
intermedio de terceros salvo que la ANH lo haya autorizado expresa y previamente.

36.16.6. Información a la ANH

El garante deberá obligarse a informar de manera inmediata a la ANH, sobre cualquier hecho
o circunstancia que pueda afectar la existencia, validez, oponibilidad, cumplimiento o
ejecución de la póliza de cumplimiento de obligaciones laborales.

Cláusula 37. SEGUROS DE RESPONSABILIDAD CIVIL EXTRACONTRACTUAL

37.1. Obligación de constituir y mantener seguro de responsabilidad civil
extracontractual

El Contratista está obligado a obtener y mantener vigente una o más pólizas de seguro de

responsabilidad civil extracontractual en los términos del presente Contrato y el no hacerlo

constituye una causal de incumplimiento grave del mismo.

Página 74 de 112

37.2. Objeto del seguro de responsabilidad civil extracontractual y Periodo de

Cul
IP2Z NM

37.2.2.

37.3. Col
37.3.1.

37.3.1.1.
37.3.1.2.
37.3.1.3.
37.3.1.4.
37.3.1.5.
37.3.1.6.
37.3.1.7.
37.3.1.8.
37.3.1.9.
37.3.

brimiento
La póliza de seguro de responsabilidad civil extracontractual debe tener por objeto
asegurar todas las obligaciones a cargo del Contratista, que tengan como fuente la
causación de daños o perjuicios a terceros, derivados de actuaciones, hechos u
omisiones imputables al Contratista y/o sus empleados y/o dependientes y/o
agentes y/o representantes y/o contratistas y/o subcontratistas, ocurridos entre (A)
la Fecha Efectiva Inicio Periodo de Exploración y (B) tres (3) años después de la
liquidación del Contrato (“Periodo Cubierto Responsabilidad Extracontractual”).
Lo anterior, sin perjuicio de la posibilidad prevista en la Cláusula 37.5 de presentar
seguros de responsabilidad civil extracontractual independientes para cada fase del
Contrato.
bertura del seguro de responsabilidad civil extracontractual
Los seguros de responsabilidad civil extracontractual cubrirán, mediante una o más
pólizas de seguros, al menos lo siguiente:

Predios Labores y operaciones

Daño emergente

Lucro cesante

Daño moral y perjuicios extrapatrimoniales

Automotores propios y no propios

Amparo de contratistas y subcontratistas

Responsabilidad civil cruzada

Responsabilidad civil patronal

Responsabilidad civil por polución y contaminación súbita, accidental e imprevista

10.Gastos médicos sin demostración previa de responsabilidad

37.3.1.11.Bienes bajo cuidado, tenencia y control
37.3.1.12.Operaciones de cargue y descargue
37.3.1.13.Vigilantes

37.3.1.14.Gastos de defensa

37.3.1.15.Costas del proceso y cauciones judiciales
37.3.1.16.Responsabilidad civil por uso de explosivos

37.4. Fecha en que deben emitirse o expedirse el seguro de responsabilidad civil
extracontractual, su revisión y aprobación por la ANH

37.41.

El seguro de responsabilidad civil extracontractual deberá expedirse, emitirse,
renovarse y entregarse formalmente a la ANH para su aprobación, con una
antelación no inferior a un (1) mes antes de la fecha en que deba iniciar su vigencia
conforme a la Cláusula 37.6 del presente Contrato. Si el Contratista hace uso de la
opción que consagra la Cláusula 37.6.2, el seguro de responsabilidad civil
extracontractual vigente durante la Fase 1 del Período de Exploración, debe
entregarse a la ANH dentro de los ocho (8) Días Hábiles siguientes a la declaración
de Fecha Efectiva.

Página 75 de 112

37.4.2. Para efectos de aprobar o improbar el seguro de responsabilidad civil
extracontractual, la ANH deberá:

37.4.2.1. Constatar su autenticidad con quien la emite o expide;

37.4.2.2. Verificar que la misma cumpla con todos los requisitos exigidos en el presente

Contrato.

37.4.3. En caso que la póliza de seguro de responsabilidad civil extracontractual no
satisfaga integralmente cualquier requisito, la ANH solicitará al Contratista las
enmiendas, ajustes o correcciones pertinentes, con la determinación de un plazo de
ocho (8) Días hábiles para adoptarlos, de manera que no se presenten lapsos sin
cobertura. La ANH rechazará las pólizas de seguro presentadas por el Contratista,
cuando no reúnan la totalidad de los requisitos legales o contractuales. La no
obtención, renovación o ampliación por parte del Contratista de los seguros de
responsabilidad civil extracontractual en los términos exigidos, constituye una
causal de incumplimiento grave del Contrato y dará derecho a la ANH para ejecutar
la garantía de cumplimiento vigente.

37.5. Seguros de responsabilidad civil extracontractual frente a modificaciones del
Contrato.

Si por cualquier causa se introducen ajustes o modificaciones al presente Contrato, el

Contratista está obligado, si fuere necesario, a (i) obtener la modificación de los seguros de

responsabilidad civil extracontractual, (ii) obtener constancia escrita emitida por las

aseguradoras en la que conste expresamente que conocen la modificación contractual y la
eventual variación del estado del riesgo, si ese fuere el caso, y (iii) a surtir el trámite de
aprobación frente a la ANH a que se refiere la Cláusula 37.4 del presente Contrato.

37.6. Vigencia del seguro de responsabilidad civil extracontractual

37.6.1. El seguro de responsabilidad civil extracontractual y las demás obligaciones de las
aseguradoras deberán estar vigentes y producir plenos efectos, de manera
ininterrumpida, durante todo el Periodo Cubierto Responsabilidad Extracontractual.

37.6.2. El Contratista podrá presentar seguros de responsabilidad civil extracontractual
independientes para cada fase del Contrato, los cuales deberán estar vigentes y
producir plenos efectos, de manera ininterrumpida, mínimo durante la fase
respectiva del Contrato.

37.6.3. Antes de la terminación de la vigencia y aplicando al efecto el procedimiento previsto
en la Cláusula 37.4 del presente Contrato, el Contratista está obligado a obtener
nuevos seguros de responsabilidad civil extracontractual en los términos del
presente Contrato, garantizando que siempre haya seguros de responsabilidad civil
extracontractual vigentes que produzcan plenos efectos, de manera ininterrumpida,
durante todo el Periodo Cubierto Responsabilidad Extracontractual.

Página 76 de 112

37.6.4. En todo evento de extensión o prórroga del plazo de ejecución de la fase o periodo
cubiertos, o por razón de restituciones de tiempos durante alguna fase o periodo, el
Contratista deberá ampliar el término de vigencia de los seguros de responsabilidad
civil extracontractual, para que los mismos estén vigentes y produzcan plenos
efectos, de manera ininterrumpida, durante todo el plazo de la fase o periodo
respectivos, incluyendo las extensiones o prórrogas.

37.6.5. Los seguros de responsabilidad civil extracontractual deberán otorgarse bajo la
modalidad de ocurrencia pura por lo que el daño que sufra la víctima debe ocurrir
durante la vigencia de la póliza, aunque la reclamación sea posterior, siempre que
no haya ocurrido la prescripción. En consecuencia, los seguros de responsabilidad
civil extracontractual no podrán establecer términos para presentar la reclamación,
inferiores a los términos de prescripción previstos en la ley para la acción de
responsabilidad correspondiente.

37.6.6. La aseguradora deberá obligarse en el sentido de informar al asegurado y a la ANH
su intención de no renovar el seguro con una antelación no menor a sesenta (60)
Días Hábiles.

37.7. Valor:
Para cada Póliza de Seguro con vigencia anual, Quince Millones de Dólares
Estadounidenses (USD 15.000.000).

El Contratista debe restablecer o reponer el valor de esta garantía, siempre que éste se haya
visto reducido como consecuencia de la ocurrencia de cualquier siniestro, dentro de los
treinta (30) Días Hábiles siguientes a tal afectación.

37.8. Moneda de denominación y pago de los seguros de responsabilidad civil
extracontractual

El seguro de responsabilidad civil extracontractual deberá estar denominado en dólares de

los Estados Unidos de América y será pagadero en pesos colombianos con base en la tasa

representativa del mercado vigente para la fecha de pago, según sea certificada por la

Superintendencia Financiera o por quien haga sus veces.

37.9. Beneficiario del seguro de responsabilidad civil extracontractual

Deberá designarse como asegurado al Contratista y como asegurado adicional a la ANH,
por los hechos realizados por el(los) Contratista(s) por los cuales resulte solidariamente
responsable. Adicionalmente, deberán designarse como beneficiarios de los seguros de
responsabilidad civil extracontractual a terceros, incluido la ANH en su calidad de tercero.

37.10. Causales de ejecución del seguro de responsabilidad civil extracontractual

La ANH tendrá derecho a presentar reclamación con base en el seguro de responsabilidad
civil extracontractual, cuando (i) cualquier persona que sufra un daño y que tenga derecho a
reclamar perjuicios con base en los términos del seguro presente una reclamación contra la
ANH por responsabilidad civil extracontractual, o (ii) cuando la ANH sufra un daño y tenga

Página 77 de 112

derecho a reclamar perjuicios con base en los términos de los seguros de responsabilidad
civil extracontractual.

37.11. Procedimiento de reclamación del seguro de responsabilidad civil

extracontractual

37.11.1. Ante la ocurrencia de cualquiera de las Causales de reclamación, la ANH procederá
a presentar reclamación con base en los seguros de responsabilidad civil
extracontractual, dando plena aplicación al principio de debido proceso.

37.11.2. El Contrato y las pólizas de los seguros de responsabilidad civil extracontractual,
constituyen título ejecutivo y prestarán mérito ejecutivo para su cobro coactivo y
mediante proceso ejecutivo, y por si sólo constituye prueba de la ocurrencia del
siniestro amparado por los seguros y título suficiente para su ejecución frente al
asegurador.

37.12. Reclamación por falta de renovación oportuna

37.12.1.Las Partes reconocen que la no renovación y entrega de los seguros de
responsabilidad civil extracontractual dentro del término establecido en la Cláusula
37.4 anterior del presente Contrato, constituye un incumplimiento grave del Contrato
por parte del Contratista que facultará a la ANH para presentar reclamación con
base en la garantía de cumplimiento vigente, si el incumplimiento no ha sido
subsanado faltando tres (3) Días Hábiles para la fecha en que termine vigencia de
los seguros vigentes respectivos.

37.12.2. Cuando se presente reclamación en los términos de la Cláusula 37.12.1 anterior, el
valor objeto de la misma sólo podrá imputarse por la ANH en los términos del acto
administrativo ejecutoriado en los términos de la Cláusula 43 del presente Contrato.

37.13. No limitación de responsabilidad y derecho a indemnización plena

37.13.1. La reclamación total o parcial del seguro de responsabilidad civil extracontractual
no constituye una limitación de responsabilidad ni podrá interpretarse en ese
sentido, y deben entenderse sin perjuicio del derecho que asiste a la ANH a reclamar
la indemnización completa por todas las pérdidas, daños y perjuicios ocasionados
por causas imputables al Contratista.

37.13.2. Adicionalmente, la reclamación de los seguros de responsabilidad civil
extracontractual por parte de la ANH no exonera al Contratista del cumplimiento de
todas sus obligaciones.

37.14. Costos asociados con los seguros de responsabilidad civil extracontractual y
gastos de reclamación
37.14.1. La totalidad de los gastos y costos asociados con los seguros de responsabilidad
civil extracontractual, incluyendo los necesarios para su emisión, mantenimiento,
renovación, prórroga y modificaciones, así como sus comisiones, precios, primas y
honorarios, serán asumidos en su totalidad, sin excepción y exclusivamente por el
Contratista.

Página 78 de 112

COLOMBIA

37.14.2. El Contratista estará obligado también a asumir, cubrir y pagar, en su totalidad, sin
excepción y exclusivamente, todos y cada uno de los deducibles a que haya lugar.

37.14.3. El Contratista también está obligado a asumir la totalidad de los gastos en que deba
incurrir la ANH para la reclamación de los seguros de responsabilidad civil
extracontractual

37.15. Reglas adicionales especiales por ser una póliza de seguros

Por ser una póliza de seguros, se aplicarán las reglas previstas en los artículos 2.2.1.2.3.2.1
a 2.2.1.2.3.2.7 del Decreto Único Reglamentario 1082 de 2015 o las disposiciones que los
modifiquen, complementen o sustituyan, en aquello que no esté expresamente regulado en
el presente Contrato.

37.16. Aplicación analógica de las normas de garantías de contratación estatal

En lo no previsto específicamente por este Contrato en materia de seguros de
responsabilidad civil extracontractual, se aplicarán las normas en materia de garantías en
contratación estatal, en especial el Código de Comercio, la Ley 1150 de 2007 y el Decreto
Único Reglamentario 1082 de 2015, o las disposiciones que los modifiquen, complementen
o sustituyan.

37.17. Reglas especiales de los seguros de responsabilidad civil extracontractual

37.17.1. Modelos registrados

Los modelos de las pólizas de seguro con sus anexos deben haber sido registradas por la
entidad aseguradora en la Superintendencia Financiera de Colombia, de acuerdo con lo
dispuesto en la Circular Básica Jurídica de dicha entidad (C.E. 029/14).

37.17.2. Características del emisor y requisitos
37.17.2.1.Las pólizas deben ser emitidas por compañías de seguros colombianas.
37.17.2.2.Cuando conforme a los términos de las pólizas de seguros la retención de riesgos
de las compañías de seguros colombianas que las emiten sea igual o superior al
10 % del riesgo, deberán cumplirse los siguientes requisitos concurrentemente:
37.17.2.2.1. Las compañías de seguros colombianas emisoras deben tener a la fecha de
emisión, una calificación de fortaleza financiera, de una agencia calificadora de
riesgo autorizada por la Superintendencia Financiera de Colombia de
reconocimiento internacional de (i) AAA si es una calificación local, o de (ii)
mínimo BBB- si es una calificación de escala global;
37.17.2.2.2. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deben encontrarse inscritas en
el REACOEX y tener a la fecha de emisión, una calificación de fortaleza
financiera, de una agencia calificadora de riesgo autorizada por la
Superintendencia Financiera de Colombia de reconocimiento internacional, de
(i) AAA si es una calificación local, o de (ii) mínimo BBB- si es una calificación
de escala global, y

Página 79 de 112

A e

37.17.2.2.3. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deberán emitir una confirmación
del respaldo de reaseguro de los términos de las pólizas de seguros emitidas
por las compañías de seguros colombianas emisoras.

37.17.2.3.Cuando conforme a los términos de las pólizas de seguros la retención de riesgos
de las compañías de seguros colombianas que las emiten sea inferior al 10% del
riesgo, deberán cumplirse los siguientes requisitos concurrentemente:
37.17.2.3.1. Las compañías de seguros colombianas emisoras deben tener a la fecha de
emisión, una calificación de fortaleza financiera, de una agencia calificadora de
riesgo autorizada por la Superintendencia Financiera de Colombia de
reconocimiento internacional de (i) AA- si es una calificación local, o de (ii)
mínimo BB- si es una calificación de escala global,
37.17.2.3.2. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deben encontrarse inscritas en
el REACOEX y tener a la fecha de emisión, una calificación de fortaleza
financiera, de una agencia calificadora de riesgo autorizada por la
Superintendencia Financiera de Colombia de reconocimiento internacional, de
(i) AAA si es una calificación local, o de (ii) mínimo BBB- si es una calificación
de escala global, y
37.17.2.3.3. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deberán emitir una confirmación
del respaldo de reaseguro de los términos de las pólizas de seguros emitidas
por las compañías de seguros colombianas emisoras.

37.17.3. Plazo para el pago

El asegurador deberá obligarse en el sentido que las sumas adeudadas con base en la
reclamación de la ANH deberán depositarse en la cuenta que la ANH determine cuando haga
el requerimiento de pago respectivo, en un plazo máximo de un (1) mes siguiente a la
recepción del requerimiento de pago.

37.17.4. Pagos netos

37.17.4.1.El asegurador deberá obligarse en el sentido que los pagos que haga a la ANH
deberán hacerse en pesos colombianos, libres de toda deducción por impuestos
presentes y futuros, cargos, contribuciones, deducciones, tasas o retenciones,
establecidos por cualquier jurisdicción competente.

ao
ud
luEnO Página 80 de 112

37.17.4.2.El asegurador deberá obligarse en el sentido que si la ley requiere que él o
cualquier entidad financiera deduzca y/o retenga cualquiera de estos rubros con
respecto a cualquier suma que deba ser pagada bajo los seguros de
responsabilidad civil extracontractual o de los seguros especiales por
contaminación (RC ambiental), la suma a pagar deberá aumentarse tanto como
sea necesario de modo que, luego de hacer todas las deducciones y/o retenciones
necesarias (incluyendo las deducciones y retenciones aplicables a las sumas
adicionales que se deban pagar de conformidad con esta Cláusula), la ANH reciba
en pesos colombianos un monto igual a la suma que hubiera recibido si tales
deducciones y/o retenciones no se hubieran efectuado.

37.17.5. Pago directo
El asegurador deberá obligarse a pagar directamente a la ANH y a abstenerse de hacerlo
por intermedio de terceros salvo que la ANH lo haya autorizado expresa y previamente.

37.17.6. Obligaciones cambiarias

El asegurador deberá obligarse a cumplir la totalidad de las obligaciones y realizar la totalidad
de los trámites aplicables y pertinentes conforme a las normas de cambios internacionales
previstas en las normas colombianas y/o de la jurisdicción de emisión y/o de cualquier otra
jurisdicción que establezca alguna exigencia en materia cambiaria.

37.17.7. Información a la ANH

El asegurador deberá obligarse a informar de manera inmediata a la ANH, sobre cualquier
hecho o circunstancia que pueda afectar la existencia, validez, oponibilidad, cumplimiento o
reclamación del seguro de responsabilidad civil extracontractual, daños ambientales y
polución.

Cláusula 38 OTROS SEGUROS

38.1. Para la administración de sus propios riesgos, es deber del Contratista tomar todos
los seguros requeridos por el ordenamiento superior, las Buenas Prácticas de la
Industria del Petróleo y sus parámetros de responsabilidad social empresarial.

38.2. Le corresponde igualmente exigir a cada subcontratista obtener y mantener vigentes
garantías y seguros que afiancen el cumplimiento de las obligaciones y
responsabilidades materia de cada subcontrato.

38.3. Todos los costos y gastos inherentes a la contratación y mantenimiento de garantías
y seguros corren por cuenta y son de responsabilidad exclusiva del Contratista.

o
z Página 81 de 112
E
Aeon ANS

ia

CAPÍTULO XI. DEVOLUCIÓN DE ÁREAS

Cláusula 39 FORZOSA U OBLIGATORIA:

39.1. Regla General: En principio, el Contratista no está sometido a la obligación realizar
devoluciones parciales de Áreas, sino exclusivamente al finalizar Período de
Exploración.

39.2. Excepciones: No obstante, deben devolverse a la ANH las Áreas Asignadas en
Exploración, en Evaluación y/o en Producción, en todos los casos previstos en este
Contrato como causales para el efecto, en concordancia con el artículo 6 del Acuerdo
2 de 2017, así:

39.2.1. Por renuncia debidamente aceptada.

39.2.2. Por vencimiento del término total del Período de Exploración o del Programa
Exploratorio Posterior, sin que se hayan realizado Descubrimientos.

39.2.3. Por vencimiento del Período de Producción.

39.2.4. En el evento pactado en el numeral 12.3, Descubrimiento No Comercial, de la
Cláusula 12, sobre Declaración de Comercialidad.

39.2.5. Por no desarrollar las actividades establecidas en los correspondientes Programas
de Trabajo, sin justificación, por el término previsto en este Contrato, y,

39.2.6. En general, por cualquier otra causal pactada contractualmente, que imponga
devoluciones parciales o totales de Áreas

39.3. Devoluciones voluntarias:

En cualquier oportunidad durante la ejecución contractual el Contratista puede realizar
devoluciones parciales del Área Asignada, siempre que no se afecte el cumplimiento de las
obligaciones, compromisos y prestaciones a su cargo.

39.4. Delineación de las áreas devueltas:

Las devoluciones deben comprender el mayor número viable de bloques rectangulares
contiguos, limitados por líneas en dirección norte-sur y este-oeste, siguiendo, en lo posible,
una rejilla similar a la formada por las planchas cartográficas del Instituto Geográfico Agustín
Codazzi, con una resolución no inferior a dos grados y medio (2,5%) en coordenadas referidas
al datum MAGNA-SIRGAS, origen Bogotá.

39.5. Restauración de áreas devueltas:

Es deber del Contratista realizar todas las actividades requeridas para prevenir, mitigar,
corregir o compensar los impactos y efectos ambientales negativos que se causen por el
desarrollo de las Operaciones de Exploración, Evaluación, Desarrollo y Producción, así como
cumplir oportuna, eficaz y eficientemente las obligaciones inherentes al Abandono.

LEGAL
Seo Página 82 de 112

570
LEGAL
SuEno

39.6. Formalización de las devoluciones:

Toda devolución de Áreas debe formalizarse mediante acta suscrita por representantes
autorizados de las Partes. Las Áreas devueltas a la Entidad adquieren nuevamente la
condición de Áreas Disponibles, salvo que requieran nueva delimitación, caso en el cual
deben incorporarse en el Mapa de Áreas, una vez demarcadas y clasificadas por la ANH.

CAPÍTULO XII. VIGILANCIA DE LA EJECUCIÓN CONTRACTUAL

Cláusula 40 SEGUIMIENTO, INSPECCIÓN Y CONTROL

40.1. Premisa General:

La ANH tiene a su cargo la dirección de la gestión contractual y le corresponde ejercer
seguimiento permanente, inspección, control y vigilancia en torno de la ejecución oportuna,
eficaz y eficiente del presente Contrato, y sobre el cumplimiento de obligaciones,
prestaciones y compromisos, bien directamente, mediante las unidades y dependencias
competentes, de acuerdo con su estructura orgánica y funcional; como mediante un
supervisor, o por intermedio de agentes o representantes suyos, en el evento de contratarse
interventoría de las materias técnicas, administrativas, económico financieras y/o
ambientales y sociales. Por su parte, el Contratista asume los deberes correlativos.

40.2. Visitas al Área Asignada y Atribuciones:

40.2.1. En cualquier tiempo durante la vigencia del presente Contrato y mediante el empleo
de los procedimientos apropiados, bien directamente o por intermedio de terceros,
sean autoridades o contratistas, la ANH se reserva y está investida amplias
atribuciones y facultades para realizar visitas al Área Asignada, con el fin de
inspeccionar, hacer seguimiento, verificar y controlar todas y cada una de las
actividades y Operaciones inherentes a la ejecución contractual, en particular, las
relativas a Exploración, Evaluación, Desarrollo y Producción, a la protección del
medio ambiente y de los recursos naturales renovables, a las relaciones con las
comunidades, así como a mediciones, entregas, y liquidación y pago de Regalías y
Derechos Económicos.

40.2.2.Estas atribuciones pueden ser ejercidas directamente sobre la empresa e
instalaciones del Contratista como respecto de las de sus subcontratistas,
exclusivamente relacionadas con la ejecución de prestaciones y el cumplimiento de
compromisos y obligaciones surgidos del presente Contrato, a fin de adquirir certeza
sobre su oportuno, eficaz y eficiente desarrollo y satisfacción.

40.3. Formulación de Observaciones y Solicitud de Informes y Soportes:

40.3.1. Cuando cualquier representante, agente o delegado de la Entidad detecte fallas,
incumplimientos o irregularidades, debidas a acción u omisión imputable a la
responsabilidad y diligencia del Contratista, tiene facultad para formular
observaciones y solicitar informes y documentos de soporte, que deben ser atendidos

turo

Página 83 de 112

200 ANH=

Ma roer HOC NACONA E MOROCAONOS

por escrito, dentro del plazo o plazos dispuestos para el efecto y sin perjuicio del
procedimiento pactado en la Cláusula 42.

40.3.2. Además de los pactados contractualmente, la ANH puede requerir al Contratista la
entrega de informes o reportes especiales, relacionados con la ejecución de las
obligaciones de carácter legal, técnico, económico, ambiental, social y administrativo,
que se deriven del ordenamiento superior, los reglamentos técnicos y el presente
negocio jurídico, para asegurar la correcta ejecución de prestaciones, compromisos
y obligaciones inherentes a las actividades de Exploración, Evaluación, Desarrollo y
Producción.

40.4. Contratos con Terceros:

Como se estipula en esta Cláusula, sin perjuicio del cumplimiento de sus funciones, la ANH
está facultada para contratar con terceros, total o parcialmente, las actividades de
seguimiento, inspección, evaluación, vigilancia, control y fiscalización de las Operaciones y
de las labores en el Área Asignada, a fin de asegurarse del cumplimiento oportuno, eficaz y
eficiente de obligaciones, compromisos y prestaciones, en los términos del ordenamiento
superior, las estipulaciones contractuales y las Buenas Prácticas de la Industria del Petróleo.

40.5. Entendimiento:

La falta de ejercicio de cualquiera de las actividades reseñadas, o la ausencia de
observaciones o requerimientos, no exime al Contratista de tal cumplimiento, ni comporta o
implica aprobación respecto de ninguna de sus obligaciones, ni acerca de los resultados de
la ejecución contractual, al tiempo que tampoco modifica ni reduce las atribuciones de la
Entidad ni los deberes de aquel

CAPÍTULO XIII. MECANISMOS PARA GARANTIZAR EL CUMPLIMIENTO
CONTRACTUAL

Cláusula 41 DERECHO DE LA ANH PARA DECLARAR EL INCUMPLIMIENTO DEL
CONTRATO.

La ANH estará facultada para declarar el incumplimiento del Contrato por parte del
Contratista y de las obligaciones que le corresponden en virtud del mismo, en cualquiera de
los siguientes eventos:

41.1 Incumplimiento total o parcial por parte del Contratista del Contrato o de las
obligaciones que le corresponden conforme al mismo;

41.2 Cumplimiento tardío o defectuoso por parte del Contratista del Contrato o de las
obligaciones que le corresponden conforme al mismo;

41.3 Incumplimiento total o parcial, o cumplimiento tardío o defectuoso, de las obligaciones
laborales, de seguridad social, y seguridad y salud en el trabajo del Contratista,
derivadas de la contratación del personal utilizado (empleados, contratistas,
subcontratistas, o subcontratistas de los subcontratistas), para la ejecución del objeto

SST,
El futuro
id) Página 84 de 112
SS
del Contrato y/o el cumplimiento de las obligaciones contraídas por el Contratista en
virtud del presente Contrato.

Cláusula 42 PROCEDIMIENTO PARA DECLARAR EL INCUMPLIMIENTO.

42.1

42.1.1

42.1.2

La ANH deberá surtir el siguiente procedimiento para declarar el
incumplimiento del Contratista de las obligaciones que le corresponden
conforme al presente Contrato:

Evidenciado un posible incumplimiento de las obligaciones a cargo del Contratista, la
ANH notificará por cualquier medio al Contratista de ese hecho. El Contratista
contará con un plazo de veinte (20) Días Hábiles para sanear el incumplimiento que
se le ha notificado, contado desde la fecha en que ha recibido la notificación
respectiva, salvo que la ANH, con base en la información, pruebas y documentos que
aporte en ese plazo el Contratista, considere que existen justificaciones razonables
para otorgar un plazo superior para remediar el eventual incumplimiento o adoptar
otras medidas orientadas a reconsiderar la decisión de dar inicio al proceso
administrativo, decisión que dependerá exclusivamente de la ANH, con base en
concepto previo de la vicepresidencia que haya solicitado la apertura del proceso, en
coordinación con la Vicepresidencia de Contratos de Hidrocarburos o quien haga sus
veces dentro de la ANH.

Cumplido el periodo a que se refiere la Cláusula 42.1, sin que el Contratista remedie
el incumplimiento, la ANH lo citará a audiencia para debatir lo ocurrido. En la citación
(i) Se hará mención expresa y detallada de los hechos que soportan y dieron lugar a
iniciar la actuación, (ii) Se acompañará el informe de interventoría o de supervisión
en el que se sustente la actuación, (ii) Se enunciarán las normas y/o cláusulas
posiblemente vulneradas, (iv) Se enunciarán las consecuencias que podrían
derivarse para el Contratista en desarrollo de la actuación, (v) Se establecerá el lugar,
fecha y hora para la realización de la audiencia. Así mismo serán citados aquellos
garantes que, conforme a los términos del presente Contrato y a los términos de las
garantías respectivas, puedan estar obligados a responder por el incumplimiento del
Contratista o el pago de las multas y cláusula penal pecuniaria a que haya lugar.

42.1.3 Desarrollo de la Audiencia.
42.1.3.1 El representante de la ANH o su delegado (i) Presentará las circunstancias de

hecho que motivan la actuación, (ii) Enunciará las normas o cláusulas
posiblemente violadas, (iii) Enunciará las consecuencias que podrían derivarse
para el Contratista en desarrollo de la actuación y (iv) Relacionará y exhibirá los
medios de prueba de que dispone, en relación con los hechos que motivaron la
actuación.

42.13.2 A continuación, se concederá el uso de la palabra al representante legal del

Contratista o a quien lo represente, y a los garantes, para que presenten sus
descargos, en desarrollo de lo cual podrán rendir las explicaciones del caso,
aportar pruebas y controvertir las presentadas por la ANH. Para lo anterior la

Página 85 de 112

ANH otorgará al Contratista un tiempo razonable, que fijará teniendo en cuenta la
naturaleza y complejidad de los hechos en que se funda la actuación.

42.1.3.3 En cualquier momento del desarrollo de la audiencia, el representante de la ANH,
o su delegado, podrá suspenderla cuando de oficio o a petición de parte, ello
resulte en su criterio necesario para allegar o practicar pruebas que estime
conducentes y pertinentes, o cuando por cualquier otra razón debidamente
sustentada, ello resulte necesario para el correcto desarrollo de la actuación
administrativa. En todo caso, al adoptar la decisión, se señalará fecha y hora
para reanudar la audiencia.

42.1.3.4 En caso que hubiere lugar a la práctica de pruebas, deberá tener lugar dentro del
término de treinta (30) Días Hábiles siguientes a la fecha de la audiencia en que
sean decretadas, sin perjuicio de que pueda extenderse hasta por quince (15)
Días Hábiles más, en función de la naturaleza, complejidad y lugar de origen o
práctica de alguna o algunas de ellas. De las mismas debe darse traslado a las
partes y a los garantes citados para su contradicción, cuando aplique, con plazo
de diez (10) Días Hábiles, para que estos puedan presentar sus alegaciones en
torno a aquellas. Vencido el término probatorio debe reanudarse la audiencia, a
más tardar dentro de los diez (10) Días Hábiles siguientes.

42.1.3.5 Si el Contratista y/o los garantes citados no concurren a la audiencia o a sus
reanudaciones, y no demuestran causa legal o contractual que justifique su
inasistencia, o no formulan oposición, se entiende que aceptan los hechos que
dieron lugar a la actuación y las determinaciones adoptadas en desarrollo de ésta.

42.1.3.6 La ANH podrá dar por terminado el procedimiento en cualquier momento, si por
algún medio tiene conocimiento del saneamiento del posible incumplimiento.

42.1.3.7  Agotados los trámites anteriores, con fundamento en todos los elementos que
integren el expediente, mediante acto administrativo debidamente motivado en el
que se consigne lo ocurrido en desarrollo de la audiencia, y se señalen con
precisión y claridad las circunstancias de hecho y derecho (legales y
contractuales) en que fundamenta la decisión, la ANH procederá a decidir sobre
el incumplimiento o archivo definitivo del procedimiento (y en su caso cuando
aplique, sobre cuantificación de los perjuicios, la imposición o no de las multas, la
ejecución de la cláusula penal pecuniaria pactada en el Contrato, ejercicio de
potestades excepcionales, declaración de terminación unilateral por
incumplimiento, devolución de Pozos, Campos y/o áreas en Evaluación o en
Producción, ejecución de las garantías pactadas en el Contrato, etc.). El acto
administrativo deberá ser notificado de acuerdo con lo dispuesto en los artículos
66 a 71 del Código de Procedimiento Administrativo y de lo Contencioso
Administrativo -CPACA, y contra el mismo solamente procede el Recurso de
Reposición con arreglo a previsto en los artículos 74 a 82 del citado Código.

42.1.3.8 Surtido el procedimiento descrito, si la ANH declarará la ocurrencia del
incumplimiento, ordenará al Contratista y a los garantes los pagos a que haya
lugar.

EN
LEG?"
SE? Página 86 de 112

42.13.9 Una vez ejecutoriado el Acto Administrativo que contenga la decisión
sancionatoria, junto con el Contrato y los documentos en que constan las
garantías, constituye título ejecutivo y prestará mérito ejecutivo para su cobro
coactivo, y mediante proceso ejecutivo, tanto respecto del Contratista como de
los garantes, y por si sólo constituye prueba de la ocurrencia del incumplimiento
y, según aplique, del valor de las multas, cláusula penal pecuniaria y garantías,
así como ocurrencia de los siniestros amparados, etc.; así mismo se tendrá como
título suficiente para su ejecución en los términos del acto administrativo
correspondiente. Igualmente, cuando haya lugar a ello, ordenará la cancelación
de la inscripción en el registro de interesados.

Cláusula 43. PROCEDIMIENTO APLICABLE A OTRAS ACTUACIONES DE LA ANH.

43.1 El procedimiento previsto en la Cláusula 42 del presente Contrato referente a la
declaratoria de incumplimiento, en lo que resulte aplicable y con los ajustes que se
requieran, será igualmente utilizado en las siguientes actuaciones:

43.1.1 Imposición y ejecución de multas pactadas en el Contrato;

43.1.2 Ejecución de la cláusula penal pecuniaria pactada en el Contrato;

43.1.3 Ejercicio de potestades excepcionales;

43.1.4 Declaración de terminación por incumplimiento;

43.1.5 Exigir la devolución de Pozos, Campos y/o áreas en Evaluación o en Producción;

43.1.6 Ejecución de las garantías pactadas en el Contrato.

43.2 La declaratoria de incumplimiento no limita de ninguna manera los derechos y
potestades de la ANH para imponer y cobrar multas, ejecutar total o parcialmente las
garantías para su pago, hacer efectiva la cláusula penal pecuniaria pactada, terminar
el Contrato por incumplimiento del Contratista, terminarlo unilateralmente o declarar
su caducidad en ejercicio de potestades excepcionales en los términos del presente
Contrato, y hacer efectivas las garantías.

Cláusula 44 MULTAS.

44.1 Derecho de la ANH para imponer multas

La ANH queda facultada para imponer multas sucesivas al Contratista, en los términos del
presente Contrato, en cualquiera de los siguientes eventos:

44.1.1 Incumplimiento parcial del Contrato por parte del Contratista;
44.1.2 Cumplimiento tardío o defectuoso del Contrato por parte del Contratista;

44.1.3 Incumplimiento total o parcial, o cumplimiento tardío o defectuoso, de las obligaciones
laborales, de seguridad social, y seguridad y salud en el trabajo del Contratista,
derivadas de la contratación del personal utilizado (empleados, contratistas,

STO

L L
No Página 87 de 112

subcontratistas, o subcontratistas de los subcontratistas), para la ejecución del objeto
del Contrato y/o el cumplimiento de las obligaciones contraídas por el Contratista en
virtud del presente Contrato.

44.2 Función y naturaleza.

La multa pactada en el presente Contrato tiene por objeto conminar al Contratista al
cumplimiento de sus obligaciones, mediante la imposición de una sanción de tipo pecuniario,
que no tiene función indemnizatoria. .

44.3 Multas diarias por evento.

Ante la ocurrencia de cualquiera de los eventos de incumplimiento a que se refiere la 44.1
anterior del presente Contrato, la ANH podrá imponer multas diarias sucesivas, respecto de
cada uno de los eventos de incumplimiento, con base en los valores previstos en la 44.4 del
presente Contrato.

44.4 Valor diario de multa por evento y valor máximo acumulado por evento.

El valor diario de las multas, por evento de incumplimiento, ocurrido durante la vigencia del
presente Contrato ascenderá al uno por ciento (1%) del monto equivalente de la actividad en
mora, por cada Día Calendario de retraso, y hasta un máximo equivalente al treinta por ciento
(30%) de dicho monto, cuando se trate de obligaciones susceptibles de valorar en cuantía
determinada. Respecto de compromisos de valor indeterminado, será de cinco mil dólares
de los Estados Unidos de América (US$ 5.000) por cada día Calendario de mora o retraso,
hasta completar cien mil dólares de los Estados Unidos de América (US $100.000).

44.5 Límite temporal para la imposición de multas.

El acto administrativo mediante el cual se impongan multas sólo podrá proferirse si aún están
pendientes de ejecución obligaciones a cargo del Contratista en virtud del presente Contrato
y no procederá cuando haya habido un incumplimiento total y definitivo del Contrato. En esa
medida, el Contratista podrá remediar su incumplimiento en cualquier tiempo, antes de que
se profiera el Acto Administrativo mediante el cual se imponga la multa.

Las multas impuestas sólo podrán hacerse efectivas, una vez se encuentre en firme el Acto
Administrativo que las imponga.

44.6 Procedimiento de imposición de multas.

La ANH deberá surtir el procedimiento previsto en la Cláusula 42 del presente Contrato, para
la imposición, ejecución y cobro de las multas pactadas en el mismo.

S
LEfÍAL
OyEno Página 88 de 112 todo

o
LEYAL
SÁLLO

44.7 Ejecución de la garantía para el pago de las multas impuestas.

Las multas que imponga la ANH conforme al procedimiento a que se refiere la Cláusula 42
del presente Contrato, se harán efectivas directamente por la ANH, pudiendo acudir para el
efecto entre otros a la ejecución y cobro de las garantías presentadas por el Contratista.

44.8 Información de multas.

La ANH deberá enviar mensualmente a la Cámara de Comercio de su domicilio, copia de los
actos administrativos en firme, por medio de los cuales haya impuesto multas y sanciones.

44.9 No limitación de responsabilidad y derecho a indemnización plena.

44.9.1 Ni la imposición y cobro de multas, ni la ejecución total o parcial de las garantías para
su pago, constituyen una limitación de responsabilidad, ni podrán interpretarse en
ese sentido, y deben entenderse sin perjuicio del derecho que asiste a la ANH de
reclamar la indemnización completa por todas las pérdidas, daños y perjuicios
ocasionados por causas imputables al Contratista.

44.9.2 Adicionalmente, ni la imposición y cobro de multas, ni la ejecución total o parcial de
las garantías para su pago por parte de la ANH, exonera al Contratista del
cumplimiento de todas las obligaciones adquiridas con la suscripción de este
Contrato.

44.10 No limitación del ejercicio de otros derechos o potestades.

Ni la imposición y cobro de multas, ni la ejecución total o parcial de las garantías para su
pago, limitan los derechos y potestades de la ANH para hacer efectivas la cláusula penal
pecuniaria pactada, terminar el Contrato por incumplimiento del Contratista, terminarlo
unilateralmente o declarar su caducidad en ejercicio de Potestades Excepcionales en los
términos descritos en las Cláusula 51 del presente Contrato, y hacer efectivas las garantías.

Cláusula 45 CLÁUSULA PENAL PECUNIARIA.

45.1 Derecho de la ANH para cobrar la cláusula penal pecuniaria.

En caso de declaratoria de terminación por incumplimiento del Contratista, terminación
unilateral por causas imputables al Contratista y Caducidad, la ANH estará facultada para
cobrar al Contratista la cláusula penal pecuniaria, siempre que el mencionado incumplimiento
haya sido declarado conforme al procedimiento previsto en la Cláusula 42 del presente
Contrato.

Página 89 de 112

Ns Y
LE
Mo

45.2 Función y naturaleza de la cláusula penal pecuniaria

45.2.1 La cláusula penal pecuniaria prevista en este Capítulo se tiene como una estimación
anticipada de los perjuicios por lucro cesante sufridos por la ANH, como
consecuencia del incumplimiento por parte del Contratista de las obligaciones que le
corresponden en virtud del presente Contrato.

45.2.2 La cláusula penal pecuniaria libera a la ANH de la carga de probar los perjuicios, su
naturaleza y cuantía, respecto del lucro cesante causado por el incumplimiento del
Contratista.

45.3 Valor de la cláusula penal pecuniaria

Las Partes estiman que los perjuicios por lucro cesante sufridos por la ANH, como
consecuencia del incumplimiento por parte del Contratista de las obligaciones que le
corresponden en virtud del presente Contrato, ascienden a la suma de Diez Millones
(USD$10.000.000) de Dólares de los Estados Unidos de América.

45.4 Procedimiento para ejecución y cobro de la cláusula penal pecuniaria

La ANH deberá surtir el procedimiento previsto en la Cláusula 42 del presente Contrato, para
la ejecución y cobro de la cláusula penal pecuniaria prevista en el presente Capítulo.

45.5 Ejecución de la garantía para el pago de la cláusula penal pecuniaria

La cláusula penal pecuniaria que tenga derecho a cobrar la ANH conforme al procedimiento
a que se refiere la Cláusula 42 anterior, se hará efectiva directamente por la ANH, pudiendo
acudir para el efecto entre otros, a la ejecución y cobro de las garantías a que haya lugar.

45.6 No limitación de responsabilidad y derecho a indemnización plena

45.6.1 Ni la ejecución y cobro de la cláusula penal pecuniaria, ni la ejecución total o parcial
de las garantías para su pago, constituyen una limitación de responsabilidad ni
podrán interpretarse en ese sentido, y deben entenderse sin perjuicio del derecho
que asiste a la ANH de reclamar la indemnización completa por todas las pérdidas,
daños y perjuicios ocasionados por causas imputables al Contratista. Por ello, la
'ANH podrá valorar los perjuicios realmente causados y si el valor total de los mismos
excede los montos de la cláusula penal pecuniaria, quedará habilitada para adelantar
los trámites pertinentes para el cobro total de los perjuicios.

45.6.2 Adicionalmente, ni la ejecución y cobro de la cláusula penal pecuniaria, ni la ejecución
total o parcial de las garantías para su pago por parte de la ANH, exonera al
Contratista del cumplimiento de las obligaciones adquiridas con la suscripción de este
Contrato.

Página 90 de 112

o
LEÑA!
no

45.7 No limitación del ejercicio de otros derechos o potestades

Ni la ejecución y cobro de la cláusula penal pecuniaria, ni la ejecución total o parcial de las
garantías para su pago, limitan los derechos y potestades de la ANH para imponer las multas
pactadas y hacerlas efectivas, terminar el Contrato por incumplimiento del Contratista,
terminarlo unilateralmente o declarar su caducidad, en ejercicio de potestades excepcionales
en los términos descritos en la Cláusula 51y Cláusula 52 del presente Contrato, y hacer
efectivas las garantías.

Cláusula 46 TERMINACIÓN

El presente Contrato termina por las causales establecidas en el presente Contrato.

Como consecuencia de la terminación del Contrato, se extinguen los derechos otorgados y
las obligaciones y prestaciones contraídas, salvo aquellas que han de permanecer vigentes
hasta la liquidación definitiva de los compromisos recíprocos, y, aún después, hasta la
prolongación de sus efectos, en los casos del amparo de obligaciones laborales y del Seguro
de Responsabilidad civil extracontractual, daños ambientales y polución, con las
consecuencias adicionales previstas para cada una, de manera que procede, por tanto, tal
liquidación definitiva.

Cláusula 47 CAUSALES DE TERMINACIÓN ORDINARIA
Son causales de Terminación Ordinaria de este Contrato, las siguientes:

47.1.1 Renuncia del Contratista en el período de Exploración, una vez haya sido aceptada
por la ANH y sin óbice de la satisfacción oportuna, eficaz y eficiente de las
obligaciones causadas hasta tal aceptación y demás efectos estipulados
contractualmente, incluida la cancelación del valor de las Actividades Remanentes,
de proceder.

47.1.2 Vencimiento del Término de Ejecución, incluidas eventuales prórrogas.
47.1.3 Acuerdo de las Partes, en cualquier oportunidad durante su vigencia.

47.1.4 Vencimiento del Período de Exploración, sin que el Contratista hubiera radicado en
la ANH Aviso de Descubrimiento, conforme a la Cláusula 10 del presente Contrato,
lo anterior en caso de que no existan otras Áreas en Programa de Evaluación,
Retención de Descubrimiento o Período de Producción.

47.1.5 Culminación del Período de Exploración, si el Contratista ha radicado dicho Aviso de
Descubrimiento, pero no sometió a la ANH el respectivo Programa de Evaluación,
con arreglo al presente Contrato o no se encuentra Retenido el respectivo
Descubrimiento, según aplique, lo anterior en caso de que no existan otras Áreas en
Programa de Evaluación, Retención de Descubrimiento o Período de Producción.

47.1.6 Renuncia del Contratista, en cualquier oportunidad durante el Periodo de Producción,
incluida la Etapa de Desarrollo de Infraestructura.

Página 91 de 112

MX

LEBAL
hno

RNA ANH=

Froca parent ds AGENCIA NACIONAL DE HIDROCARBUROS.
e

47.1.7 Vencimiento del plazo del Periodo de Producción, en cuyo caso terminan los efectos
del Contrato, exclusivamente respecto del Área Asignada en Producción para la cual
se hubiera extinguido el plazo

Cláusula 48 TERMINACIÓN POR VENCIMIENTO DEL PERÍODO DE EXPLORACIÓN
Y/O DE EVALUACIÓN

48.1.1 Este Contrato termina en la fecha de vencimiento del Período de Exploración,
siempre que para esa precisa oportunidad NO existan Áreas Asignadas en
Producción o en Evaluación, ni se hubiera radicado en la ANH Aviso de
Descubrimiento en el Área Asignada, durante la última fase del Período de
Exploración, o en el Periodo Exploratorio Posterior.

48.1.2 De la misma forma, el presente Contrato finaliza, de culminar uno o más Períodos de
Evaluación, sin que se haya Declarado Comercialidad del o de los correspondientes
Descubrimientos, siempre para la correspondiente oportunidad haya terminado el
Período Exploratorio y No existan Áreas asignadas en Producción.

48.1.3 En estos casos, procede la devolución obligatoria de la totalidad del Área Asignada,
o de las Áreas asignadas en Evaluación, sin perjuicio del cumplimiento de las
obligaciones pendientes de satisfacer, en especial, las relativas al Abandono, cuya
satisfacción debe acreditarse mediante comprobación de que los Pozos perforados
han sido debidamente taponados y abandonados; que las instalaciones de superficie
han sido totalmente desmanteladas, y que se han llevado a cabo efectivamente las
labores de limpieza y restauración ambiental, de conformidad con la normatividad
aplicable y con el presente Contrato.

Cláusula 49 TERMINACIÓN VOLUNTARIA DEL PERIODO DE PRODUCCIÓN

En cualquier oportunidad durante el curso del Periodo de Producción, el Contratista puede
solicitar a la ANH que el presente Contrato se dé por terminado respecto de determinada o
determinadas Áreas Asignadas en Producción, o respecto de todas ellas, mediante escrito
radicado con anticipación no inferior a tres (3) Meses, sin perjuicio del deber de dar estricto
cumplimiento a las obligaciones y compromisos pendientes de satisfacer, particularmente,
los correspondientes a la Reversión de Activos pactada en el XIIl del presente Contrato, y
las de Abandono, de que trata el Capítulo IV del presente Contrato, de resultar aplicables.

Cláusula 50 TERMINACIÓN POR INCUMPLIMIENTO

50.1.1 Además de las pactadas en otras Cláusulas del presente Contrato, son causales de
terminación unilateral de este Contrato por incumplimiento del Contratista, previo el
procedimiento estipulado en la Cláusula 42, las que se relacionan a continuación:

El futur

Página 92 de 112

o
LARA:
9) o

50.1.2

50.1.3

50.1.4

50.1.5

50.1.6

50.1.7

50.1.8

50.1.9

Realizar actividades bajo el presente Contrato sin haber obtenido los permisos,
autorizaciones, concesiones o licencias ambientales que de acuerdo con la
normatividad aplicable se requieran para ello.

Suspender injustificadamente las Operaciones de Exploración durante más de seis
(6) Meses continuos en el curso de una misma fase.

Suspender injustificadamente las Operaciones de Evaluación, Desarrollo y/o de
Producción, por término mayor a la mitad del plazo del Programa de Evaluación, en
un Área Asignada en Evaluación, o durante seis (6) Meses consecutivos en un Área
Asignada en Producción. [En estos casos, solamente terminan los efectos del
Contrato respecto del o de las Áreas Asignada en Evaluación o en Producción en la
o las que se haya presentado la suspensión de Operaciones.

Persistir en la omisión injustificada en el cumplimiento de una obligación contractual
transcurridos dos (2) meses de la imposición de la multa en firme por estos mismos
hechos.

No establecer sucursal o no modificar la establecida, cuando ello se requiera por la
ANH, transcurridos dos (2) meses de la imposición de la multa en firme por estos
mismos hechos.

Omisión injustificada en la constitución y sometimiento oportuno de cualquiera de las
garantías y seguros exigidos, con arreglo a los requisitos y en los términos y
condiciones establecidos por el ordenamiento superior sobre la materia o estipulados
en este Contrato.

Omitir injustificadamente la entrega eficaz y eficiente del Programa Exploratorio,
durante más de tres (3) meses después de los términos fijados en el presente
Contrato.

Omitir injustificadamente la entrega o actualización eficaz y eficiente del Plan de
Desarrollo de Producción, durante más de tres (3) meses después de los términos
fijados en el presente Contrato. En este evento, cesarán los efectos del Contrato en
relación con el Área Asignada en Producción respecto de la cual se incumplió la
referida obligación, delimitada en los términos del numeral 13.1. de la Cláusula 13
precedente.

50.1.10 Omitir injustificadamente la entrega o actualización eficaz y eficiente del Programa

Anual de Operaciones, durante más de tres (3) meses después de los términos
fijados en el presente Contrato.

50.1.11 La no ejecución de los Pozos Exploratorios a los que se comprometió el Contratista

para obtener la prórroga o términos adicionales en el desarrollo del Programa de

Página 93 de 112

E

)
o

RO
AL.
Sy

50.1.12

50.1.13

50.1.14

50.1.15

50.1.16

50.1.17

50.1.18

21 ANH=

Evaluación, acorde con lo establecido en el presente Contrato. En estos casos,
solamente terminan los efectos del Contrato respecto del o de las Áreas Asignada
en Evaluación.

No mantener el Operador con el porcentaje mínimo de participación e interés en el
Contrato, en eventos de cesión a otro integrante de Contratista Plural o a un tercero.

Celebrar cualquier transacción que comporte cambio del Beneficiario Real o
Controlante, o llevar a cabo fusión o escisión del Contratista, del Operador y/o de
quien o quienes hubieran acreditado los requisitos de Capacidad Económico
Financiera, en casos de Contratistas Plurales, sin autorización previa, expresa y
escrita de la ANH, o no informar a la ANH cualquiera de las referidas transacciones,
cuando se requiera autorización o aviso.

Ceder o transferir total o parcialmente las participaciones en la persona jurídica
Contratista, el Operador u otro integrante de Contratista plural que hubiera
acreditado los requisitos de Capacidad Económico Financiera, o llevar a cabo
operaciones de fusión o escisión, sin la autorización previa, expresa y escrita de la
ANH, así como no informar a la ANH cualquiera de las referidas transacciones, en
los términos previstos en el presente Contrato.

Ceder o transferir bien el presente Contrato, total o parcialmente, o bien la
participación e intereses de cualquier integrante de Contratista Plural, sin
autorización previa, expresa y escrita de la ANH, y/o sin haber dado estricto
cumplimiento a los demás requisitos previstos en la Cláusula 64 del presente
Contrato, así como subcontratar, también total o parcialmente, la Operación
del mismo.

Incumplimiento de las obligaciones inherentes al reconocimiento, liquidación y de
pago de Regalías y/o cualquier Derecho Económico a favor de la ANH, durante más
de seis (6) meses después de las fechas previstas en el presente Contrato.

Se exceptúan de lo dispuesto en las Secciones 50.1.13, 50.1.14 y 50.1.15
precedentes, salvo la posibilidad de subcontratar, total o parcialmente, la Operación,
las transacciones celebradas en bolsas de valores, así como aquellas en las cuales
el monto total de la inversión exploratoria correspondiente al o a los Contratos
celebrados con la ANH, incluidas tanto la Mínima obligatoria como la Adicional
ofrecida y pactada, y/o los activos derivados de la Etapa de Producción de tales
Contratos, respectivamente, no superen el veinte por ciento (20%) de los activos
totales del Contratista Individual, el Operador y quien o quienes hubieran acreditado
la Capacidad Económico Financiera en casos de Contratistas Plurales.

En los casos previstos en esta Cláusula, la ANH está facultada para:

Página 94 de 112
io

50.1.19 Adoptar la terminación unilateral por incumplimiento;

50.1.20 Disponer la efectividad de la cláusula penal pecuniaria y de las garantías que

resulten aplicables al riesgo cubierto; y 4

50.1.21 Valorar fundadamente los perjuicios sufridos, previo el procedimiento establecido

en la Cláusula 4242 del presente Contrato.

Cláusula 51. TERMINACIÓN UNILATERAL COMO POTESTAD EXCEPCIONAL

51.1

51.2

51.3

51.4

51.5

La ANH, mediante acto administrativo debidamente motivado y aplicando al efecto el
procedimiento previsto en la Cláusula 42.6 del presente Contrato, dispondrá la
terminación anticipada del contrato con base en el ejercicio de su potestad excepcional
en los siguientes eventos:

Cuando las exigencias del servicio público lo requieran o la situación de orden público
lo imponga.

En eventos de iniciación de proceso de disolución y liquidación judicial o administrativa,
o de circunstancia semejante, según la legislación del país de origen de la persona
jurídica Contratista o de cualquier integrante de Contratista Plural, como quiebra,
liquidación voluntaria o forzosa, y, en general, cualquier actuación, proceso o
procedimiento que tenga como consecuencia la extinción de aquella. En el último
evento, es decir, si la causal afecta a integrante de Contratista Plural, siempre que no
se presente persona jurídica de las mismas o superiores condiciones de Capacidad, a
la que se cedan los derechos de la afectada, antes de su liquidación, y de ser ello
procedente.

Cesación de pagos, embargo judicial, litigios pendientes, procesos jurisdiccionales en
curso, u otra situación o contingencia semejante del Contratista o de cualquiera de las
personas jurídicas que integren Contratistas Plurales, siempre que se compruebe que
afecta gravemente el cumplimiento del negocio jurídico con la ANH. En estos eventos,
la Entidad se reserva el derecho de establecer la suficiencia de las provisiones y/o
cauciones constituidas para respaldar su eventual materialización, y/o de exigir
garantía adicional. La ANH puede también autorizar la cesión del Contrato o de los
intereses de la persona afectada, en favor de un tercero que reúna las mismas o
mejores condiciones de Capacidad del cedente.

Por las demás causales previstas en la ley para el efecto.

Cláusula 52 CADUCIDAD

52.1

Una vez surtido y agotado previamente el procedimiento a que se refiere la Cláusula
42 y 43 del presente Contrato, la ANH estará facultada para declarar la Caducidad
Administrativa y las consiguientes terminación anticipada y liquidación de los
Contratos, por incumplimiento de cualquiera de las obligaciones a cargo del
Contratista, que afecte de manera grave y directa la ejecución de aquellos, al punto
que quede en evidencia que puede conducir a su paralización, cuando ocurra alguna

Página 95 de 112

de las causales previstas en los artículos 5 y 18 de la Ley 80 de 1993; 25 de la Ley 40
de 1993; 90 de la Ley 418 de 1997, prorrogada por la distinguida como 548 de 1999 y
modificada por la Ley 782 de 2002, artículo 31; 61 de la 610 de 2000; 1 de la Ley 828
de 2003 y 15 de la Ley 1738 de 2014, olas disposiciones que los modifiquen, sustituyan
o complementen, y demás normas aplicables. No obstante, cuando la ley exija declarar
la Caducidad Administrativa, la ANH estará obligada a hacerlo.

52.2 Son aplicables a los Contratos de Exploración y Producción de Hidrocarburos, en lo
pertinente, los artículos 14 a 18 de la Ley 80 de 1993 y sus reglamentos y desarrollos.

CAPÍTULO XIV. REVERSIÓN

Cláusula 53. REVERSIÓN DE ACTIVOS:

53.1.1 Terminado el Contrato respecto de cualquier Área asignada en Producción, por
cualquier causa,y cuando se deba asegurar la continuidad de la Explotación de
Hidrocarburos el Contratista está obligado a dejar en perfecto estado de Producción
los Pozos que en tal época sean productivos, lo mismo que en buen estado las
construcciones y otras propiedades inmuebles ubicadas en el Área contratada, todo
lo cual pasará gratuitamente a poder de la Nación, con las servidumbres, permisos y
Licencia Ambiental en vigor.

53.1.2 Respecto de las propiedades muebles, su precio se fijará por peritos, y el Contratista
tendrá la obligación de venderlas a la ANH, si así se lo exigiere, dentro de los seis (6)
meses siguientes a la terminación del Contrato.

53.1.3 La determinación del carácter de mueble o inmueble, en caso de desacuerdo, la
harán los peritos, teniendo en cuenta la naturaleza y destinación de tales bienes,
según lo dispone el Código Civil. Los peritos serán nombrados y procederán como se
indica en los Artículos 59, 60 y 61 de la Ley 1563 de 2012.

53.1.4 Queda entendido que, en caso de prórroga del Contrato respecto de cualquier Área
asignada en Producción, la reversión de las mejoras a favor de la Nación no se
producirá sino al vencimiento de la correspondiente extensión.

53.1.5 La ANH está facultada para impetrar, en cualquier tiempo, las providencias
conservatorias que le convengan, para impedir que se perjudiquen o inutilicen, por
culpa del Contratista, el o los Campos de Hidrocarburos o sus instalaciones y
dependencias.

53.1.6 En todo caso, si dentro del plazo de la Exploración y de sus prórrogas, el Contrato
termina por renuncia, el Contratista puede retirar libremente las maquinarias y demás
elementos que destinó a la exploración.

El futu

Página 96 de 112

53.1.7 Cuando el Contrato termine por renuncia antes de vencerse los primeros veinte (20)

años del Periodo de Explotación, también puede el Contratista retirar sus maquinarias
y demás elementos, pero la ANH tiene respecto de los mismos los derechos de
compra de que trata esta cláusula.

Cláusula 54 ENTREGA DE POZOS, CAMPOS Y ÁREAS EN EVALUACIÓN Y/O

54.1.1

54.1.2

54.1.3

PRODUCCIÓN:
La ANH se reserva el derecho de exigir al Contratista la entrega de áreas así:

(i) Áreas en Evaluación, cuando se suspendan injustificadamente las Operaciones
correspondientes por tiempo superior a la mitad del término del Programa de
Evaluación, y,

(ii) Áreas asignadas en Producción, si se suspenden por más de seis (6) Meses
consecutivos las actividades de Producción, también injustificadamente, con el
fin de que aquella pueda desarrollarlas mediante otros negocios jurídicos.

En estos casos, solamente terminan los efectos del Contrato respecto del o de las
Áreas Asignadas en Evaluación o en Producción en la o las que se haya presentado
la suspensión de Operaciones.

Para dar aplicación a lo aquí previsto, se deberá agotar lo dispuesto en la Cláusula
42 de este contrato.

Cláusula 55 INVENTARIOS:

55.1.1

55.1.2

55.1.3

El Contratista deberá efectuar anualmente inventarios físicos de los equipos y bienes
destinados a las Operaciones de Producción y Desarrollo, haciendo entrega de los
mismos a la ANH, con el detalle de naturaleza, marca, modelo, características,
especificaciones técnicas, estado de operación y funcionamiento, clasificándolos
según sean de propiedad del Contratistas o de terceros. El inventario deberá venir
certificado por el Revisor Fiscal del propietario de los equipos y bienes.

La ANH tiene derecho de estar representada en la oportunidad de elaboración de
tales inventarios. Para dicho efecto, el Contratista asume el compromiso remitir a la
Entidad aviso escrito, con antelación no inferior a quince (15) Días Hábiles.

De igual manera, la Entidad está facultada para verificar en cualquier tiempo los
inventarios, para lo cual formulará solicitud al Contratista con quince (15) Días
Calendario de anticipación, y este tiene el deber de entregarlos dentro de los cinco
(5) Días Hábiles siguientes, debidamente actualizados.

Página 97 de 112

as
Mn

¿1 ANH=

pr bora de AGOICA
ación dr ys

Cláusula 56 DISPOSICIÓN DE LOS ACTIVOS:

El Contratista está facultado para disponer en cualquier tiempo de los bienes y equipos
ubicados, situados, instalados o montados hasta el Punto de Entrega, siempre que no sean
indispensables para mantener las condiciones de Producción existentes. No obstante lo
anterior, transcurridos diez (10) Años del Período de Producción de cada Área Asignada en
Producción, o cuando se haya producido un ochenta por ciento (80%) de sus reservas
probadas, lo primero que ocurra, tal disposición requerirá la aprobación previa, expresa y
escrita de la ANH.

En este último evento, contados dos (2) Meses a partir de la radicación de la respectiva
solicitud de aprobación, sin que la ANH haya emitido pronunciamiento sobre el particular, se
entenderá que la solicitud ha sido aprobada. Si el Contratista dispone de los bienes y equipos
sin solicitar aprobación previa, escrita y expresa de la ANH, con antelación no inferior a dos
(2) Meses al acto de disposición, se aplicará lo dispuesto en la Cláusula 42.

Cláusula 57 OBLIGACIONES POSTERIORES:

57.1.1 Terminado el presente Contrato por cualquier causa y en cualquier tiempo, las Partes
quedan en la obligación de cumplir oportuna, eficaz y eficientemente aquellas
obligaciones derivadas del ordenamiento superior y/o del mismo, tanto las recíprocas
como aquellas para con terceros, que surjan o hayan de satisfacerse con
posterioridad a tal terminación.

57.1.2 Este deber general incluye para el Contratista asumir la responsabilidad por pérdidas,
daños y perjuicios resultantes de eventuales incumplimientos, siempre que por
causas imputables a su responsabilidad y diligencia hayan de reconocerse y pagarse
indemnizaciones y/o compensaciones de todo orden y naturaleza, conforme al
régimen jurídico aplicable a este Contrato.

Cláusula 58 LIQUIDACIÓN:

58.1. Oportunidad:

Terminado el presente Contrato por vencimiento del plazo de ejecución o por cualquier otra
causa legal o contractual, procede su liquidación dentro del término pactado o del que
convengan las Partes para el efecto. A falta de uno y otro, ha de tener lugar dentro de los
diez (10) Meses siguientes.

Página 98 de 112

58.2. Instrumento y Contenido:

58.2.1

58.2.2

La diligencia de liquidación debe llevarse a cabo de común acuerdo entre las Partes
y, a falta de consenso total o parcial sobre sus términos y condiciones, mediante
decisión unilateral de la ANH. En el proyecto de acta o en la providencia
administrativa correspondiente, según el caso, deben consignarse las características
generales del Contrato; la forma y oportunidad de cumplimiento de las obligaciones
a cargo de cada una de las Partes y de ejecución jurídica, administrativa, técnica y
operacional, económico financiera, ambiental y social de las prestaciones recíprocas;
los acuerdos, conciliaciones y transacciones a que lleguen aquellas para poner fin a
eventuales diferencias; los compromisos pendientes y la forma y oportunidad para
satisfacerlos, entre ellos, la extensión y ajuste de la Garantía de Obligaciones
Laborales y del Seguro de Responsabilidad Civil Extracontractual, que deban
permanecer vigentes con posterioridad, de manera que, cumplidos aquellos, las
Partes puedan declararse en paz y a salvo.

En esta etapa se pueden igualmente acordar otros reconocimientos a que haya lugar,
con apego al ordenamiento superior.

58.3. Procedimiento:

58.3.1

58.3.2

58.3.3

58.3.4

Representante o apoderado del Contratista, debidamente facultado para el efecto,
debe ser convocado para surtir la diligencia de liquidación, con veinte (20) días
Calendario de anticipación. A la convocatoria debe acompañarse el proyecto de Acta,
de conformidad con el numeral precedente, así como solicitar la información y los
soportes adicionales requeridos que no obren en el Expediente del Contrato.

La liquidación ha de llevarse a cabo en el curso de las reuniones que resulten
necesarias para el efecto, dentro del término previsto para realizarla de común
acuerdo.

De alcanzarse consenso en tomo a los términos de la liquidación, se consignarán en
el Acta, que deben suscribir los representantes autorizados de las Partes, y el
Supervisor o Interventor, a quienes se haya confiado el seguimiento, control y
vigilancia de la ejecución contractual.

Si dentro del plazo dispuesto en la presente Cláusula, representante o representantes
autorizados del Contratista no concurren a las diligencias, no presentan los
documentos de su resorte para llevarla a cabo, o las Partes no logran consenso sobre
los términos de la misma, la ANH debe disponerla unilateralmente mediante
providencia motivada, dentro de los cuatro (4) Meses siguientes al vencimiento de
dicho término, sin perjuicio de los recursos y acciones de ley, o de la aplicación de
los instrumentos alternativos de solución de conflictos, de ser procedentes.

Página 99 de 112

poto

CAPÍTULO XV. SOLUCIÓN DE CONTROVERSIAS

Cláusula 59 INSTANCIA EJECUTIVA:

59.1. Concepto y Procedimiento:

Toda diferencia, desacuerdo o controversia que surja entre las Partes con ocasión de la
celebración, ejecución, interpretación, terminación o liquidación del presente Contrato y en
relación con el mismo, procurará resolverse directamente entre ellas mediante acuerdo
recíproco de sus respectivos representantes, autorizados específicamente para el efecto, en
término de treinta (30) días Calendario, contados a partir de la fecha en que una de ellas
comunique por escrito a la otra el motivo del conflicto o de la controversia y sus pretensiones
y fundamentos, al tiempo que la convoque para su arreglo. Dicho término puede prorrogarse
hasta por lapso igual, de acordarlo así las Partes.

59.2. Instancia Superior:

59.2.1.

59.2.2.

59.2.3.

Si en dicho término o en la extensión, de convenirse, la diferencia o el desacuerdo no
ha sido resuelto mediante convenio recíproco, el asunto puede ser sometido por
cualquiera de las Partes al Presidente de la ANH y al más alto ejecutivo del
Contratista residente en Colombia, a fin de que ellos procuren una solución conjunta.
Si dentro de los treinta (30) Días Calendario siguientes a la fecha en que aquellos
hayan acometido el conocimiento de la controversia, también prorrogables por lapso
igual si así se conviene, las Partes alcanzan acuerdo sobre el asunto materia de
controversia, suscribirán acta con los términos completos del mismo y se procederá
a ajustar consecuentemente el Contrato, mediante la celebración de Adicional, de ser
ello procedente.

De lo contrario, las Partes quedan en libertad para acudir a arbitraje, de acuerdo con
la Cláusula siguiente o a la Jurisdicción Contencioso Administrativa, según la
naturaleza de la controversia.

Cláusula 6 COMPROMISORIA:

60.1. Aplicación y Naturaleza:

Salvo que en el presente Contrato se disponga otra cosa, cualquier diferencia, desacuerdo,
conflicto o controversia relativo a asuntos de libre disposición o para los cuales la ley autorice
este instrumento alternativo, derivado de o relacionado con la celebración, ejecución,
interpretación, terminación o liquidación del mismo, incluidas las consecuencias económicas

Página 100 de 112

de los actos administrativos expedidos en ejercicio de facultades excepcionales, puede ser
sometido por cualquiera de las Partes a la determinación final de un Tribunal de Arbitraje
Institucional, que debe fallar en derecho, en los términos, conforme a las disposiciones y con
arreglo al procedimiento establecidos en la Ley 1563 de 2012, en especial, al último inciso
del artículo 1.

60.2. Integración y Designación:

El Tribunal estará compuesto por tres (3) árbitros, que deben reunir las condiciones
establecidas en los artículos 7 y 8 de la citada Ley 1563 de 2012, y, además, tener
experiencia comprobada en asuntos relativos a la Exploración y Producción de
Hidrocarburos. Han de ser designados de común acuerdo por las Partes. Si estas no
alcanzan consenso sobre uno o más árbitros, el o los faltantes serán seleccionados por el
Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá, previa solicitud
escrita de cualquiera de ellas.

60.3. Requisitos:

El Tribunal debe aplicar la legislación colombiana, sesionar en Bogotá, en el referido Centro
y conforme a su reglamento, y desarrollarse en idioma Español.

60.4. Exclusión:

60.4.1 No pueden someterse a este instrumento alternativo, todos aquellos asuntos
expresamente excluidos del mismo por el presente Contrato, ni la interpretación de
las estipulaciones que los determinan.

60.4.2 Por consiguiente, las diferencias, desacuerdos o controversias sobre asuntos y
materias excluidas por la ley y por este Contrato de la aplicación de la Cláusula
Compromisoria, deben someterse a la Jurisdicción Contencioso Administrativa, de
conformidad con el Código de la materia y las demás leyes aplicables.

CAPÍTULO XVI. ASPECTOS AMBIENTALES Y SOCIALES

Cláusula 61 APLICACIÓN DEL RÉGIMEN SUPERIOR Y RESTRICCIONES:
61.1.1 Las actividades de Exploración y Producción de Hidrocarburos deben desarrollarse

con sujeción a las normas superiores en materia ambiental y social y respetar el
patrimonio arqueológico de la Nación.

Página 101 de 112

NX Ez

RAR ANH=

deis

61.1.2 Quedan exceptuados de la posibilidad de aprovechamiento los recursos naturales no
renovables del subsuelo en zonas reservadas, excluidas, protegidas o restringidas
por autoridad competente, con fundamento en consideraciones ambientales, de
protección de recursos naturales renovables y del Patrimonio Arqueológico de la
Nación, salvo que las mismas consignen expresamente las actividades que pueden
desarrollarse en ellas, con la determinación de las condiciones y requisitos conforme
a los cuales han de ejecutarse, con apego al régimen jurídico sobre la materia.

61.1.3 En la ejecución de sus actividades, el Contratista deberá efectuar la debida diligencia
ambiental y social, respetar las normas y principios de Derechos Humanos y prevenir,
reducir, mitigar y dar correcto manejo a los riesgos sociales, ambientales y
económicos que afecten en forma negativa el ambiente y las comunidades asentadas
en los municipios en los que se ejecutan. Para este efecto, además de ejecutar el
Programa en Beneficio de las Comunidades, el Contratista deberá:

61.1.3.1 Desplegar las labores y gestiones necesarias para lograr el fin descrito en estricta
sujeción a las normas superiores y a los principios constitucionales.

61.1.3.2 Atender los requerimientos de información de la ANH y de las autoridades
competentes sobre los riesgos y las medidas para atenderlos, así como sobre la
ejecución de dicho Programa.

61.1.3.3 Efectuar las modificaciones y los ajustes que fueren necesarios para hacer
compatible los compromisos del Programa con las políticas públicas, tanto del nivel
nacional como de las entidades territoriales.

61.1.3.4 Colaborar con la ANH y demás autoridades con la información y participación que
se le solicite en los espacios de comunicación y coordinación entre las autoridades
nacionales y territoriales, y en el desarrollo de los mecanismos de participación
ciudadana relacionados con el objeto del Contrato.

61.1.3.5 Establecer condiciones de ejecución de las actividades de sus subcontratistas que
repliquen en estos los deberes contenidos en el presente numeral

Cláusula 62 RÉGIMEN DE RESPONSABILIDAD:
Corresponde al estipulado en el Numeral 33.4 de la Cláusula 33, sobre responsabilidad.

Cláusula 63 INVERSIÓN SOCIAL -PROGRAMAS EN BENEFICIO DE LAS
COMUNIDADES:

63.1.1 En desarrollo del presente Contrato, el Contratista debe emprender obras, trabajos

y/o labores en beneficio de las comunidades del Área de Interés de las Operaciones,
en Áreas Continentales, en las que se desarrollen actividades de Exploración,

Página 102 de 112

¿23 ANH

NL reeraremaentds MCACDAL CENDAOCAONOS
pra A

Evaluación, Desarrollo y Producción de Hidrocarburos, para cuya ejecución han de
destinarse recursos que contribuyan al mejoramiento de la calidad y las condiciones
de vida de sus habitantes.

63.1.2 En cumplimiento de este compromiso, el Contratista debe diseñar y desarrollar
Programas en Beneficio las Comunidades, PBC, establecidas o asentadas en dichas
áreas, destinados a fomentar el desenvolvimiento sostenible, el fortalecimiento del
entorno social, cultural y económico, y a mejorar las condiciones de bienestar.

63.1.3 La ANH está facultada para acompañar al Contratista en los procedimientos de
presentación y concertación de tales Programas con las autoridades que representen
dichas comunidades o con personeros de las mismas

63.2 Obligación General:

63.2.1 En el Plan de Exploración, en el Programa Exploratorio Posterior, en el Programa de
Evaluación, en el Plan de Desarrollo, y en cada Programa Anual de Operaciones, el
Contratista debe incorporar un capítulo especial con los programas y proyectos que
se propone llevar a cabo en beneficio de las comunidades, de acuerdo con los
términos y las condiciones establecidos en el Anexo D.

63.2.2 Han de consistir en el desarrollo de iniciativas de infraestructura, salud y saneamiento
básico y/o educación, así como de proyectos productivos y de desarrollo, y demás
que se indican en el Anexo D del presente Contrato.

63.2.3 La inversión de recursos en el desarrollo de los PBC ha de corresponder a la suma
equivalente al uno por ciento (1%) del Valor Total del Programa de Exploración
Mínimo y Adicional de cada Fase del Período de Exploración, y los eventuales
Programas Exploratorio Posterior y de Evaluación, así como al uno por ciento (1%)
de la cuantía del Programa Anual de Operaciones de todos los Campos Comerciales
del Área o Áreas en Producción durante el Período correspondiente.

63.2.4 Debe tratarse de proyectos y actividades diferentes de aquellos que el Contratista
está en el deber de acometer en cumplimiento de licencias y de planes de manejo
ambiental, o en ejecución de medidas de manejo acordadas en procedimientos de
consulta previa, para prevenir, corregir, mitigar y/o compensar impactos derivados de
la ejecución del Contrato en comunidades y grupos étnicos, todo ello con sujeción al
ordenamiento superior.

63.2.5 Han de reflejarse en erogaciones que beneficien efectiva y directamente a las
comunidades, sin incluir costos de personal, logísticos, administrativos u otros
indirectos en que incurra el Contratista para dar cumplimiento a los programas y
proyectos de Inversión Social.

70
LEAL
SO Página 103 de 112

To

63.3 Sometimiento a la ANH:

63.3.1 Las actividades correspondientes a dichos programas y proyectos se entienden
convenidas entre las Partes y a cargo del Contratista, una vez la ANH se haya
pronunciado sobre aquellos sometidos a su consideración, dentro de los tres (3)
Meses siguientes al recibo del respectivo Plan o Programa que contiene el capítulo
pertinente. Evaluadas las sugerencias razonables de la ANH, deben ajustarse los
Programas y Proyectos en Beneficio de las Comunidades.

63.3.2 Si la Entidad no se pronuncia oportunamente, deben ejecutarse los Programas en
Beneficio de las Comunidades, PBC contenidos en la Propuesta del Contratista.

CAPÍTULO XVII. DISPOSICIONES VARIAS

Cláusula 64 CESIÓN Y OTRAS TRANSACCIONES:
64.1. Regla General:

El Contratista no está facultado para ceder o transferir, ni total ni parcialmente, sus
intereses, derechos, obligaciones y compromisos adquiridos o contraídos en razón del
presente Contrato, ni, en general, su posición contractual, sin la autorización previa,
expresa y escrita de la ANH y solamente con sujeción a las siguientes reglas:

64.1.1 De proyectarse ceder intereses o participaciones entre quienes integran Contratistas
plurales, es requisito esencial que el Operador mantenga, como mínimo, el treinta por
ciento (30%) de su participación en el negocio jurídico y que con la cesión se
conserven las condiciones de Capacidad que dieron lugar a la Habilitación y a la
adjudicación del Contrato.

64.1.2 La cesión de participaciones de integrantes de Contratistas plurales dentro de la
correspondiente asociación, en favor de terceros, no se considera cesión del
Contrato, pero impone la modificación correspondiente del respectivo acuerdo o
convenio de asociación, o de las participaciones en la sociedad prometida, que
requiere también autorización previa, expresa y escrita de la ANH, con la limitación
que se consigna en la letra (c) siguiente, y que debe recaer siempre en persona
jurídica que reúna, cuando menos, las mismas o superiores condiciones de
Capacidad Económico Financiera, Técnica y Operacional, Medioambiental y en
materia de Responsabilidad Social Empresarial del Cedente, que dieron lugar a la
asignación del Área y a la celebración del Contrato, y, en todo caso, aquellas que
exija el Reglamento de Contratación de actividades de Exploración y Explotación de
Hidrocarburos de la ANH, vigente para la oportunidad de la correspondiente
transacción.

Página 104 de 112

STO
LEAL
ES

64.1.3

64.1.4

El Operador está obligado a mantener participación mínima del treinta por ciento
(30%) en la asociación de que se trate.

La cesión total o parcial del Contrato tiene también que recaer siempre en persona
jurídica que reúna, cuando menos, las mismas o superiores condiciones de
Capacidad Económico Financiera, Técnica y Operacional, Medioambiental y en
materia de Responsabilidad Social Empresarial del cedente, que dieron lugar a la
asignación del Área y a la celebración del Contrato, y, en todo caso, aquellas que
exija el Reglamento de Contratación de actividades de Exploración y Explotación de
Hidrocarburos de la ANH, vigente para la oportunidad de la correspondiente
transacción.

64.2. Otras Transacciones:

Conforme al Acuerdo 2 de 2017, las siguientes transacciones requieren informar previa y
expresamente por escrito a la ANH y pronunciamiento también expreso de esta última,
destinado exclusivamente a establecer que se mantienen las condiciones de Capacidad que
dieron lugar a la Habilitación, a la adjudicación del Contrato y a la asignación del Área:

64.2.1

64.2.2

64.2.3

Cualquier operación que comporte cambio del Beneficiario Real o Controlante del
Contratista o de cualquiera de los integrantes de Contratistas plurales, así como
eventos de fusión o escisión del Contratista, del Operador, y/o de quien o quienes
hubieran acreditado los requisitos de Capacidad Económico Financiera, en casos de
Proponentes Plurales, en todos los eventos salvo las sociedades inscritas en bolsas
de valores.

Todo evento de cesión o transferencia total o parcial de las participaciones en la
persona jurídica Contratista, el Operador u otro integrante de Contratistas Plurales
que hubiera acreditado los requisitos de Capacidad Económico Financiera, salvo las
sociedades inscritas en bolsas de valores.

Las fusiones o escisiones de la persona jurídica Contratista, el Operador u otro
integrante de Contratistas Plurales que hubiera acreditado los requisitos de
Capacidad Económico Financiera, igualmente salvo sociedades inscritas en bolsas
de valores.

64.3. Procedimiento:

64.3.1

Para tramitar la correspondiente autorización o pronunciamiento, el Contratista debe
radicar solicitud o comunicación de información formal ante la ANH, con indicación
de la naturaleza, objeto y demás elementos de la transacción propuesta; la minuta
del negocio por celebrar, si se trata de cesión total o parcial del negocio jurídico, y la
determinación precisa de todas las condiciones de Capacidad de la persona o
personas jurídicas en quienes recaería la cesión proyectada, o de la persona jurídica

Página 105 de 112

64.3.2

64.3.3

64.3.4

que resultaría de alguna de las transacciones previstas en esta Cláusula,
debidamente acreditadas con todos los documentos exigidos en el Reglamento de
Contratación de la Entidad y en los Términos de Referencia del certamen que dio
lugar al Contrato que proyecta cederse total o parcialmente o cuyo Contratista
individual o plural se plantea modificar, o proyecta someterse a transacción
contemplada en esta Cláusula, y, la minuta de reforma al convenio de asociación
correspondiente o de cesión de derechos societarios.

La ANH dispone de noventa (90) Días Calendario, siguientes al recibo de la solicitud
presentada en forma completa, para estudiar la información suministrada y
pronunciarse sobre la misma.

De requerirse documentos no acompañados, modificación de los sometidos y/o
información no suministrada, por una sola vez, la Entidad pedirá al Contratista
introducir los ajustes y realizar las aportaciones pertinentes. En estos eventos, el
plazo para resolver comenzará a contarse desde la radicación de todos los requisitos
exigidos.

La improbación expresa o tácita de la solicitud no es considerada desacuerdo o
controversia sometida a arbitraje.

Cláusula 65 FUERZA MAYOR Y HECHOS EXCLUSIVOS DE TERCEROS:

65.1

65.1.1

65.1.2

Concepto y Efectos:

Fuerza mayor o caso fortuito es el imprevisto al que no es posible resistir. Por su
parte, hecho exclusivo de terceros, es el evento, también irresistible, jurídicamente
ajeno a la Parte que lo alega y que no puede ser imputado a su responsabilidad y
diligencia.

Tanto las circunstancia de fuerza mayor como los hechos exclusivos de terceros se
consideran eximentes de responsabilidad y dan lugar a la suspensión de los términos
fijados para el cumplimiento de las obligaciones que no tengan carácter económico,
directa e integralmente afectadas por unas u otros, siempre que estén fuera del
control y/o de la previsión razonable de la Parte afectada y que, puestos
oportunamente en conocimiento de la otra, no se controvierta su imprevisibilidad,
irresistibilidad y el carácter de impedimento para la satisfacción de las obligaciones
contractuales.

La suspensión de plazos operará durante el tiempo en que se mantengan las causas
que dieron lugar a ella.

La ocurrencia de circunstancias de fuerza mayor y/o de hechos exclusivos de terceros
se reconocerá como sigue:

Página 106 de 112

o
LEBAL

o

o

65.2 Aviso:

Cuando cualquiera de las Partes se vea afectada por alguna circunstancia de las previstas
en esta estipulación, debe dar aviso a la otra, dentro de los quince (15) Días Calendario
siguientes a su ocurrencia, con el detalle de las circunstancias invocadas, las obligaciones
afectadas, las razones en que se fundamenta tal afectación, el período estimado de
impedimento, y cualquier otra información que permita demostrar la ocurrencia del hecho o
circunstancia, su imprevisibilidad, irresistibilidad y efectos.

65.3 Aceptación y Suspensión Temporal de Obligaciones:

65.3.1 En el mismo término de quince (15) Días Calendario siguientes al recibo del aviso, la
Parte no afectada debe responder si la(s) circunstancia(s) o el (los) hecho(s)
invocado(s) como eximente(s) de responsabilidad reúne(n) los requisitos fijados en
el ordenamiento superior y/o estipulados en el presente Contrato para eximir de
responsabilidad a la Parte presuntamente afectada y dar lugar a la suspensión de
términos. De aceptarlas, se suspenden los plazos para el cumplimiento de las
obligaciones directamente afectadas con el hecho o circunstancia alegada, a partir
de la fecha en de su ocurrencia efectiva y hasta la cesación de los efectos que tornen
imposible tal cumplimiento.

65.3.2 Si la Parte no afectada no responde oportunamente, se considera aceptada la
ocurrencia de la causal invocada y suspendido el o los plazos afectados.

65.3.3 En todo caso, la suspensión sólo interrumpe el cumplimiento de aquellas
prestaciones real y efectivamente imposibles de satisfacer debido al o a los hechos
invocados.

65.4 Cesación de la Suspensión:

El o los plazos se reanudarán y la Parte afectada está en el deber de retomar la satisfacción
de la o las obligaciones suspendidas, dentro del Mes siguiente a la desaparición del o de los
hechos que hubieran afectado los plazos, circunstancia que debe ser puesta en conocimiento
de la otra Parte, dentro de los diez (10) Días Calendario o corridos siguientes.

65.5 Restitución de Plazos:

65.5.1 Cuando el (los) hecho(s) exclusivos de terceros o la(s) circunstancia(s) de fuerza
mayor impidan efectivamente el desarrollo de las Operaciones por más de dos (2)
Meses consecutivos, se restituirá todo el plazo contractual pendiente de correr para
la terminación de la respectiva Fase o Período, en la oportunidad de inicio de la
suspensión, sin perjuicio del deber que pesa sobre el Contratista de prorrogar las

Página 107 de 112

garantías y el seguro de responsabilidad civil extracontractual o de constituir nuevos,
en los términos del Capítulo IX.

65.5.2 Para efectos del presente Contrato, ni las condiciones climáticas o climatológicas ni
las temporadas de invierno usuales en determinadas regiones del País, ni los trámites
de licenciamiento ambiental, mientras la autoridad competente cumpla los plazos
dispuestos por el ordenamiento superior para resolver sobre su otorgamiento,
constituyen causales de exoneración de responsabilidad por fuerza mayor o hechos
exclusivos de terceros.

65.6 Cumplimiento de otras Obligaciones:

Además de las obligaciones de carácter económico financiero, pesa sobre la Parte afectada
el deber de satisfacer oportuna, eficaz y eficientemente los demás compromisos y
prestaciones no afectados por aquellos, así como acometer todas las acciones y esfuerzos
razonables para mitigar su impacto.

Cláusula 66 IMPUESTOS, COSTOS Y GASTOS:

66.1 Tanto el Contratista, como sus actividades y Operaciones, se someten a la legislación
tributaria colombiana

66.2 Son de cargo de aquel todos los costos y gastos derivados de la celebración, ejecución,
terminación y liquidación del presente Contrato.

Cláusula 67 MONEDA:

67.1 Todos los pagos en dinero a que haya lugar en favor de la ANH, así como los
correspondientes a Regalías, cuando su reconocimiento deba llevarse a cabo también
en dinero, en cumplimiento del presente Contrato, deben ser realizados en pesos
colombianos. Como las obligaciones están nominadas en Dólares de los Estados
Unidos de América, debe realizarse la correspondiente conversión, de acuerdo con lo
estipulado en la Cláusula siguiente.

67.2 Los recursos deben ser depositados en la cuenta y entidad financiera que la ANH
determine para el correspondiente propósito.

Cláusula 68 TASA DE CAMBIO:

68.1 Siempre que haya lugar a convertir Dólares de los Estados Unidos de América a Pesos
colombianos, debe aplicarse la Tasa de Cambio Representativa del Mercado, TRM,

El futuro

Página 108 de 112

68.2

certificada por la Superintendencia Financiera, o por la entidad que haga sus veces,
correspondiente al Día inmediatamente anterior a aquel en que tenga lugar el pago
efectivo de la obligación de que se trate.

Para el cálculo de Intereses de Mora, la conversión debe llevarse a cabo de acuerdo
con la Tasa Representativa del Mercado, TRM, de cada uno de los días de retardo,
como se dispone en el Artículo 88 del Acuerdo 2 de 2017.

Cláusula 69 INTERESES DE MORA:

La demora en cancelar cualquier concepto a cargo del Contratista conforme al presente
negocio jurídico causa Interés Moratorio, con arreglo al Artículo 88 del Acuerdo 2 de 2017,
sin perjuicio de cualquier otra acción o sanción derivada del incumplimiento.

Cláusula 70. COMUNICADOS EXTERNOS:

70.1

70.2

70.3

70.4

Siempre que el Contratista proyecte hacer declaraciones públicas, anuncios o
comunicados en torno a la ejecución contractual, que comporten difundir información
que pueda afectarla, debe informarlo previamente a la ANH.

En todo caso, las comunicaciones externas sobre Descubrimientos realizados y
volúmenes de Reservas de Hidrocarburos requieren aprobación previa, expresa y
escrita de la Entidad.

Para el efecto, debe someterse a su consideración el comunicado que se pretende
emitir, en idioma español, con antelación mínima de dos (2) Días Calendario a la fecha
en que se proyecte su difusión.

Cuando el Contratista se encuentre inscrito en el mercado de valores de Colombia o
de cualquier otro país, la información relevante dirigida a los mercados debe ser
sometida a la ANH, también en español, con antelación mínima de un (1) Día
Calendario, o dentro de los términos señalados por la Superintendencia Financiera de
Colombia o por autoridad competente, sea en Colombia o en el exterior.

Cláusula 71 LEGISLACIÓN Y RÉGIMEN JURÍDICO:

71.1

57
LEBAL

S

o

Este Contrato se rige por las leyes de la República de Colombia. Le son aplicables las
normas concernientes a la Exploración y Explotación de Hidrocarburos y al Sistema
General de Regalías, en especial, las leyes 756 de 2002 y 1530 de 2012 y sus
reglamentos; las disposiciones pertinentes del Código de Petróleos; los Decretos
Leyes 1760 de 2003, en todo aquello no modificado o sustituido por el distinguido como
4137 de 2011; este último; el Reglamento de Contratación expedido por el Consejo
Directivo de la ANH contenido en Acuerdo 2 de 2017; las leyes 80 de 1993 y 1150 de

Página 109 de 112

¡e
(

2211 ANH=

2007, y 1474 de 2011, y el Decreto Ley 19 de 2012, sus desarrollos y reglamentos, en
cuanto resulten pertinentes y aplicables, así como las normas generales del derecho
privado contenidas en los códigos Civil y de Comercio, o las disposiciones que
sustituyan, modifiquen, adicionen o complementen las anteriores.

71.2 Siempre que en el presente Contrato se haga mención de una norma jurídica, se
entiende que corresponde también a aquella o aquellas que la modifiquen, sustituyan,
adicionen o complementen.

Cláusula 72 BIENES Y SERVICIOS LOCALES, REGIONALES Y NACIONALES:

En igualdad de condiciones competitivas de calidad, oportunidad y precio, en el cumplimiento
de las obligaciones, prestaciones y compromisos a su cargo, conforme al presente Contrato,
el Contratista está en el deber de otorgar preferencia a los oferentes de bienes y servicios
de origen local, regional y nacional, en ese orden.

Cláusula 73 RECLAMACIÓN DIPLOMÁTICA:

73.1 El Contratista renuncia expresamente a intentar reclamación diplomática en todo
cuanto corresponde a los derechos, obligaciones, compromisos, prestaciones y
Operaciones relacionados con este Contrato, excepto en el caso de denegación de
justicia.

73.2 Se entiende que no se presenta denegación de justicia, cuando aquel ha tenido acceso
a todos los recursos y medios de acción que proceden conforme a las leyes
colombianas.

Cláusula 74 IDIOMA:

74.1 Para todos los efectos y actuaciones relacionados con este Contrato, el idioma oficial
es el español.

74.2 Toda la información que se debe entregar a la ANH ha de ser proporcionada tanto en
medio físico como magnético, en caso de ser expresamente requerido así.

Cláusula 75 DOMICILIO Y CORRESPONDENCIA:

75.1 Domicilio:

Para todos los efectos, las Partes acuerdan expresamente como domicilio contractual, la
ciudad de Bogotá, D.C., República de Colombia

Página 110 de 112

EC
“221 ANH=

TN rearme ACORDE
pompa EA

75.2 Correspondencia:

75.2.1 Para cualquier propósito relacionado con la celebración, ejecución, terminación y
liquidación del presente Contrato, las comunicaciones, notificaciones y, en general,
toda correspondencia que se crucen las Partes debe ser remitida por escrito y en
medio magnético, de ser requerido por la ANH, a las siguientes direcciones:

ANH: Agencia Nacional de Hidrocarburos
Avenida Calle 26 No. 59 — 65, Piso 2
Bogotá, Distrito Capital
Teléfonos: (571) 593-17-17
Fax: (571) 593-17-18
Correo Electrónico:

Contratista: CNE OIL 8 GAS S.A.S.
Andrés Valenzuela Pachón
Representante legal
Dirección: Calle 113 No 7-45 Torre B Oficina 1501
Teléfono: (57-1) 621 1747
Correo electrónico:

amejia(Ocanacolenergy.com
imayuza(Ocanacoleneray.com

75.2.2 Cualquier modificación en estas direcciones debe ser comunicada por escrito a la
otra Parte. Dicha comunicación solamente surtirá efectos transcurridos tres (3) Días
Calendario, contados a partir de su radicación en la sede de la ANH o en las oficinas
del Contratista. Hasta esa fecha, cualquier comunicación enviada a la dirección
consignada en este Contrato, se entenderá recibida por la otra Parte el día de

recepción.

75.2.3 Toda comunicación del Contratista a la ANH debe ser suscrita por representante legal
o convencional, o por mandatario o apoderado, debidamente constituido y facultado.
El Contratista declara y garantiza que toda solicitud, petición y/o comunicación que
cumpla esta formalidad se entiende hecha por persona con plenas capacidades y
facultades para representarlo y comprometerlo, sin limitaciones.

Cláusula 76 AUTORIZACIONES, APROBACIONES O PRONUNCIAMIENTOS:

76.1 Cualquier determinación que conforme al presente Contrato requiera autorización,
aprobación o pronunciamiento de la ANH y no tenga previsto plazo determinado de
respuesta, debe ser adoptada en término máximo de tres (3) Meses.

76.2 Salvo que este negocio jurídico disponga lo contrario, transcurrido este término sin
pronunciamiento de la Entidad, se entiende negada o improbada la correspondiente

$70
LOGAL Página 111 de 112
gos

Asigración de reas

22m ANH=

e
solicitud, sin perjuicio de que posteriormente ésta pueda evaluar si modifica la decisión
presunta, en el evento de mediar aceptación del Contratista.

76.3 Este acepta y reconoce que cualquier autorización o aprobación de la ANH, en
desarrollo del presente Contrato, no comporta ni implica garantía alguna acerca del
resultado del objeto de tales pronunciamientos.

Cláusula 77 SUBSISTENCIA:

La terminación o extinción de este Contrato por cualquier causa, no extinguirá las
obligaciones que por su naturaleza deban subsistir a tales eventos, como las derivadas de
garantías y de la responsabilidad del Contratista.

El presente Contrato se suscribe por los representantes autorizados de las Partes y se
perfecciona con la firma de su texto escrito.

Para constancia se suscribe en Bogotá, D.C., a los veinte (20) días del mes de diciembre del
2019, en dos (2) ejemplares del mismo tenor literal.

Contratante Contratista
Agencia Nacional de Hidrocarburos CNE OIL 3 GAS. SA.S.

ip

Luis Migúel Morelli Navia
Presidente

Representante Legal

To
LAGAL
Seno
2 Página 112 de 112

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

ANEXO A
ÁREA ASIGNADA

CONTRATISTA: CNE OIL 8 GAS S.A.S.
ÁREA: VMM 49

El área total comprendida dentro del bloque descrito a continuación es de cincuenta y
nueve mil novecientos noventa y dos (59.992) hectáreas, con cuatro mil doscientos
veintiún (4.221) metros cuadrados aproximadamente. El bloque se encuentra ubicado
dentro de las jurisdicciones municipales de Bolívar y Cimitarra en el Departamento de
Santander. La información cartográfica fue tomada del Mapa político de Colombia,
archivo digital del |. G.A.C, a escala 1:500.000. Esta área se describe a continuación y
como aparece en el mapa que se adjunta como anexo “A”, que forma parte de este
contrato, así como los cuadros correspondientes. Se ha tomado como punto de
referencia el Vértice Geodésico GPS-S-T-107 del Instituto Geográfico Agustín Codazzi,
cuyas coordenadas planas GAUSS con origen Central, datum MAGNA-SIRGAS son:
N:1227302,266 metros, E:1002199,748 metros, las cuales corresponden a las
coordenadas geográficas datum MAGNA-SIRGAS Latitud 6” 39' 5,9469" al Norte del
Ecuador, Longitud 74” 3' 27,4112" al Oeste de Greenwich.

PUNTO A:

Del vértice geodésico, se continúa con rumbo S 6* 47' 56,154" W, por una distancia de
24.022,557 metros, hasta llegar al punto A, cuyas coordenadas son N: 1.203.448,643
metros, E: 999.355,827 metros.

PUNTO B:

De dicho vértice, se continúa con rumbo ESTE, por una distancia de 8.454,176 metros,
hasta llegar al punto B, cuyas coordenadas son N: 1.203.448,643 metros, E:
1.007.810,002 metros.

Avenida Calle 26 N* 59 - 65 Piso 2 - PBX:( 7 - Fax(571) 5931718 - Bogotá, Colombia. Página 1 de 8
[ves amb gov co | info/danh gov.co!

y
y
E

o
an

e

c22an ANH=

Contrato de Exploración y Producción de Hidrocarburos- ESP
Area VMM 49

ANEXO A
ÁREA ASIGNADA

PUNTO C:

De dicho vértice, se continúa con rumbo SUR, por una distancia de 22.088,077 metros
hasta llegar al punto C, cuyas coordenadas son N: 1.181.360,566 metros, E:
1.007.810,002 metros.

PUNTO D:

De dicho vértice, se continúa con rumbo OESTE, por una distancia de 13.166,476
metros, hasta llegar al punto D, cuyas coordenadas son N: 1.181.360,566 metros, E:
994.643,526 metros.

PUNTO E:

De dicho vértice, se continúa con rumbo N 89” 59' 33,222" W, por una distancia de
3.282,257 metros, hasta llegar al punto E, cuyas coordenadas son N: 1.181.360,992
metros, E: 991.361,270 metros.

PUNTO F:

De dicho vértice, se continúa con rumbo S 0” 0' 42,822" W, por una distancia de
6.800,174 metros, hasta llegar al punto F, cuyas coordenadas son N: 1.174.560,818
metros, E: 991.359,858 metros.

PUNTO G:

De dicho vértice, se continúa con rumbo SUR, por una distancia de 1.344,968 metros,
hasta llegar al punto G, cuyas coordenadas son N: 1.173.215,850 metros, E:
991.359,858 metros.

Avenida Calle 26 N* 59-65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia Página 2 de 8
[weww.anh.gov.co | infoZamh.gov.co]
wea ANH=

Na

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

ANEXO A
ÁREA ASIGNADA

PUNTO H:
De dicho vértice, se continúa con rumbo OESTE, por una distancia de 2.275,421
metros, hasta llegar al punto H, cuyas coordenadas son N: 1.173.215,850 metros, E:
989.084,437 metros.

PUNTO |:

De dicho vértice, se continúa con rumbo S 89” 59' 59,027" W, por una distancia de
8.175,964 metros, hasta llegar al punto |, cuyas coordenadas son N: 1.173.215,811
metros, E: 980.908,473 metros.

PUNTO y:

De dicho vértice, se continúa con rumbo S 0? 0' 57,191" W, por una distancia de
6.267,381 metros, hasta llegar al punto J, cuyas coordenadas son N: 1.166.948,431
metros, E: 980.906,735 metros.

PUNTO K:
De dicho vértice, se continúa con rumbo OESTE, por una distancia de 6.826,737 metros
hasta llegar al punto K, cuyas coordenadas son N: 1.166.948,431 metros, E:

974.079,998 metros.

PUNTO L:
De dicho vértice, se continúa con rumbo NORTE, por una distancia de 15.940,057

metros, hasta llegar al punto L, cuyas coordenadas son N: 1.182.888,488 metros, E:

Avenida Calle 26 N* 59-65 Piso 2 -PBX: suyas 31717 - Fax(571) 5931718 - Bogotá, Colombia Página 3 de 8
janh.20v.co

o prob goy.co
LEÍSAL
Shgno
A

28 ANH

Tome OCACIONES
(SEGUNDO CICLO, COLOMBIA,
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49
ANEXO A
ÁREA ASIGNADA

974.079,998 metros. La línea formada por los vértices “A-B-C-D-E-F-G-H-I-J-K-L”,
colinda en toda su extensión con el ÁREA RESERVADA.

PUNTO M:

De dicho vértice, se continúa con rumbo S 89” 59' 25,585" E, por una distancia de
6.831,614 metros, hasta llegar al punto M, cuyas coordenadas son N: 1.182.887,348
metros, E: 980.911,612 metros.

PUNTO N:

De dicho vértice, se continúa con rumbo N 0” 1' 9,155" E, por una distancia de
4.601,946 metros, hasta llegar al punto N, cuyas coordenadas son N: 1.187.489,293
metros, E: 980.913,155 metros.

PUNTO O:

De dicho vértice, se continúa con rumbo S 89” 59' 0,167" E, por una distancia de
4.610,577 metros, hasta llegar al punto O, cuyas coordenadas son N: 1.187.487,956
metros, E: 985.523,731 metros.

PUNTO P:

De dicho vértice, se continúa con rumbo N 0” 0' 51,784” E, por una distancia de
4.607,833 metros, hasta llegar al punto P, cuyas coordenadas son N: 1.192.095,789
metros, E: 985.524,888 metros.

Avenida Calle 26 N? 59-65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia Página 4 de 8

Ivan gov.co |
Frec orar de e

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

ANEXO A
ÁREA ASIGNADA

PUNTO Q:

De dicho vértice, se continúa con rumbo S 89” 59' 24,593" E, por una distancia de
9.220,396 metros, hasta llegar al punto Q, cuyas coordenadas son N: 1.192.094,206
metros, E: 994.745,284 metros.

PUNTO R:

De dicho vértice, se continúa con rumbo N 0* 0' 18,984" E, por una distancia de
9.215,667 metros, hasta llegar al punto R, cuyas coordenadas son N: 1.201.309,873
metros, E: 994.746,132 metros.

PUNTO S:

De dicho vértice, se continúa con rumbo S 89” 59' 49,274" E, por una distancia de
4.609,448 metros, hasta llegar al punto S, cuyas coordenadas son N: 1.201.309,634
metros, E: 999.355,581 metros.

De dicho vértice, se continúa con rumbo N 0? 0' 23,716" E, por una distancia de
2.139,009 metros, hasta llegar al punto A, punto de partida y cierre de la alinderación
La línea formada por los vértices “L-M-N-O-P-Q-R-S-A”, colinda en toda su extensión
con el Bloque VMM 9, operado por la compañía PAREX RESOURCES COLOMBIA LTD
SUCURSAL.

Avenida Calle 26 N? 59 - 65 Piso 2 - PBX: (
fwrww.amb gos

5931717 - Fax(571) 5951718 - Bogotá, Colombia Página 5 de 8

| infoanh.gox.col

ANH

AGENCIA NACIONAL DE MOROCARBUROS.
COLOMBIA

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

ANEXO A
ÁREA ASIGNADA

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss
Origen Central, Dátum MAGNA-SIRGAS
Tabla de datos y Resultados para el ÁREA A CONTRATAR BLOQUE VMM 49
Jurisdicciones municipales de Bolivar y Cimitarra en el Departamento de Santander

Eto COORDENADAS PLANAS e RUMBOS
NORTE ESTE
VERT 1.227.302,266 1.002.199,748

24,022,557 | S6*47'56,154"W
A 1.203.448,643 999.355,827

8,454,176 ESTE
B 1.203.448,643 1.007.810,002

22.088,077 SUR
Q 1.181.360,566 1,007.810,002

13,166,476 OESTE
D 1.181.360,566 994.643,526

3,282,257 | N89%59 33,222" W
E 1.181.360,992 991.361,270

6.800,174 S 0” 0' 42,822" W
E 1.174.560,818 991.359,858

1,344,968 SUR
G 1.173215,850 991.359,858

2,275,421 OESTE
H 1.173.215,850 989.084,437

8,175,964 w
1 1.173.215,811 930.908,473

6,267,381 S0*0'57,191"W
J 1,166.948,431 980.906,735

6.826,737 OESTE
K 1.166.948,431 974.079,998

15.940,057 NORTE
L 1.182.888,488 974.079,998

6.831.614 | S89*59'25,585" E
M 1.182.887,348 980.911.612

4.601.946 N0* 119,155" E
N 1.187.489,293 980.913,155

4,610,577 $89 59'0,167" E
o 1.187.487,956 985.523,731

4,607,833 N.0*0' 51,784" E
P 1.192.095,789 985.524,888

9,220,396 | S89”5924,593"E
Q 1,192.094,206 994.745,284

9,215,667 N 070" 18,984" E

Avenida Calle 26 N* 59-65 Piso 2 - PBX: (571) 5931717 - Fax (371) 5931718 - Bogotá, Colombia Página 6 de 8
'infoZanb gov.col

ww amb gov. co | infos
io
LEAL

3

7)

Contrato de Exploración y Producción de Hidrocarburos- ESP

Área VMM 49
ANEXO A
ÁREA ASIGNADA
Punto COOP Distancia RUMBOS
| NORTE ESTE

R 1,201.309,873 994.746,132

4,609,448 S 89" 59' 49,274" E
Ss 1.201.309,634 999.355,581

2,139,009 N0*0'23,716" E
A 1,203 448,643 999.355,827

ÁREA TOTAL (Ha): 59.992,4222 Aprox.

Avenida Calle 26 N? 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
|yrww.ambgov.co | infoQanligov.co

Página 7 de 8
e

om ANH=

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

ANEXO A
ÁREA ASIGNADA

ANEXO A

975.000 1.000.000 1.025.000
1

ÁREA A CONTRATAR BLOQUE VMM 49
QUE CONSTITUYE EL
ANEXO A

'VERTICE GEODESICO GPS-S-T-1071.G.A.C
COORDENADAS GAUSS CON ORIGEN CENTRAL
N: 1227302,266

ÁREA TOTAL .......... 59.992,4221 Ha Aprox.

Avenida Calle 26 N? 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia Página 8 de 8

jewwanb gos. co | infoZanbh,goy.col

Contrato de Exploración y Producción de Hidrocarburos - ESP
Área VMM 49

Anexo B
Programas Exploratorios

CONTRATISTA: CNE OIL 8 GAS S.A.S

ÁREA: VMM 49
Programa Exploratorio Mínimo
a e Puntaje por Unidad de
Fase Duración Actividad Actividad Exploratoria
Adquisición setenta y dos Kilómetros
1 36 meses cuadrados (72 km?) de sísmica 3D. 360,000
Total Puntaje por unidad de Actividad Exploratoria Fase 1 360,000
2 36 meses Un (1) Pozo Exploratorio 997,000
Total Puntaje por unidad de Actividad Exploratoria Fase 2 997,000
Total Programa Exploratorio Mínimo (un mil trescientos 1357,000
cincuenta y siete puntos) E

Programa Exploratorio Adicional

Puntaje por Unidad de
Actividad Exploratoria

Fase Duración Actividad

Tres (3) pozos de Exploración

2.991,000
1 36 meses | Adquisición de ciento veintiocho
Kilómetros cuadrados (128 km?) de 640,000
sísmica 3D.
Total Puntaje por unidad de Actividad Exploratoria Fase 1 3.631,000
Página 1 de 2
70
LEGAL

SyEno
Contrato de Exploración y Producción de Hidrocarburos - ESP
Área VVIM 49

Anexo B
Programas Exploratorios

Programa Exploratorio Adicional
Fase Duración Actividad e crei quo n
2 36 meses Tres (3) pozos Exploratorios 2.991,000
Total Puntaje por unidad de Actividad Exploratoria Fase 2 2.991,000
Total Programa Exploratorio Adicional 6.622,000

NOTA: Las actividades exploratorias y el puntaje por Unidad de Actividad Exploratoria, deben
corresponder a lo previsto en el Artículo 33 del Acuerdo 2 de 2017, así como a lo reglado en el
Capítulo Cuarto Programas Exploratorios por Acometer, de los Términos de Referencia del
Proceso Permanente de Asignación de Áreas.

Página 2 de 2

¿2 ANH=

rememora de — AGENCIA NACIONAL

Fc dee OA
[secunoo cito]
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49
Anexo C

Derechos Económicos

CONTRATISTA: CNE OIL 8 GAS S.A.S.
ÁREA VMM 49

C.1 Derecho Económico por concepto del Uso del Subsuelo

Acuerdo 2 de 2017, Artículo 82

C.1.1 Período de Exploración, incluido eventual Programa Exploratorio Posterior,
Descubrimientos y Programas de Evaluación sin Producción:

Causación: Anualmente o en forma proporcional por fracciones inferiores, a partir de la Fecha
Efectiva, durante el Período Exploratorio, sus prórrogas, eventual Programa Exploratorio
Posterior, Descubrimientos y Programas de Evaluación, sin que exista Producción.

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del correspondiente
Formulario.

Se calcula sobre la superficie total del Área Asignada o su Remanente, de mediar
devoluciones, deducidas las Áreas en Explotación o en Producción, medida en hectáreas (ha)
y fracciones de hectárea aproximadas hasta centésimas, según su estado a 31 de diciembre
del Año inmediatamente anterior, a la tarifa fijada por la ANH en Dólares de los Estados Unidos
de América por unidad de superficie (USD/ha).

Para el periodo del 1 de mayo del 2019 al 30 de abril de 2020, la tarifa es:

Areas Prospectivas para Acumulaciones de Hidrocarburos en Trampas
Tarifa - TAUS (USD/ha)

Areas Continentales 1523

Esta tarifa se actualiza anualmente con arreglo al Artículo 87 del Acuerdo 2 de 2017. Por
consiguiente, como quiera que el Índice aplicable para el Año inmediatamente anterior
solamente se publica en el Mes de abril, la providencia de actualización se expide en mayo
siguiente.

Para liquidar el Derecho se aplica la siguiente fórmula:
DUSpe = S * TAUS

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX:
|wwwanb.gov

1717 - Fax (571) 5931718 - Bogotá. Colombia
foganh.gor.col Página 1 de 20

Contrato de Exploración y Producción de Hidrocarburos- ESP

Área VMM 49

Anexo C
Derechos Económicos

Donde:

=  DUSpe corresponde al Derecho Económico por concepto del Uso del Subsuelo durante el
Período de Exploración

= Ses la superficie del Área Asignada o la del Área Remanente menos las Áreas en
Explotación o en Producción, expresada en hectáreas y fracciones de hectárea (ha)
aproximadas hasta centésimas

= TAUS corresponde a la tarifa anual por concepto del Uso del Subsuelo vigente, expresada
en Dólares de los Estados Unidos de América por unidad de superficie, actualizada
anualmente por la ANH

Oportunidad de Pago:

En forma anticipada, dentro del Mes siguiente a la Fecha Efectiva, por la fracción remanente
del Año de que se trate, excepto que la Fecha Efectiva tenga lugar entre enero y abril, caso
en el cual debe pagarse en mayo, lo mismo que para cada Año calendario completo posterior.
Si el Período Exploratorio, el Programa Exploratorio Posterior y/o los Programas de
Evaluación terminan antes de completarse el Año calendario de que se trate, los Aportes a
que se refiere este numeral deben liquidarse y pagarse proporcionalmente por la fracción que
corresponda.

Debe pagarse en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM certificada por el Banco de la República, vigente el Día Hábil inmediatamente
anterior a la fecha en que tenga lugar su cubrimiento efectivo.

C.1.2 Período de Explotación, Descubrimientos y Programas de Evaluación con
Producción

Causación: Por semestre calendario vencido.

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del correspondiente
Formulario.

Se calcula sobre la Producción Base, descontados los volúmenes correspondientes al
Derecho Económico de Participación en la Producción (X%) y de Participación Adicional en
la misma, de resultar aplicable, por las tarifas fijadas por la ANH en Dólares de los Estados

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
ww anb.gov:co | infoíGamh.gow.col Página 2 de 20
y

22 ANH=

raciones CHA
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49
Anexo C

Derechos Económicos

Unidos de América por volumen de Producción, es decir, por Barril de Hidrocarburo Líquido o
por miles de Pies Cúbicos de Gas Natural.

Las tarifas del Derecho Económico por concepto del Uso del Subsuelo en Áreas en
Explotación o en Producción, en Descubrimientos o en desarrollo de Programas de
Evaluación con Producción, para el año 2019, son las siguientes:

5 Cero coma catorce veinticuatro Dólares (USD 0,1424) por Barril de Hidrocarburo
Líquido, y

Y Cero coma cero catorce veinticuatro Dólares (USD 0,01424) por cada mil Pies Cúbicos
(1.000 ft?) de Gas Natural.

Esta tarifa se actualiza anualmente con arreglo al Artículo 87 del Acuerdo 2 de 2017.

Para liquidar este Derecho se aplica la siguiente fórmula:

DUS» = PBD * TUP
Donde:

=  DUS? corresponde al Derecho Económico por concepto del Uso del Subsuelo sobre la
Producción proveniente de Descubrimientos, de Áreas en Evaluación o de Campos en
Producción.

= PBoProducción Base, es la Producción medida en el Punto de Medición Oficial o Punto
de Fiscalización, después de descontar las Regalías expresadas en volumen, que resultan
de la fórmula PB =PT-R

= PT esla Producción Total de cada Descubrimiento, de cada Área en Evaluación o de cada
Campo en cada Área asignada en Producción, expresada en volumen, Barriles de
Hidrocarburos Líquidos o miles de Pies Cúbicos de Gas Natural, también correspondiente
al Período mensual de Liquidación de que se trate, una vez descontados los volúmenes de
Hidrocarburos utilizados en beneficio de las operaciones de extracción y los que
inevitablemente se desperdicien en ellas, así como los de Gas que se reinyecten en el
mismo Campo en Producción

Avenida Calle 26 No, 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
[www amb. gov.co | infoíZanh gov. col Página 3 de 20
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

=  Resel volumen de Regalías inherente al Período Mensual de Liquidación de que se trate,
expresado en Barriles (bbl) o en miles de Pies Cúbicos (kft*), según sea Hidrocarburo
Líquido o Gas Natural

=  PBD es la Producción Base para el cálculo del Derecho en dinero, que resulta, a su vez,
de la siguiente fórmula PBD = PB * (1 - XP)

= XP corresponde al Porcentaje de Participación en la Producción (X%), más la Participación
Adicional en la misma, de resultar aplicable, pactados en el Contrato

= TUP es la Tarifa por Unidad de Producción, fijada en Dólares de los Estados Unidos de
América por Barril de Hidrocarburo Líquido (USD/bbl), o por miles de Pies Cúbicos de Gas
Natural (USD/Kkft?), actualizada por la ANH para el Año calendario de que se trate

Oportunidad de Pago: Dentro del primer Mes del semestre calendario inmediatamente
siguiente al de su respectiva causación.

Debe pagarse en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM, certificada por el Banco de la República, vigente el Día Hábil inmediatamente
anterior a la fecha en que tenga lugar su cubrimiento efectivo.

C.1.3 Concurrencia del Derecho Económico por concepto del Uso del Subsuelo sobre
el Área y sobre la Producción

En el evento de que se encuentre en curso el Período Exploratorio sobre todo o parte del Área
Asignada y -simultáneamente- exista Producción en Descubrimientos y/o en ejecución de
Programas de Evaluación, o en Áreas en Producción, el Contratista debe liquidar y pagar este
Derecho Económico tanto sobre la Área asignada o remanente, como sobre la Producción.
No obstante, de dicha Área se deduce aquella establecida en los referidos Programas de
Evaluación o la correspondiente de las Áreas en Producción.

En todo caso, en el evento de presentarse períodos mensuales sin Producción en el desarrollo
de Programas de Evaluación, lo liquidado y pagado por concepto del Uso del Subsuelo sobre
la superficie del Área en Evaluación durante tales períodos, no es susceptible de devolución
ni de compensación. Por el contrario, en los casos de períodos mensuales con Producción, el
Contratista tiene derecho a deducir o compensar eventuales saldos a su favor por concepto

17 -Fax (571) 5931718 - Bogotá, Colombia
xGamh.gov.so! Página 4 de 20

vela jvcww.anh.gov.co |

Bo Avenida Calle 26 No. 59-65 Piso 2 - PBX: (571)
SyA No
Ú,
did

o
AL
¡ERO

proc manera de

Augración

2191 ANH=

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49
Anexo C

Derechos Económicos

de lo liquidado y pagado por Uso del Subsuelo sobre la superficie del Área en Evaluación, en
la siguiente liquidación semestral sobre la Producción y/o Anual sobre la superficie.

C.2 Aportes para Formación, Fortalecimiento Institucional y Transferencia de
Tecnología:

Acuerdo 2 de 2017, Artículo 83

C.2.1 Período de Exploración incluido eventual Programa Exploratorio Posterior,
Descubrimientos y Programas de Evaluación sin Producción

Causación: Los Aportes por concepto de Formación, Fortalecimiento Institucional y
Transferencia de Tecnología se causan anualmente, a partir de la Fecha Efectiva, durante el
Período Exploratorio, sus prórrogas, eventuales Programas Exploratorios Posteriores,
Descubrimientos y Programas de Evaluación.

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del Formulario
correspondiente.

Estos Aportes equivalen al veinticinco por ciento (25%) del Derecho Económico por concepto
del Uso del Subsuelo.

Para su liquidación se aplica la siguiente fórmula:

ATTpre= DUSpe* 25%
Donde:

= ATTpe corresponde al Aporte para Formación, Fortalecimiento Institucional y Transferencia
de Tecnología

= DUSpe es el Derecho Económico por concepto del Uso del Subsuelo

En ningún caso, el valor de los Aportes puede exceder la suma de CIENTO DOS MIL
OCHOCIENTOS SEIS CON OCHENTA Y TRES CENTAVOS (USD 102.806,83) de dólares
de los Estados Unidos de América por Año Calendario, para el año 2019

Este límite se actualiza cada Año, mediante la aplicación del Índice de Precios al Productor,
IPP, “Final Demand”, WPUFDA, publicado por el Departamento de Trabajo de los Estados
Unidos de América, como se determina en el Artículo 87 del Acuerdo 2 de 2017.

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX: (571) 59317
¡www amb. gov,co | inf

Fax(571) 5931718 - Bogotá, Colombia

Página 5 de 20

Ea
NS

ES Pc an meca
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

Oportunidad de Pago: En forma anticipada, dentro del Mes siguiente a la Fecha Efectiva,
por la fracción remanente del Año de que se trate, excepto que la Fecha Efectiva tenga lugar
entre enero y abril, caso en el cual debe pagarse en mayo, lo mismo que para cada Año
calendario completo posterior. Si el Período Exploratorio, el Programa Exploratorio Posterior
y/o los Programas de Evaluación terminan antes de completarse el Año calendario de que se
trate, los Aportes a que se refiere este numeral deben liquidarse y pagarse proporcionalmente
por la fracción que corresponda.

Debe pagarse en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM certificada por el Banco de la República, vigente el Día Hábil inmediatamente

anterior a la fecha en que tenga lugar su cubrimiento efectivo.

C.2.2 Período de Explotación, Descubrimientos y Programas de Evaluación con
Producción

Causación: Por semestre calendario vencido.

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del Formulario
respectivo.

Equivale al diez por ciento (10%) del Derecho Económico por concepto del Uso del Subsuelo
durante el Período de Explotación, y sobre la Producción en Descubrimientos o en Programas
de Evaluación, liquidado para el mismo semestre.
Para liquidar los Aportes debe aplicarse la siguiente fórmula:
ATTp = DUSp * 10%

Donde:
»  ATTp corresponde al Aporte para Formación, Fortalecimiento Institucional y Transferencia

de Tecnología en el Periodo de Explotación, en Descubrimientos o en Programas de

Evaluación cuando exista Producción

=. DUSp corresponde al Derecho Económico por concepto del Uso del Subsuelo en el Período
de Explotación, en Descubrimientos o en Programas de Evaluación si existe Producción

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX

[von go

931717 - Fax (571) 5931718 - Bogotá, Colombia
info(danh gov.col Página 6 de 20
qe
Ve

Q
A

AL
o

procesa Permanente de — AGENCIA

2219 ANH=

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

En ningún caso, el valor de los Aportes puede exceder la suma de CIENTO DOS MIL
OCHOCIENTOS SEIS CON OCHENTA Y TRES CENTAVOS (USD 102.806,83) de dólares
de los Estados Unidos de América por Año Calendario, para el año 2019.

Este límite también se actualiza cada Año, mediante la aplicación del Índice de Precios al
Productor, IPP, “Final Demand”, WPUFDA, publicado por el Departamento de Trabajo de los
Estados Unidos de América, como se determina en el Artículo 87 del Acuerdo 2 de 2017.

Oportunidad de Pago: Dentro del primer Mes del semestre siguiente al de su causación.

C.2.3 Concurrencia de los Aportes para Formación, Fortalecimiento Institucional y
Transferencia de Tecnología en el Período de Exploración, incluido eventual
Programa Exploratorio Posterior, Descubrimientos y Programas de Evaluación,
y sobre la Producción

En el evento de que se encuentre en curso el Período Exploratorio sobre todo o parte del Área
Asignada y -simultáneamente- exista Producción en Descubrimientos y/o en ejecución de
Programas de Evaluación o en Áreas en Producción, el Contratista debe liquidar y pagar los
Aportes tanto sobre el Derecho Económico por concepto del Uso del Subsuelo
correspondiente a la Área contratada o remanente, como sobre la Producción. No obstante,
de dicha Área se deduce aquella establecida en los referidos Programas de Evaluación o la
correspondiente de las Áreas en Producción.

C.3 Derecho Económico por concepto de Participación en la Producción (X%):

Acuerdo 2 de 2017, Artículo 84

La Participación en la Producción (X%) ofrecida en la Propuesta y aplicable a la ejecución del
presente Contrato se consigna en el siguiente Cuadro.

Yacimientos en Trampas

Uno por ciento (1%)

Causación: Por Mes Calendario sobre la Producción obtenida en el mismo.

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX: (57.
yn amb. gov.co | info/dant

7 - Fax(571) 5931718 - Bogotá, Colombia

Página 7 de 20

a

1 ANH=

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del respectivo
Formulario.

Se calcula sobre la Producción Base, de acuerdo con el Porcentaje de Participación en la
Producción (X%) ofrecido y pactado en el Contrato.

Para liquidar este Derecho se aplique la siguiente fórmula sobre la Producción de cada Campo
en cada Área asignada en Producción, así como sobre la proveniente de cada Yacimiento, en
Descubrimientos y en Áreas donde se desarrollen Programas de Evaluación:

DPPvo. = PB *XP * FM

Donde:

= DPPvo. es el Derecho Económico por concepto de Participación en la Producción (X%)
para el Período mensual de Liquidación de que se trate, expresado en volumen, en Barriles
de Petróleo o en miles de Pies Cúbicos de Gas Natural

= PB o Producción Base, es la Producción medida en el Punto de Medición Oficial o Punto
de Fiscalización, después de descontar las Regalías expresadas en volumen, que resultan
de la fórmula PB=PT-R

= PT es la Producción Total del Descubrimiento, de cada Área en Evaluación o de cada
Campo en cada Área asignada en Producción, expresada en volumen, Barriles de
Hidrocarburos Líquidos o miles de Pies Cúbicos de Gas Natural, también correspondiente
al Período mensual de Liquidación de que se trate, una vez descontados los volúmenes de
Hidrocarburos utilizados en beneficio de las operaciones de extracción y los que
inevitablemente se desperdicien en ellas, así como los de Gas que se reinyecten en el
mismo Campo en Producción

=  Resel volumen de Regalías inherente al Período Mensual de Liquidación de que se trate,
expresado en Barriles de Hidrocarburos Líquidos o en miles de Pies Cúbicos de Gas
Natural, según el caso

= XP corresponde al Porcentaje de Participación en la Producción pactado en el respectivo
Contrato, (X%)

BT Avenida Calle 26 No. 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
a j o ers b os. co | info anlagor Página 8 de 20

LEAL
So
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

= FM es el factor multiplicador correspondiente al rango del promedio del Precio del
Hidrocarburo de que se trate, durante el Mes al que se refiera la Producción, según la
siguiente Tabla:

Petróleo Crudo Gas Natural
Precio Promedio Referencia Cushing, | Precio Promedio de Venta
OK WTI, “Spot Price”, FOB, durante el | en Campo, durante el Mes
Mes de Producción de Producción

3/0<=Y<35
q

Ea A En

50 <= X<55 5,0<=X<5,5

55 <= X <60 5,5 <=X<6,0

60 <= X<65 6/0<=X<6,5

65 <=X<70 6,5<=X<7,0

70<=X<75 70<=X<7,5

75 <= X<80 7,5<=X<80

80 <= X < 85 8,0<=Y<85

85 <= X <90 85<=Y<90

90 <= X<95 90<=Y<95
| 95 <= X < 100 9,5 <= Y <10,0 1,14
[ X>= 100 Y >= 10,0 1,116

En el evento de que la ANH opte por recaudar este Derecho Económico en dinero, debe
aplicarse la siguiente fórmula:

DPP oi = (DPPvoL +/- VC)* (PV - CD)
Donde:

=  DPPow es el monto en dinero por concepto del Derecho Económico de Participación en la
Producción (X%), expresado en Dólares de los Estados Unidos de América,
correspondiente al Período mensual de Liquidación de que se trate

= VC esel Volumen de Compensación, a favor o en contra, también en el Período mensual
de Liquidación de que se trate, resultado de la calidad del crudo producido en cada Campo

Avenida Calle 26 No, 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
Iwww.anb.gov.co | infoianh.gov.co| Página 9 de 20

E

2204 ' ANH=

e rene IGEMJUCOIA
Contrato de a y Producción de Hidrocarburos- ESP
Área VMM 49
Anexo C

Derechos Económicos

de cada Área Asignada en Explotación, en cada Descubrimiento o en cada Área en
Evaluación, y entregado al sistema de oleoducto, cuando se emplee este medio de
transporte, de acuerdo con el Manual de Procedimiento de Compensación Volumétrica de
cada transportador por oleoducto, y con los Informes Mensuales de Balance Volumétrico
del respectivo transportador.

= PV corresponde al Precio de Venta aplicable al volumen de Producción a favor de la ANH,
por concepto de Participación en la Producción (X%), durante el Período mensual de
Liquidación de que se trate, expresado en Dólares de Estados Unidos de América por Barril
(USD/bbl) para Hidrocarburos Líquidos o por millón de BTU (British Thermal Unit por su
sigla en inglés) (USD/MBTU) para Gas Natural.

Este valor corresponde al promedio de los distintos precios de venta, ponderados por el
volumen de Hidrocarburo comercializado a cada precio, durante el período mensual de que
se trate.

En el caso de que el Contratista venda los Hidrocarburos a sociedades matrices o
subordinadas, sea en el Campo en Producción, en puerto de exportación o en cualquier
otro sitio, y el Precio de Venta, PV, sea inferior al Precio de Mercado del correspondiente
Hidrocarburo, en ese punto de venta, el componente PV de la fórmula de cálculo
corresponderá al mismo Precio de Mercado, obtenido de la siguiente manera:

(i) Si se trata de Hidrocarburos Líquidos, el Precio de Mercado será aquel determinado
en el Puerto de Exportación, según la calidad API de la mezcla de exportación
asimilable, como Castilla Blend, Vasconia Blend, Vasconia Norte Blend, South Blend,
u otras. Si la venta inicial o la primera venta se lleva a cabo en el Campo en Producción,
el Precio de Mercado corresponderá a aquel en Puerto de Exportación, con base en
la calidad API de la mezcla de exportación asimilable, como Castilla Blend, Vasconia
Blend, Vasconia Norte Blend, South Blend, u otras, una vez deducidos los Costos de
Transporte, Manejo, Trasiego y/o Comercialización aplicables para obtener el precio
en el Campo en Producción, según las condiciones pactadas entre el Productor y el
comprador del Hidrocarburo para determinar el precio de la venta en el Campo en
Producción, independientemente del destino del Hidrocarburo objeto de venta.

(ii) Si se trata de la venta de Gas Natural para atender demanda nacional, el Precio de
Mercado corresponde al precio promedio ponderado nacional del Precio Base de
Liquidación del Gas Natural, determinado para efectos del pago en dinero de las

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
So ¡www anh,gov.co | info/Zamh gov.co| Página 10 de 20
LEjfhaL
SyENO
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

Regalías de Gas Natural. Si las ventas son para exportación, el Precio de Mercado se
obtendrá a partir de una referencia previamente acordada entre la ANH y el Contratista,
con base en uno o varios precios marcadores de Gas, en función del mercado
geográfico del destino final del Gas vendido por el Productor.

= CD corresponde a la suma de los costos realmente incurridos por el Contratista, conforme
al Artículo 89 del Acuerdo 2 de 2017, para transportar el volumen de Hidrocarburo a favor
de la ANH, por concepto del Derecho Económico de Participación en la Producción (X%),
entre el Punto de Fiscalización o de Medición Oficial y el sitio determinado por el Contrato
para la venta inicial del Hidrocarburo, durante el Período de Liquidación de que se trate,
expresado en Dólares de Estados Unidos de América por Barril (USD/bbl) para
Hidrocarburos Líquidos o por millón de BTU (British Thermal Unit por su sigla en inglés)
(USD/MBTU) para Gas Natural.

Este valor resulta del promedio de los Costos Deducibles ponderados por el
correspondiente volumen de Hidrocarburo, durante el período mensual de que se trate.

En el evento en que el resultado del Componente (PV — CD) sea igual o inferior a cero,
para efectos de la liquidación debe tomarse el último valor positivo de dicho Componente,
de las liquidaciones provisionales anteriores por concepto del Derecho Económico de
Participación en la Producción (X%).

Se calcula en forma Provisional por Mes de Producción, con base en la mejor información
disponible, y debe ajustarse para obtener su valor Definitivo, una vez se conozcan el Precio
de Venta, los Costos Deducibles y el Volumen de Compensación por Calidad, en firme, sin
exceder de los tres (3) Meses inmediatamente siguientes al período mensual de Producción
objeto de cálculo.

Tanto la Liquidación Provisional como la información que le sirva de soporte, deben ser
sometidas a la ANH dentro de los diez (10) Días Comunes siguientes al vencimiento del
período mensual de Producción correspondiente. La Definitiva, también con la información de
soporte, dentro de los tres (3) Meses inmediatamente siguientes al período mensual de
Producción al cual se refiera.

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX: (571
|veww amb gov

17 -Fax(571) 5931718 - Bogotá. Colombia

mh gos so Página 11 de 20

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

Oportunidad de Pago:

En Especie

Si la ANH opta porque este Derecho Económico se pague en especie, el Contratista debe
entregarle la cantidad de Hidrocarburos correspondiente, para cuyo efecto las dos Partes
deben acordar por escrito el procedimiento aplicable, la programación de las entregas, y los
demás aspectos relevantes para la medición y puesta a disposición de los Hidrocarburos en
forma completa, técnica, oportuna y segura.

La ANH o la empresa que ésta determine debe recaudar los volúmenes en el Punto de Entrega
y reconocer al Contratista el valor del traslado del Hidrocarburo entre el Punto de Medición
Oficial o de Fiscalización y el de Entrega, cuando sean distintos.

La ANH dispone de un (1) Mes para retirar el volumen. Vencido este término, sin que lo haya
hecho, y siempre que exista capacidad disponible de almacenamiento en las facilidades del
Contratista, es obligación suya almacenar los Hidrocarburos hasta por término máximo de tres
(3) Meses consecutivos.

En este último evento, por concepto del almacenamiento, la Entidad debe reconocer al
Contratista una tarifa razonable, acordada previamente en cada caso, por escrito entre las
Partes.

Si no hay capacidad de almacenamiento, el Contratista puede continuar la Producción de
Hidrocarburos y disponer del volumen correspondiente al Derecho de Participación en la
Producción (X%), con el compromiso de entregar posteriormente a la ANH los volúmenes que
esta no hubiera retirado, en la forma y oportunidad previamente convenidos para el pago
efectivo del Derecho.

Vencido el citado plazo de tres (3) Meses, sin que la ANH haya retirado los Hidrocarburos, el
Contratista queda en libertad de comercializarlos y en el deber de entregar el producido a la
Entidad, con arreglo a las normas sobre pago de este Derecho Económico en dinero.

En igual forma, ocupado un ochenta por ciento (80%) de la capacidad de almacenamiento, el
Contratista queda facultado para disponer del volumen correspondiente al Derecho de
Participación en la Producción (X%), y la ANH puede retirarlo posteriormente, a una tasa de

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax(571) 5931718 - Bogotá, Colombia
[www.anh.gov.co | infoZanh,goy.co| Página 12 de 20

P7o

L L

SANO
j
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

entrega compatible con la capacidad de Producción.

También puede la ANH autorizar al Contratista la entrega de los volúmenes correspondientes
a las liquidaciones mensuales del referido Derecho de Participación en la Producción (X%),
en Meses posteriores a aquel al que corresponda la Producción, previamente convenidos.

En Dinero

El Valor de la Liquidación Provisional debe cancelarse dentro de los treinta (30) Días Comunes
o calendario siguientes al vencimiento del Período mensual de Producción de que se trate, y,
eventuales diferencias en contra del Contratista, con la Liquidación Definitiva, en la misma
fecha de su sometimiento a la ANH, debidamente soportada.

De presentarse saldo a favor de la Entidad, la diferencia debe ser cubierta dentro de los diez
(10) Días Calendario siguientes a la fecha de la Liquidación Definitiva o a la de recepción del
correspondiente requerimiento.

Debe tener lugar en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM, certificada por el Banco de la República, vigente el Día Hábil inmediatamente
anterior a la fecha en que tenga lugar su cubrimiento efectivo.

Si la ANH opta por modificar la forma de pago pactada, es decir, de dinero a especie, o
viceversa, debe comunicar su determinación al Contratista con por lo menos tres (3) Meses
de anticipación.

C.4 Participación Adicional en la Producción:
Acuerdo 2 de 2017, Artículo 85

Durante eventuales prórrogas del Periodo de Producción, los Contratistas deben reconocer y
pagar a la ANH una Participación Adicional, equivalente al diez por ciento (10%) del valor de
la Producción Base de Hidrocarburos Líquidos provenientes de Acumulaciones en Trampas,
y/o a un cinco por ciento (5%), también adicional, en el caso de Gas Natural No asociado o
de Hidrocarburos Líquidos Pesados o Extrapesados.

A esta Participación Adicional se aplican las reglas fijadas en el Artículo 84 del Acuerdo 2 de
2017, en materia de Responsabilidad, Causación, Liquidación y Oportunidad de Pago.

Avenida Calle 26 No. 59 -65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
pes os se] ion 5 Página 13 de 20

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

Debe ser liquidado por el Contratista mediante el diligenciamiento del correspondiente
Formulario.

C.5 Derecho Económico por concepto de Precios Altos:
Acuerdo 2 de 2017, Artículo 86
Causación:

Hidrocarburos Líquidos, con excepción de los Extrapesados: A partir de la fecha en que
la Producción acumulada del Área contratada, incluidos todos los Descubrimientos, Campos
y Pozos, así como los volúmenes correspondientes a Regalías, otros Derechos Económicos
y aquellos destinados a pruebas, pero deducidos los volúmenes utilizados en beneficio de las
Operaciones de Extracción, supere los cinco (5) millones de Barriles, y el promedio del Precio
del Crudo Marcador de la referencia Cushing, OK WTI (West Texas Intermediate) “Spot Price”
FOB, tomada de la Base de Datos “US Energy Information Administration, ElA”, para el Mes
Calendario de liquidación, exceda el Precio Base Po que se consigna en Tabla adoptada
mediante resolución general y publicada en la página WEB de la Entidad.

Gas Natural: Transcurridos cinco (5) Años contados desde la fecha de Declaración de
Comercialidad del primer Descubrimiento en el Área, siempre que el Precio Promedio de
Venta para el Mes Calendario de liquidación supere el Precio Base Po, fijado en la misma
Tabla.

Liquidación: Es responsabilidad del Contratista, mediante el diligenciamiento del
correspondiente Formulario.

Corresponde a un porcentaje de la Producción y se determina por Mes Calendario vencido,
sobre la Producción Base, en función de la variación del Precio del Crudo Marcador con
respecto al Precio Base (Po).

Para liquidar este Derecho debe aplicarse la siguiente fórmula:

DPAvoL = (PB - DPPvoL) * [(P— Po) /P]*D

Avenida Calle 26 No. 59 -65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá. Colombia
[ves amb. gov.co | info(damh gov.co Página 14 de 20

eo
LEÁAL
S/ yl

1 ANH=

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49
Anexo C
Derechos Económicos
Donde:

=  DPAyoL corresponde al Derecho Económico por concepto de Precios Altos, para el Período
mensual de Liquidación de que se trate, expresado en volumen, es decir, en Barriles (bbl)
para Hidrocarburos Líquidos o en miles de Pies Cúbicos (kft*) para Gas Natural

= PB o Producción Base, es la Producción medida en el Punto de Medición Oficial o Punto
de Fiscalización, después de descontar las Regalías expresadas en volumen, que resultan
de la fórmula PB=PT-R

» PT es la Producción Total del Descubrimiento, de cada Área en Evaluación o de cada
Campo en cada Área asignada en Producción, expresada en volumen, Barriles de
Hidrocarburos Líquidos o miles de Pies Cúbicos de Gas Natural, también correspondiente
al Período mensual de Liquidación de que se trate, una vez descontados los volúmenes
utilizados en beneficio de las Operaciones de Extracción y los que inevitablemente se
desperdicien en ellas, así como los del Gas que se reinyecten en el mismo Campo en
Producción

= Res el volumen de Regalías del Período Mensual de Liquidación de que se trate,
expresado en Barriles (bbl) o en miles de Pies Cúbicos (kft*), según sea Hidrocarburo
Líquido o de Gas Natural

= DPPyo. es el Derecho Económico por concepto de Participación en la Producción (X%)
para el Período mensual de Liquidación de que se trate, expresado en volumen, es decir,
en Barriles (bbl) para Hidrocarburos Líquidos o en miles de Pies Cúbicos (kft*) para Gas
Natural

= Pes el promedio mensual del Precio Marcador, es decir, el "West Texas Intermediate WTI”
para Hidrocarburos Líquidos o el Precio promedio de Venta para Gas Natural

= Po es el Precio Base, redondeado a centésimas, para el periodo comprendido entre el 1
de mayo de 2019 y el 30 de abril de 2020, de acuerdo con la Tabla que se consigna más
adelante.

= D% esel porcentaje que corresponde a la ANH, según la siguiente Tabla:

Avenida Calle 26 No. 59 - 65 Piso 2 > PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
[wsww.anh gov.co | info2anh gov. co] Página 15 de 20
ona ANH=

Di-= rene
Contrato de A y Producción de Hidrocarburos- ESP
Área VMM 49
Anexo C
Derechos Económicos
Contrato / Precio WTI (P) | COSA
Po<P <2Po 30
2PosP <3Po 35
3Po <P <4Po 40
4PosP <5Po 45
SPosP 50
Tipo de Hidrocarburo YO a
Hidrocarburos Líquidos - Gravedad API USD por Barril
Mayor de 29” API 37,00
Mayor de 22" API e inferior o igual a 29% API 38,44
Mayor de 15 API e inferior o igual a 22? API 39,86
Mayor de 10* API e inferior o igual a 15% API 56,93
Gas Natural Exportado:
Distancia en línea recta entre el punto de entrega y el de recibo en el USD ed
país de destino
Menor o igual a 500 km 8,56
Mayor de 500 km y menor o igual a 1.000 km 9,97
Mayor de 1.000 km o Planta de LNG (Gas Natural Licuado por sus 11.38
siglas en inglés) A

* Estas tarifas se actualizan con arreglo al Artículo 87 del Acuerdo 2 de 2017.
(1) Millones de BTU (British Termal Unit, por sus siglas en inglés)

Sobre la producción de Gas Natural para consumo interno, no se causa este Derecho
Económico.

Si la ANH opta por recaudar este Derecho Económico en dinero, debe aplicarse la siguiente
fórmula:

DPAoin = (DPAvoL +/- VC)* (PV - CD)
Donde:

=  DPApun es el valor del Derecho Económico por concepto de Precios Altos, expresado en
Dólares de los Estados Unidos de América (USD), correspondiente al Período de
Liquidación de que se trate

Avenida Calle 26 No. 59 - 65 Piso 2 - PBX: ($71) 5931717 -Fax(571) 5931718 - Bogotá, Colombia
[ve anhgov.co | info(anh.gov.col Página 16 de 20

ps
UE

AL
o

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

= VC es el Volumen de Compensación a favor o en contra, en el Período mensual de
Liquidación de que se trate, resultado de la calidad del Hidrocarburo producido en cada
Descubrimiento, Yacimiento y Campo del o de las Áreas en Producción, entregado al
sistema de oleoductos, cuando se emplee este medio de transporte, de acuerdo con el
Manual de Procedimiento de Compensación Volumétrica de cada transportador por
oleoducto, y con los Informes Mensuales de Balance Volumétrico del respectivo
transportador

" PV es el Precio de Venta aplicable al volumen de Producción a favor de la ANH, por
concepto de Precios Altos, durante el Período mensual de Liquidación de que se trate,
expresado en Dólares de Estados Unidos de América por Barril (USD/bbl) para
Hidrocarburos Líquidos o por Millones de BTU (British Termal Unit por sus siglas en inglés)
(USD/MBTU) para Gas Natural

Este valor corresponde al promedio de los distintos precios de venta, ponderados por el
volumen de Hidrocarburo comercializado a cada precio, durante el período mensual
respectivo

En el caso de que el Contratista venda los Hidrocarburos a sociedades matrices o
subordinadas, sea en el Campo en Producción, en puerto de exportación o en cualquier
otro sitio, y el Precio de Venta, PV, sea inferior al Precio de Mercado del correspondiente
Hidrocarburo, en ese punto de venta, el componente PV de la fórmula de cálculo
corresponderá al mismo Precio de Mercado, obtenido de la siguiente manera:

(1) Si se trata de Hidrocarburos Líquidos, el Precio de Mercado será aquel determinado
en el Puerto de Exportación, según la calidad API de la mezcla de exportación
asimilable, como Castilla Blend, Vasconia Blend, Vasconia Norte Blend, South Blend,
u otras. Si la venta inicial o la primera venta se lleva a cabo en el Campo en
Producción, el Precio de Mercado corresponderá a aquel en Puerto de Exportación,
con base en la calidad API de la mezcla de exportación asimilable, como Castilla
Blend, Vasconia Blend, Vasconia Norte Blend, South Blend, u otras, una vez
deducidos los Costos de Transporte, Manejo, Trasiego y/o Comercialización
aplicables para llegar al Campo en Producción, según las condiciones pactadas entre
el Productor y el comprador del Hidrocarburo para determinar el precio de la venta
en el Campo en Producción, independientemente del destino del Hidrocarburo objeto
de venta.

Avenida Calle 26 No. $9 - 65 Piso 2 + PBX: (5
|wwwanh gov.co!

31717 -Fax(571) 5931718 - Bogotá, Colombia

Página 17 de 20

po
Leña:
Sefno

Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

(ii) Si se trata de la venta de Gas Natural para exportación, el Precio de Mercado se
obtendrá a partir de una referencia previamente acordada entre la ANH y el
Contratista, con base en uno o varios precios marcadores de Gas, en función del
mercado geográfico del destino final del Gas vendido por el Productor.

= CD equivale a la suma de los costos realmente incurridos por el Contratista, conforme al
Artículo 89 posterior, para transportar el volumen de Hidrocarburo a favor de la ANH, por
concepto del Derecho Económico de Precios Altos, entre el Punto de Fiscalización o de
Medición Oficial, y el Punto de Venta, durante el Período mensual de Liquidación de que
se trate, expresado en Dólares de Estados Unidos de América por Barril (USD/bbl) para
Hidrocarburos Líquidos salvo los Extrapesados, o por millones de BTU (British Termal Unit
por sus siglas en inglés) (USD/MBTU) para Gas Natural

Este valor resulta del promedio de los Costos Deducibles ponderados por el
correspondiente volumen de Hidrocarburo, durante el período mensual respectivo.

En el evento de que el resultado del Componente (PV — CD) sea igual o inferior cero, para
efectos de la liquidación debe tomarse el último valor positivo de dicho Componente, de las
liquidaciones provisionales anteriores por concepto del Derecho Económico de Precios Altos.

Se calcula en forma Provisional por Mes de Producción, con base en la mejor información
disponible, y debe ajustarse para obtener su valor Definitivo, una vez se conozcan los
guarismos del Precio de Venta, los Costos Deducibles y el Volumen de Compensación por
Calidad, en firme, sin exceder de los tres (3) Meses inmediatamente siguientes al de
Producción objeto de cálculo.

Tanto la Liquidación Provisional como la información que le sirva de soporte, deben ser
sometidas a la ANH dentro de los diez (10) Días Comunes siguientes al vencimiento del
período mensual de Producción correspondiente. La Definitiva, también con la información de
soporte, dentro de los tres (3) Meses inmediatamente siguientes al período mensual de
Producción al cual se refiera.

Oportunidad de Pago:

En Especie

Si la ANH opta por el pago de este Derecho Económico en especie, el Contratista debe

Avenida Calle 26 No. 59 -65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
eve amb. gov.co | info(Zanh gow.col Página 18 de 20
¿en ANH=
ON ce PA ces
secunno cito]
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

entregarle la cantidad de Hidrocarburos correspondiente, para cuyo efecto las Partes deben
acordar por escrito el procedimiento aplicable, la programación de las entregas, y los demás
aspectos relevantes para la medición y puesta a disposición de los Hidrocarburos en forma
completa, técnica, oportuna y segura. La ANH o la empresa que esta determine debe recaudar
los volúmenes en el Punto de Entrega y reconocer al Contratista el valor del traslado del
Hidrocarburo entre el Punto de Medición Oficial o de Fiscalización y el de Entrega, cuando
sean distintos.

La ANH dispone de un (1) Mes para retirar el volumen de que se trate. Vencido este término,
sin que lo haya hecho, y siempre que exista capacidad disponible de almacenamiento en las
facilidades del Contratista, es obligación suya acopiar los Hidrocarburos hasta por término
máximo de tres (3) Meses consecutivos.

En este último evento, por concepto del almacenamiento, la Entidad debe reconocer al
Contratista una tarifa razonable, acordada previamente en cada caso, por escrito entre las
Partes.

Si no hay capacidad de almacenamiento, el Contratista puede continuar la Producción de
Hidrocarburos y disponer del volumen correspondiente al Derecho Económico por concepto
de Precios Altos, con el compromiso de entregar posteriormente a la ANH los volúmenes que
esta no hubiera retirado, en la forma y oportunidad previamente convenidas para el pago
efectivo del Derecho

Vencido el citado plazo de tres (3) Meses, sin que la ANH haya retirado los Hidrocarburos, el
Contratista queda en libertad de comercializarlos y en el deber de entregar el producido a la
Entidad, con arreglo a las normas sobre pago de este Derecho Económico en dinero.

En igual forma, ocupado un ochenta por ciento (80%) de la capacidad de almacenamiento, el
Contratista queda facultado para disponer del volumen correspondiente al Derecho
Económico por concepto de Precios Altos, y la ANH puede retirarlo posteriormente, a una tasa
de entrega compatible con la capacidad de Producción.

También puede la ANH autorizar al Contratista la entrega de los volúmenes de las
liquidaciones mensuales, en Meses posteriores a aquel al que corresponda la producción,
previamente convenidos.

AS: enida Calle 26 No. $9 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
xa ki |vrww.anh.goy.co | infoPanh.gov.co! Página 19 de 20
LEGAL
Sueno
Contrato de Exploración y Producción de Hidrocarburos- ESP
Área VMM 49

Anexo C
Derechos Económicos

En Dinero

El Valor de la Liquidación Provisional debe cancelarse dentro de los treinta (30) Días Comunes
o calendario siguientes al vencimiento del Período Mensual de Producción de que se trate, y,
eventuales diferencias en contra del Contratista, con la Liquidación Definitiva, en la misma
fecha de su sometimiento a la ANH, debidamente soportada.

De presentarse saldo a favor de la Entidad, la diferencia debe ser cubierta dentro de los diez
(10) Días Calendario siguientes a la fecha de la Liquidación Definitiva o a la de recepción del
correspondiente requerimiento.

Debe tener lugar en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM, certificada por el Banco de la República, vigente el Día Hábil inmediatamente
anterior a la fecha en que tenga lugar su cubrimiento efectivo.

Si la ANH opta por modificar la forma de pago pactada, es decir, de dinero a especie, o
viceversa, debe comunicar su determinación al Contratista con por lo menos tres (3) Meses
de anticipación.

La actualización de Tarifas y del Precio Base Po, la aplicación de Intereses de Mora, el detalle
del cálculo de los Costos Deducibles, los Formatos y los aspectos relativos Verificación y
Compensaciones, se regulan por lo dispuesto en los artículos 87 a 91 del Acuerdo 2 de 2017.

Avenida Calle 26 No, 59 - 65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
[sw ant gov.co | infoíZanh gov. co] Página 20 de 20
Contrato de Exploración y Producción
de Hidrocarburos - ESP — VMM 49

ANEXO D

PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES — PBC -

1. Concepto

De conformidad con lo previsto en la dáusula 63 del Contrato, los Programas en Beneficio de
las Comunidades — PBC-, deben consistir en el conjunto de actividades y/o proyectos de
inversión social definidos por el Contratista en el marco de sus obligaciones contractuales, para
contribuir con algunos beneficios correspondientes a las necesidades de las poblaciones
ubicadas en el Área de Interés de los PBC, conforme se definen en el Anexo D.

Estos programas deben orientarse a contribuir con el mejoramiento de la calidad y las
condiciones de vida de los habitantes de las Áreas de Interés y con el desarrollo económico y
social del territorio y la región donde opera el Contratista, de manera complementaria y
concurrente con las acciones del Estado y atendiendo los términos y condiciones del Anexo D.

Adicionalmente, los PBC deben definirse teniendo como referente los Objetivos de Desarrollo
Sostenible -ODS- y las metas establecidas para Colombia en el CONPES 3918 del 15 de marzo
de 2018, los indicadores de medición de pobreza como el Índice de Pobreza Multimodal -IPM-
de que trata la Ley 1785 de 2016, u otros indicadores, destinados a fomentar el desarrollo
sostenible, el fortalecimiento del entorno social, cultural y económico de las Áreas de Interés.

Los PBC deben diferenciarse de aquellos programas y proyectos que el Contratista está en el
deber de acometer en cumplimiento de Licencias Ambientales y de Planes de Manejo Ambiental,
o en ejecución de Medidas de Manejo acordadas en Procedimientos de Consulta Previa para
prevenir, corregir, mitigar y/o compensar impactos derivados de la ejecución del Contrato en
Comunidades Étnicas, o que pretenda acometer como pago o compensación de impuestos,
regalías u otros conceptos o contraprestaciones, todo ello con sujeción al ordenamiento superior.

2. Antecedentes y Marco Normativo

2.1 El artículo 5 del Decreto Ley 1760 de 2003, modificado por el artículo 4 del Decreto Ley
4137 de 2011 y a su vez por el artículo 3 del Decreto 714 de 2012 señala en su numeral

Página 1 de 15
7 como parte de las funciones de la ANH la siguiente: "Convenir en los contratos de
exploración y explotación, los términos y condiciones con sujeción a los cuales las
compañías contratista adelantarán programas en beneficio de las comunidades ubicadas
en las áreas de influencia de los correspondientes contratos. ”

2.2 Mediante Acuerdo No. 5 del 23 de septiembre de 2011, el Consejo Directivo de la ANH
definió los.PBC y estableció los parámetros para la realización de Programas en Beneficio
de las Comunidades:

a) Las empresas deben asegurar la participación ciudadana conforme a los preceptos
constitucionales, en la definición y seguimiento de los PBC, del área de influencia
directa, a través de los representantes legítimos.

b) La definición y planeación de los PBC deben considerar como mínimo la
caracterización integral del entorno social, cultural y económico de las áreas de
influencia directa de los proyectos. Es fundamental que haya coherencia de los PBC
con los Estudios de Impacto Ambiental y sus correspondientes Planes de Manejo
Ambiental y de gestión social, requeridos por la autoridad ambiental.

c) Los PBC deben enmarcarse bajo criterios de transparencia y respeto por los
Derechos Humanos y por los derechos de las minorías étnicas reconocidas en las
leyes y tratados internacionales, sobre la base de información clara y comunicación
efectiva con miras a facilitar una adecuada información y el conocimiento y la
participación de las comunidades beneficiarias, propiciando un enfoque diferencial
con discriminación positiva, para la debida salvaguarda de las garantías
constitucionales de los grupos étnicos y comunidades fuera de territorios legalmente
constituidos con la aplicación de tendencias éticas y sistémicas del desarrollo
progresivo de las comunidades.

d) Los PBC deben estar en armonía con los Planes de Desarrollo Municipal,
Departamental, Planes de Vida o Planes de Ordenamiento Territorial y dentro del
concepto del desarrollo sostenible frente a la utilización de los recursos naturales.

3. Planeación, Ejecución, Seguimiento y Evaluación

La planeación, elaboración, ejecución, seguimiento y evaluación de los Programas en Beneficio
de las Comunidades — PBC- debe tener en cuenta los siguientes referentes:

Po
AL Página 2 de 15
3.1 Principios Rectores

Los Programas en Beneficio de las Comunidades deben ser elaborados con arreglo a los
principios que se relacionan a continuación:

a) Coordinación y concurrencia: se refiere a la vinculación de las autoridades locales y
territoriales relacionadas con la inversión social durante las etapas de formulación,
ejecución, seguimiento y cierre del PBC, con el propósito de informarlas y escucharlas,
de tal manera que sus acciones resulten complementarias y conducentes al logro de
los objetivos y metas previstas en el Programa.

Se precisa que, la concertación de la inversión social seguirá siendo entre el
Contratista y la Comunidad, de lo cual deberá estar informada la autoridad local o
territorial según sea el caso.

En tal sentido, durante la etapa de definición y formulación del PBC, en aplicación de
los principios de coordinación y concurrencia, se debe garantizar que las autoridades
locales y regionales (de aplicar) estén informadas sobre el proceso, y que los proyectos
definidos procuren armonizar con algún instrumento de planeación vigente (Planes de
Desarrollo Comunales y Comunitarios —-PDCC, Programas de Desarrollo con Enfoque
Territorial -PDET, PDM, POT, PND, Plan de vida, Plan de Acción Nacional de Derechos
Humanos y Empresa, y otros instrumentos de planeación territorial).

Igualmente, el proceso de definición del PBC, de ser necesario, podrá ser acompañado
por la ANH si así lo considera pertinente o es requerido por el Contratista, o las
comunidades u otros actores sociales.

b) Pertinencia: el PBC debe ser consistente con las prioridades y necesidades de las
comunidades del Área de Interés y los planes de desarrollo a los cuales se articule.

Cc) Factibilidad: referente a la capacidad real de ejecutar el PBC propuesto,

d) Eficiencia: uso adecuado de los recursos para la consecución de los objetivos
previstos.

e) Eficacia: capacidad de lograr los objetivos previstos durante la formulación y ejecución
del PBC en los tiempos establecidos.

f) Impacto positivo: propender por el mejoramiento de la calidad de vida de la población
objetivo.

g) Sostenibilidad: promover por la sostenibilidad de los proyectos que conforman el PBC,
en coordinación con las entidades gubernamentales y comunidades.

Y,
sy de Página 3 de 15
ENO
h) — Participación comunitaria: es deber de la comunidad involucrarse en cada etapa del
PBC, es decir, desde la formulación facilitando los espacios y la información que
requiera el Contratista en la identificación de las necesidades u oportunidades de
desarrollo y priorización de los proyectos; en la ejecución de los proyectos cumpliendo
los compromisos que haya adquirido; y en el cierre del PBC para conocer los
resultados, recibir los proyectos y acoger su rol en la sostenibilidad de estos, y aportar
las lecciones aprendidas.

3.2 Política Estatal

En concordancia con las necesidades identificadas en los ejercicios participativos desarrollados
con las comunidades y autoridades locales, los PBC deberán considerar en su formulación, las
políticas públicas aplicables a cada una de las líneas de inversión definidas en el presente Anexo.

Como referente de política pública para la superación de la pobreza extrema, se tendrá en
cuenta la Ley 1785 de 2016, que se orienta a promover la estructuración e implementación de
proyectos que comporten innovación social, con la participación de los sectores público y
privado, incluidas las organizaciones de la sociedad civil, como complemento de los servicios
sociales del Estado en beneficio de la población en condición de pobreza extrema, y de trazar
rutas de escalonamiento en los niveles de superación de la misma.

3.3 Naturaleza de la Obligación

Los deberes y compromisos del Contratista en materia de PBC constituyen obligaciones de medio
y no de resultado, en la medida en que el éxito de estos depende en parte de factores exógenos
fuera del control del Contratista. Esta circunstancia debe ser tomada en consideración en la
oportunidad de valorar su cumplimiento. Con todo, es deber del Contratista proceder con la
debida diligencia en el proceso de planeación, formulación, ejecución, seguimiento y medición
del efecto o impacto de las correspondientes inversiones. Adicionalmente, pese a que es deber
del Contratista realizar seguimiento y medición durante la ejecución del contrato, se entiende el
PBC como cumplido a satisfacción una vez se han completado las actividades y haya mediado
pronunciamiento de la ANH.

3.4 Herramientas para la elaboración del PBC

Para la elaboración de los PBC, el Contratista debe tener en cuenta las guías elaboradas y
dispuestas por la ANH para este preciso efecto, así como los formatos que se adopten para
estandarizar la forma de presentación y el contenido de los entregables, con sujeción a los
requisitos y términos del presente Anexo.

Po
LEAL Página 4 de 15
SENO
L
Z zu ANH=

Por tanto, para la formulación, definición y ejecución de los PBC, el Contratista podrá consultar
las siguientes guías:

a) "Guía Metodológica para la Gestión de los Programas en Beneficio de las Comunidades,
PBC, con enfoque de Desarrollo Humano y reducción de la Pobreza Extrema en
Colombia”, elaborado en el marco del Acuerdo de Cooperación No. 302 de 2012 entre el
Programa de las Naciones Unidas para el Desarrollo (PNUD) y la ANH, que en el presente
Anexo se denomina Guía.

b) Guía Técnica de Buenas Prácticas Sociales - GTC 250: Norma técnica ICONTEC,

3.5 Definición de los PBC
3.5.1 Línea Base

Los PBC deben definirse a partir de una línea base que tome en consideración los siguientes
criterios:

a) Análisis de los diagnósticos correspondientes a las Áreas de Interés del PBC definidas
por el Contratista, y que podrán ser consultados en el Departamento Nacional de
Planeación y el Departamento para la Prosperidad Social, como son los “Índices de
Pobreza Multidimensional, IPM”, las metas de los “Objetivos de Desarrollo Sostenible -
ODS-” u otros que estén disponibles a nivel local, regional y nacional.

b) Además de considerar la información diagnóstica disponible sobre las Áreas de Interés,
el Contratista debe realizar la caracterización del entorno donde se ejecutarán los PBC,
garantizando la participación ciudadana.

c) Con fundamento en los análisis de la línea base, el Contratista debe identificar los
indicadores que respondan a las necesidades de las poblaciones ubicadas en el Área de
Interés del PBC, para posteriormente medir los efectos o impacto de su inversión social.

Entiéndase por indicador, el dato que pretende reflejar el estado de una situación o aspecto
particular en un momento y un espacio determinados, el cual puede presentarse en porcentaje,
tasa, etc. Este dato puede ser usado para mostrar los cambios y progresos que se están
obteniendo con la ejecución de los proyectos de inversión social. Ejemplo: Cobertura de agua
potable.

ES Uy
AL Página 5 de 15
ENO
STO
AL
o

3.5.2 Proyectos y Actividades

La inversión social debe destinarse a proyectos o actividades “Socialmente Sostenibles”, En tal
sentido, cada iniciativa de inversión puede contar con una o más actividades y/o proyectos que
contribuyan al desarrollo social, económico, ambiental y/o cultural, asociado con:

a) Inclusión productiva y generación de ingresos, que incorpora empleo, emprendimientos,
proyectos productivos, agroambientales, agroindustriales y formación de capacidades, en
procura de alcanzar o fortalecer la diversificación de la economía local.

b) Infraestructura social, que comprende mejoramiento de vivienda, agua potable, servicios
públicos y saneamiento básico, infraestructura educativa, en salud, en conectividad (vial y
de tecnologías de la información y la comunicación), en cultura, en deporte y recreación.

c) Fortalecimiento institucional y del capital humano, que incorpora gestión del conocimiento,
pedagogía de la información, convivencia y otras que las partes interesadas propongan.

d) Y cualquier otro que este contemplado en planes de desarrollo municipales departamentales,
nacional, planes de vida o planes de ordenamiento territorial, planes de desarrollo comunal
y comunitario, siempre dentro del concepto de desarrollo sostenible y que incluya sectores
tales como salud, educación y ambiente.

El Contratista deberá definir acciones orientadas a garantizar la sostenibilidad de los proyectos
de inversión definidos en el marco del PBC.

El Contratista está facultado para proponer la celebración de acuerdos o convenios destinados
a planificar, formular, ejecutar y verificar PBC conjuntos, así como para realizar también
conjuntamente las inversiones sociales inherentes a los mismos, con arreglo a los respectivos
negocios jurídicos.

En este contexto, el Contratista podrá identificar aliados estratégicos como entidades del
gobierno nacional, regional y/o local, sector privado, organizaciones sin ánimo de lucro y otras
empresas de hidrocarburos, organizaciones sociales o comunitarias que cuenten con proyectos
formulados o en desarrollo que atiendan a las necesidades identificadas en la caracterización
realizada por las partes interesadas y que permiten maximizar el monto, los resultados y la
sostenibilidad de los proyectos priorizados en los PBC.

3.6 Monto mínimo de la Inversión en Programas en Beneficio de las Comunidades — PBC-.
3.6.1 Consideraciones Generales

a) La inversión de recursos en el desarrollo de los PBC ha de corresponder a la suma
equivalente al uno por ciento (1%) del Valor Total del Programa Exploratorio Mínimo y

Página 6 de 15
Adicional de cada Fase del Período de Exploración y los eventuales Programas
Exploratorio Posterior y de Evaluación, así como al uno por ciento (1%) de la cuantía del
Programa Anual de Operaciones de todos los Campos Comerciales del Área o Áreas en
Producción durante el Período correspondiente.

Cuando el Contratista decida hacer una inversión superior al 1%, en la presentación del
Programa a la ANH, deberá informar si esa cuantía adicional la hará como PBC o como
inversión social voluntaria.

b) La inversión efectiva en cada uno de los PBC para el presente Contrato equivalente al
1%, no debe incorporar los costos de personal, logísticos, administrativos, de
interventorías de proyectos de infraestructura, ni cualesquiera otros costos y gastos
indirectos en que incurra el Contratista para la ejecución completa del respectivo PBC.
Se exceptúan los costos de administración, imprevistos y utilidades (AIU) en los
proyectos de infraestructura, los cuales no puede superar el 20%.

Cc) Al Informe Final de Ejecución de cada PBC debe acompañarse certificación acerca de la
inversión efectivamente realizada, suscrita por el Revisor Fiscal, Auditor Externo, Auditor
Interno o “Controller”, y, a falta de los anteriores, por el Contador Público responsable
del registro de las Operaciones del Contratista, o el competente de la entidad o empresa
con la cual éste último hubiera celebrado acuerdo o convenio para ejecutarlo
conjuntamente.

3.6.2 Auditoría externa.

EL CONTRATISTA debe contratar una auditoría externa responsable de certificar la formulación
(definición) y ejecución del PBC de conformidad con los términos y condiciones establecidos
en este Anexo.

La certificación del proceso de formulación del PBC acompañada del informe de auditoría, debe
ser entregada a la ANH junto con el PBC a evaluar para la respectiva etapa del Contrato a la
que corresponda. El alcance de la auditoría externa en la etapa de formulación es auditar y
certificar que precisamente el PBC se formule con arreglo a los principios y condiciones
establecidos en el Anexo del PBC.

La certificación de la ejecución del PBC acompañada del informe de auditoría debe hacer parte
del Informe Final de este, resaltando el cumplimiento de los principios rectores del PBC para
esta etapa, incluidas las actividades de seguimiento y cierre del PBC, e identificando los
resultados, las metas y los objetivos alcanzados.

La auditoría externa, de no contar con experiencia específica en auditorias, debe disponer de

Página 7 de 15
antecedentes y experiencia certificada en materia de actividades y programas de responsabilidad
social empresarial.

3.6.3 Tasa Representativa del Mercado del Dólar Estadounidense, TRM.

Para efectos de planeación del respectivo Programa en Beneficio de las Comunidades y de
control de la ANH, el monto de la Inversión Social correspondiente debe convertirse a pesos
colombianos (COP) mediante la aplicación de la Tasa Representativa del Mercado del Dólar
Estadounidense, TRM, así:

Tasa Representativa del Mercado (TRM)
PEV

ploración (Programa de Evaluación) Predicción
PBC Programa Exploratorio y Primer PBC: TRM de la fecha
Programa Exploratorio RM de la fecha de inicio del PEV de Declaración de

Posterior -PEP: TRM de la A Comercialidad.
fecha de inicio de cada una de iseitación a la AN) bara
Cada Área en Evaluación,

las fases que se desarrollen. Siguientes PBC: TRM del 1
de enero de cada año.

Para los casos de los PBC aprobados por la ANH que no hayan iniciado su ejecución por razones
ajenas al Contratista después de transcurridos dos (2) años o más desde su aprobación y que
requieran actualizarse, el Contratista debe dar aviso escrito a la ANH, y esta fecha de radicación
se tomará como la nueva TRM del PBC a actualizar. Se considera necesario actualizar el PBC en
los siguientes eventos:

a) Cambio de área de interés.

b) Cambio de línea de inversión o proyectos de inversión.

c) Ajuste en el alcance en aras de una mejor articulación con instrumentos de planeación
vigentes.

3.6.4 Traslado de Actividades

3.6.4.1 Traslados desde el Contrato emisor

Cuando la ANH apruebe un Traslado de Actividades Exploratorias o Inversiones no ejecutadas,
correspondientes a los compromisos pactados en los Programas Exploratorios Mínimo, Adicional
o Posterior, en donde se haya iniciado la ejecución de actividades correspondientes a PBC en el

Contrato emisor, el Contratista por separado solicitará a la ANH autorización para ajustar los
términos y condiciones de los PBC aprobados del Contrato emisor, esto con el fin de ajustarlos

Página 8 de 15
a la cuantía equivalente al 1% del valor de las inversiones no trasladadas de la fase del periodo
exploratorio correspondiente, incluyendo el diseño y ejecución del cierre del PBC donde no
afecte la integridad del proyecto ni el relacionamiento con los grupos de interés.

En el evento que en el Contrato emisor no se haya iniciado la ejecución del PBC, la totalidad de
la cuantía del PBC hará parte del traslado de actividades, conservando los términos y condiciones
del PBC del Contrato emisor y ajustándolos a la nueva Área de Interés.

3.6.4.2 Traslado hacia el Contrato receptor

Cuando la ANH apruebe un Traslado de Actividades Exploratorias o Inversiones no ejecutadas,
correspondientes a los compromisos pactados en los Programas Exploratorios Mínimo, Adicional
o Posterior a este Contrato, el Contratista deberá someter a la aprobación de la ANH la
modificación del PBC que esté ejecutando, o un nuevo PBC, por una suma adicional equivalente
al 1% del valor trasladado. Dicha modificación o nuevo PBC deberá ser formulado y ejecutado
conservando los términos y condiciones establecidos en el presente Anexo.

La solicitud de modificación de los PBC tanto en el Contrato emisor como en el contrato receptor,
O la presentación de un nuevo PBC en el Contrato receptor, deben ser radicadas en la ANH en
un término no superior a noventa (90) Días Hábiles contados a partir de la fecha en que la ANH
notifique al Contratista la autorización para el traslado de actividades exploratorias y o
inversiones no ejecutadas.

3.7 Seguimiento y Monitoreo

Durante la ejecución de los PBC, el Contratista debe hacerles seguimiento periódico y monitorear
permanentemente su desarrollo.

Corresponde a la ANH, por su parte, vigilar y controlar su ejecución.
4. Área de Interés de los Programas en Beneficio de las Comunidades

Hace referencia a la delimitación o alcance territorial del área geográfica que se va a beneficiar
con los proyectos y/o actividades del PBC.

La delimitación del Área de Interés será definida por el Contratista, para lo cual debe tener en
cuenta alguno (s) de los siguientes criterios:

4.1 Áreas donde se encuentran ubicadas o se situarán construcciones, instalaciones, locaciones
y campamentos del Contratista; las superficies donde existan o se proyecten establecer
servidumbres; las vías terciarias de uso permanente por los requerimientos de las
Operaciones, así como aquellas áreas auxiliares de descargue, vertimientos, captaciones y

Página 9 de 15
4.2

4.3

4.4

5.

lugares de préstamo, en las cuales intervenga o haya de intervenir el Contratista,
localizándolas e identificando la unidad territorial correspondiente: corregimiento,
inspección, vereda, sector de vereda, barrio u otras unidades reconocidas en la división
político administrativa, socialmente o por el Ministerio del Interior (en los casos en cuyas
áreas estén asentadas comunidades étnicas).

Áreas adyacentes a los proyectos donde se impacten las condiciones de vida de la población
como zonas rurales o urbanas (vereda, sector de vereda, inspección, corregimiento, barrio,
cabecera municipal u otra unidad territorial donde el Contratista considere pertinente
extender este beneficio de Inversión Social para promover un desarrollo equitativo),
siempre que estén ubicadas dentro del municipio o departamento donde desarrolla sus
actividades de exploración, evaluación y de producción de hidrocarburos.

El área de influencia del proyecto exploratorio, de evaluación o de desarrollo a ejecutar.

El Contratista podrá articularse con proyectos en curso de carácter municipal o regional;
para tal caso, las áreas de interés estarán definidas por el (los) proyecto (s) priorizado (s).

Ejecución, Etapas y Entregables

Las obligaciones inherentes a la formulación, diseño, ejecución y seguimiento de los PBC
comienzan en la Fecha Efectiva, a partir del inicio del término de la duración de la Primera Fase
(Fase 1) del Período Exploratorio. Pueden concurrir con el Programa o Programas de Evaluación
y con la Área o Áreas en Producción, como se ilustra en el siguiente cuadro:

Programas en Beneficio de las Comunidades — PBC

Período de Exploración

Programa de Evaluación

Período de Producción

Un PBC para cada Fase del Período | Un PBC por cada Programa de | PBC— anual para cada Campo
Exploratorio y uno para el Período | Evaluación que desarrolle el | Comercial.
Exploratorio Posterior, en su caso. Contratista.

5,1

Procedimiento de aprobación y seguimiento del PBC por parte de la ANH.

No. Ejecución PBC

Descripción /Entregable

Plazo de Entrega

Caracterización
1.

Descripción:

Definida por el Contratista el Área de Interés para
desarrollar el PBC, procede llevar a cabo la
caracterización económica, social, y cultural de la

Período de Exploración:

PBC Primera Fase (Fase 1):

Página 10 de 15

población, con el detalle de los indicadores y los
instrumentos de medición de los efectos de la
Inversión Social por realizar.

Entregable:
= Documento que contenga la Caracterización

* Matriz de análisis para definir las líneas de
inversión y los indicadores de medición
seleccionados.

Nota: Durante el Programa de Evaluación el
Contratista no requiere presentar una nueva
caracterización; salvo, que haya transcurrido 5 años
entre la presentada para el PBC de la fase
exploratoria de la cual surge el Programa de
Evaluación y el inicio de este.

Dentro del Año siguiente a la
Fecha Efectiva del Contrato, con
el Proyecto de PBC,

PBC Segunda Fase (Fase II) y
eventual Programa Exploratorio
Posterior:

Actualización de la
Caracterización* con el
correspondiente PBC.

*La actualización deberá realizarse
cada cinco (5) años

Programa de Evaluación -PEV:

Dentro de los tres (3) Meses
siguientes a la fecha de
presentación del PEV a la ANH, si
cumple con la salvedad
establecida en la nota de la
columna “Descripción /
Entregable”.

Período de Producción:

Dentro de los cuatro (4) Meses
siguientes a la fecha de la
Declaración de Comercialidad de
cada Campo Comercial.

La Caracterización debe
actualizarse cada cinco (5) Años.

Presentación
Proyecto de PBC
ala ANH

Descripción: Proyecto de PBC que el Contratista
debe someter a la aprobación de la ANH, con sus
anexos.

Entregable:
Propuesta general del PBC que contenga:

+ Denominación del Programa.

+ Objetivo.

+ Justificación.

+ Descripción de la Metodología para la definición
del PBC.

Período de Explora:

PBC Primera Fase (Fase 1):
Dentro del Año siguiente a la
Fecha Efectiva.

PBC Segunda (Fase II) y eventual
Programa Exploratorio Posterior:

Dentro de los seis (6) Meses
siguientes a la fecha de inicio de

la Fase o Programa.

Programa de Evaluación -

Página 11 de 15

+ Proyectos y/o Actividades que conforman el PBC
con su respectiva descripción y componentes.

+ Ubicación geográfica de cada uno.

+ Descripción cualitativa y cuantificación de la
población beneficiaria.

+ Metas e Indicadores de Medición de resultados
de cada Proyecto o Actividad.

+ Plazo de ejecución total y de cada Proyecto o
Actividad, con sus respectivos Cronogramas.

+ Presupuesto total, discriminado por Proyecto o
Actividad, con el detalle de eventuales partícipes
para el caso de Programas conjuntos.

+ Plan de Comunicaciones con su correspondiente
estrategia de atención de Peticiones, Quejas y
Reclamos, PQR.

+ Medidas previstas para la sostenibilidad de cada
Proyecto o Actividad y de sus componentes en el
tiempo.

+ Interventoría, en el evento de Proyectos de
Infraestructura.

+ Estrategia de medición de los efectos o impactos
del PBC.

nexos:

+ Documento o Mapa de Gestión de los riesgos que
puedan incidir en la ejecución del Programa.

+ Soportes del Proceso de Participación adelantado
con representantes de las comunidades y de la o
las alcaldías municipales con jurisdicción en el
Área de Interés, que comprenda convocatorias,
relación de asistentes, actas, informes de labores
y registros audiovisuales, en su caso.

+ Informe y certificación de la auditoría externa
sobre la etapa de formulación del PBC.

Nota 1: durante la formulación del PBC, la ANH podrá
dar acompañamiento o realizar seguimiento según la
pertinencia.

Nota 2: Si durante el Programa de Evaluación el
Contratista da continuidad a un PBC aprobado, debe
informarlo a la ANH indicando por lo menos:

+ Valor a invertir.
+ Actividad del proyecto (s) que será financiada con
esos recursos.

Dentro de los tres (3) Meses
siguientes a la fecha de
presentación del PEV a la ANH.

Período de Producción:

Primer PBC:

Dentro de los cuatro (4) Meses
siguientes a la fecha de la
Declaración de Comercialidad de
cada Campo Comercial.

Siguientes PBC:

Con cada Programa Anual de
Operaciones, el Contratista debe
presentar actualizaciones del
PBC, de conformidad con los
avances de su ejecución,
incluyendolas proyecciones
iniciales, los ajustes en el
presupuesto, y la actualización
de los procesos participativos y
caracterización (cuando aplique).

Página 12 de 15

+ Actualización o ajuste de metas e indicadores.

+ Plazo de ejecución con cronograma actualizado.

+ Soportes que evidencien que dicha decisión fue
concertada con la comunidad e informada a la
autoridad local.

3.

Evaluación y
Pronunciamiento
de la ANH

Requerimiento de Ajustes o Aprobación.

Dentro de los tres (3) Meses
siguientes al recibo del PBC, la
ANH debe valorar el Proyecto y
responder al Contratista, bien
con su aprobación o bien con el
requerimiento de los ajustes por
adoptar.

Nota: si la ANH no se pronuncia
dentro del término establecido en
el Anexo, el PBC se considera
aprobado en las condiciones
presentadas por el Contratista.

Si se trata de solicitudes de
modificación a  PBC ya
aprobados, la ANH debe
pronunciarse sobre las mismas,
dentro los dos (2) Meses
siguientes a la fecha de
radicación del documento que
contenga la propuesta de
modificación.

Nota: si la ANH no se pronuncia
dentro del término establecido en
el Anexo, el PBC modificado se
considera aprobado en las
condiciones presentadas por el
Contratista.

Seguimiento a la

Presentación de Informes Semestrales y Anuales que
contengan los avances de ejecución de cada Proyecto
O Actividad, incluida la económica, con sus
correspondientes soportes, así como Informe y
soportes de actividades del Plan de Comunicaciones
en desarrollo.

Seguimiento por parte de la ANH durante la ejecución
y/o cierre para la verificación in situ del avance o el
cumplimiento de los PBC.

Informe del primer Semestre de
cada año Calendario: a más
tardar el 30 de agosto.

Informe Anual: a más tardar el
28 de febrero del Año siguiente.

Página 13 de 15

apro

SEO

Nota: Cualquier modificación al PBC debe ser
sometida a la aprobación de la ANH.

Informe Final y Informe Final de ejecución del PBC, incluida la | Dentro de los tres (3) Meses
5. | Valoración económica, con sus correspondientes anexos. siguientes a la culminación del
Programa en Beneficio de las
Certificación de las inversiones efectivamente | Comunidades de que se trate.
realizadas, suscrita por el Revisor Fiscal, Auditor
Externo, Auditor Interno o " Controller”, y, a falta de | La ANH debe pronunciarse sobre
los anteriores, por el Contador Público responsable | el cumplimiento del PBC
de las Operaciones del Contratista o de la entidad con | ejecutado, dentro de los tres (3)
la que aquel haya celebrado acuerdo o convenio para | Meses siguientes al recibo del
ejecutar conjuntamente el correspondiente Programa | Informe Final.

en Beneficio de las Comunidades.
Nota: si la ANH no se pronuncia
Informe y certificación de la auditoría externa sobre | dentro del término establecido
la etapa de ejecución del PBC. en el Anexo, se entenderá
aprobada la ejecución del PBC y
Informe sobre la Medición de los resultados del | cumplida la obligación para la
Programa de que se trate, de acuerdo con los | fase, programa o etapa
indicadores establecidos en la Caracterización. correspondiente.

5.2 Plazo de ejecución de los PBC

El término de ejecución de los PBC debe ser igual al plazo de cada una de las Fases del Período
Exploratorio, o al término de eventuales Programas Exploratorio Posterior y de Evaluación.

Para el caso del Período de Producción, el plazo de ejecución no debe ser superior al término
consignado en el cronograma aprobado (con sus actualizaciones) por la ANH para cada PBC.

El Contratista eventualmente podrá solicitar a la ANH autorización para ampliar el término de
ejecución del PBC, siempre y cuando los motivos por los cuales no haya ejecutado el PBC durante
la fase o periodo correspondiente no le sean imputables y haya actuado diligentemente durante
todo el proceso de formulación, aprobación y ejecución del respectivo PBC. La ampliación del
término para ejecutar un PBC, no se constituirá como ampliación del término de la fase
correspondiente.

De presentarse situaciones de fuerza mayor o hechos de terceros que impacten el cronograma
del PBC y por ende su plazo de ejecución, y que no hubiesen sido previstas en el documento o
mapa de gestión de riesgos del PBC, el Contratista deberá actualizar dicho documento o mapa
y allegarlo a la ANH. Esta información se tendrá en cuenta en caso de ser necesario ampliar el

Página 14 de 15

plazo de ejecución del PBC.

Página 15 de 15
